Exhibit 10.9
CERTAIN PORTIONS OF THIS EXHIBIT, AND OF THE EXHIBITS, ANNEXES OR SCHEDULES
ATTACHED HERETO, HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED BY SUNGARD DATA SYSTEMS INC., SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II (COLLECTIVELY, THE “FILERS”). THE OMITTED PORTIONS ARE MARKED
AS “[XXX],” ALONG WITH A FOOTNOTE INDICATING THAT THE INFORMATION HAS BEEN
OMITTED PURSUANT TO SUCH REQUEST FOR CONFIDENTIAL TREATMENT. AN UNREDACTED COPY
OF THIS EXHIBIT HAS BEEN SUBMITTED SEPARATELY TO THE U.S. SECURITIES AND
EXCHANGE COMMISSION BY THE FILERS ON A CONFIDENTIAL BASIS AS PART OF SUCH
REQUEST FOR CONFIDENTIAL TREATMENT.
EXECUTION COPY
401 NORTH BROAD STREET,
PHILADELPHIA, PENNSYLVANIA 19108
LEASE
Between
CALLOWHILL MANAGEMENT, INC., a Pennsylvania corporation, as managing agent for
440 EAST
62ND STREET CO., L.P. , a New York limited partnership
Landlord
and
SUNGARD AVAILABILITY SERVICES LP, a Pennsylvania limited partnership
Tenant

 



--------------------------------------------------------------------------------



 



             
1.
  DEFINITIONS     1  
 
           
A.
  Alterations     1  
 
           
B.
  Base Operating Expense     1  
 
           
C.
  Base Real Estate Tax Expense     1  
 
           
D.
  Building     1  
 
           
E.
  Common Areas     31  
 
           
F.
  Default Rate     31  
 
           
G.
  Fiscal Year     32  
 
           
H.
  [Intentionally Omitted]     32  
 
           
I.
  Ground Leases     32  
 
           
J.
  Holidays     32  
 
           
K.
  Land     32  
 
           
L.
  Lease Commencement Date     32  
 
           
M.
  Lease Year     32  
 
           
N.
  Mortgages     32  
 
           
O.
  Operating Expenses     32  
 
           
P.
  Premises     33  
 
           
Q.
  [Intentionally Omitted]     33  
 
           
R.
  Real Estate Tax Expenses     33  
 
           
S.
  Rent     13  
 
           
T.
  Tenant’s Personal Property     14  
 
           
U.
  Unavoidable Delay     14  
 
           
2.
  TERM     14  
 
           
A.
  Term of Lease     24  
 
           
B.
  Tenant Delay     25  
 
           
C.
  Tender of Possession     25  
 
           
D.
  Declarations     25  
 
           
E.
  Effective Date     35  
 
           
3.
  CONDITION OF PREMISES     35  
 
           
A.
  Existing Condition     35  
 
           
B.
  Tenant Improvements     35  
 
           
4.
  RENT     36  

i



--------------------------------------------------------------------------------



 



             
A.
  Base Rent     36  
 
           
B.
  Payment     36  
 
           
C.
  Late Fee     36  
 
           
D.
  Arbitration     36  
 
           
5.
  ADDITIONAL RENT     37  
 
           
A.
  To Cover Operating and Real Estate Tax Expenses     37  
 
           
B.
  Retroactive Adjustments     37  
 
           
C.
  Change In or Contest of Taxes     38  
 
           
D.
  Sales, Use or Other Taxes     38  
 
           
6.
  USE     38  
 
           
A.
  Permitted Use     38  
 
           
B.
  Legal and Other Restrictions of Tenant’s Use     38  
 
           
7.
  CARE OF PREMISES     39  
 
           
8.
  ALTERATIONS BY TENANT     39  
 
           
A.
  Making of Alterations; Landlord’s Consent     39  
 
           
B.
  No Liens     39  
 
           
9.
  EQUIPMENT     40  
 
           
A.
  Permitted Equipment     40  
 
           
B.
  Payment For Excess Utility Usage     40  
 
           
C.
  Noise; Vibration; Floor Load     40  
 
           
10.
  OWNERSHIP AND REMOVAL OF PROPERTY     40  
 
           
A.
  Landlord’s Property     40  
 
           
B.
  Removal of Property At End of Term     41  
 
           
11.
  LANDLORD’S ACCESS TO PREMISES     41  
 
           
12.
  SERVICES AND UTILITIES     41  
 
           
A.
  Services Provided     41  
 
           
B.
  Failure to Provide Services     42  
 
           
C.
  Conservation     42  
 
           
D.
  Recycling     42  
 
           
13.
  RULES AND REGULATIONS     43  
 
           
14.
  REPAIR OF DAMAGE CAUSED BY TENANT: INDEMNIFICATION     43  
 
           
A.
  Repairs     43  
 
           
B.
  Indemnification     43  

ii



--------------------------------------------------------------------------------



 



             
15.
  LIMITATION ON LANDLORD LIABILITY     43  
 
           
A.
  Liability Standard     43  
 
           
B.
  Limitation on Total Liability     43  
 
           
16.
  FIRE AND OTHER CASUALTY     44  
 
           
17.
  TENANT INSURANCE     44  
 
           
A.
  Types of Insurance Required     44  
 
           
B.
  Required Provisions of Policies     45  
 
           
C.
  Effect of Tenant’s Activities on Insurance     45  
 
           
D.
  Termination Right     46  
 
           
E.
  Waiver        
 
           
18.
  CONDEMNATION     46  
 
           
A.
  Landlord’s Right to Terminate     46  
 
           
B.
  Adjustment of Rent     46  
 
           
C.
  Division of Award     46  
 
           
19.
  DEFAULT     47  
 
           
A.
  Default of Tenant     47  
 
           
B.
  Remedies Upon Default     48  
 
           
C.
  Liability of Tenant     48  
 
           
D.
  Liquidated Damages     49  
 
           
E.
  WaiverProperty     49  
 
           
F.
  Lien on Personal Property     50  
 
           
G.
  Right of Distress     50  
 
           
H.
  Right of Landlord to Cure     50  
 
           
I.
  Attorneys’ Fees     50  
 
           
J.
  Survival     50  
 
           
20.
  NO WAIVER     50  
 
           
21.
  HOLDING OVER     51  
 
           
22.
  SUBORDINATION     51  
 
           
A.
  Lease Subordinate     51  
 
           
B.
  Modifications to Lease     51  
 
           
23.
  ASSIGNMENT AND SUBLETTING     52  
 
           
A.
  No Transfer Without Consent     52  
 
           
B.
  Take-Back Rights     52  

iii



--------------------------------------------------------------------------------



 



             
C.
  Transfer of Stock/Interests     53  
 
           
D.
  Expenses and Profits; Effect of Consent     53  
 
           
24.
  TRANSFER BY LANDLORD     53  
 
           
25.
  INABILITY TO PERFORM     54  
 
           
26.
  ESTOPPEL CERTIFICATES     54  
 
           
27.
  COVENANT OF QUIET ENJOYMENT     54  
 
           
28.
  WAIVER OF JURY TRIAL     54  
 
           
29.
  BROKERS     55  
 
           
30.
  CERTAIN RIGHTS RESERVED BY LANDLORD     55  
 
           
31.
  NOTICES     56  
 
           
32.
  MISCELLANEOUS PROVISIONS     57  
 
           
A.
  Benefit and Burden     57  
 
           
B.
  Governing Law     57  
 
           
C.
  No Partnership     57  
 
           
D.
  Delegation by Landlord     57  
 
           
E.
  Tenant Responsibility for Agents     57  
 
           
F.
  Invalidity of Particular Provisions     57  
 
           
G.
  Counterparts     58  
 
           
H.
  Entire Agreement     58  
 
           
I.
  Amendment     58  
 
           
J.
  Mortgagee’s Performance     58  
 
           
K.
  Limitation on Interest     58  
 
           
L.
  Remedies Cumulative     58  
 
           
M.
  Annual Financial Statements     58  
 
           
33.
  PARKING     58  
 
           
34.
  RIGHT OF FIRST OFFER     58  
 
           
35.
  HAZARDOUS MATERIALS     61  
 
           
A.
  Definition; Representation and Warranty from Tenant     61  
 
           
B.
  General Prohibition     61  
 
           
C.
  Notice     62  
 
           
D.
  Survival     62  
 
           
36.
  SIGNAGE     63  
 
           
37.
  RECORDATION     63  

iv



--------------------------------------------------------------------------------



 



             
38.
  ADDITIONAL SURRENDER OPTION     63  
 
           
39.
  TELECOMMUNICATIONS AND OTHER UTILITY PROVIDERS     66  
 
           
40.
  CONFIDENTIAL INFORMATION     67  
 
           
41.
  APPROVAL     67  
 
           
42.
  LANDLORD’S REPRESENTATIONS     67  
 
           
43.
  SURRENDER OBLIGATIONS        

v



--------------------------------------------------------------------------------



 



401 NORTH BROAD STREET,
PHILADELPHIA, PENNSYLVANIA
LEASE
          THIS LEASE (the “Lease”) is made and entered into this 20th day of
November, 2009 (the “Effective Date”), by and between CALLOWHILL MANAGEMENT,
INC., a Pennsylvania corporation as managing agent for 440 EAST 62ND STREET CO.,
L.P., a New York Limited Partnership (“Landlord”), and SUNGARD AVAILABILITY
SERVICES LP, a Pennsylvania Limited Partnership (“Tenant”).
          In consideration of the Rent hereinafter reserved and the agreements
hereinafter set forth, Landlord and Tenant mutually agree, intending to be
legally bound, as follows:
          1. DEFINITIONS.
          Except as otherwise expressly provided or unless the context otherwise
requires, the following terms shall have the meanings assigned to them in this
Section:
               A. Alterations. Any improvements, alterations, fixed decorations
or modifications, structural or otherwise, to the Premises, the Building or the
Land, as defined below, including but not limited to the installation or
modification of carpeting, partitions, counters, doors, air conditioning ducts,
plumbing, piping, lighting fixtures, wiring, hardware, locks, ceilings and
window and wall coverings.
               B. Base Operating Expenses. Operating Expenses (including Real
Estate Taxes) equal to $[XXX]* multiplied by the number of square feet of
rentable area then comprising the Premises, excluding the Roof/Track Premises.
               C. Building. The building located at 401 North Broad Street,
Philadelphia, Pennsylvania 19108, in which the Premises are located. Except as
expressly indicated otherwise, the term “Building” shall include all portions of
said building, including but not limited to the Premises and the Common Areas.
               D. Common Areas. Those areas of the Building and/or Land, as the
case may be, made available by Landlord for use by Tenant in common with the
Landlord, other tenants of the Building and the employees, agents and invitees
of Landlord and of such other tenants.
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

1



--------------------------------------------------------------------------------



 



               E. Comparable Buildings. Buildings in the Philadelphia,
Pennsylvania market that are comparable to the Building.
               F. Consumer Price Index. The Consumer price Index for All Urban
Consumers, CPI-U, published by the Bureau of Labor Statistics of the United
States Department of Labor, Philadelphia-Wilmington-Atlantic City,
Pa.-N.J.-Del.-Md. Area ‘All Items’ (1982-84=100), or any successor index thereto
covering Philadelphia, appropriately adjusted. In the event that the Consumer
Price Index is converted to a different standard reference base or otherwise
revised, the determination of adjustments provided for herein shall be made with
the use of such conversion factor, formula or table for converting the Consumer
Price Index as may be published by the Bureau of Labor Statistics, or, if said
Bureau shall not publish the same, then with the use of such conversion factor,
formula or table as may be published by Prentice-Hall, Inc., or any other
nationally recognized publisher of similar statistical information. If the
Consumer Price Index ceases to be published, and there is no successor thereto,
such other index as Landlord shall select and Tenant shall approve, such
approval not to be unreasonably withheld, shall be substituted for the Consumer
Price Index.
               G. Default Rate. That rate of interest which is two
(2) percentage points above the annual rate of interest which is publicly
announced by Bank of America or its successor entity, if applicable (“Bank of
America”), from time to time as its “prime” rate of interest, irrespective of
whether such rate is the lowest rate of interest charged by Bank of America to
commercial borrowers. In the event that Bank of America ceases to announce such
a prime rate of interest, Landlord, in Landlord’s reasonable discretion, shall
designate the prime rate of interest by another bank located in the
Philadelphia, Pennsylvania metropolitan area, which shall be the prime rate of
interest used to calculate the Default Rate.
               H. Existing Lease. Collectively, the leases and various
amendments thereto as more fully described on Exhibit A attached hereto and made
a part hereof (collectively, the “Existing Lease”) pursuant to which Tenant
(formerly known as SunGard Recovery Services LP) leased from Landlord, and
currently occupies, the Premises. Tenant hereby ratifies and affirms the
provisions of the Existing Lease.
               I. Fiscal Year. Each consecutive twelve (12) month period during
the Term of this Lease that commences on January 1 and concludes on December 31
inclusive.
               J. GAAP. Generally accepted accounting principles in the United
States as of the date of determination, consistently applied.
               K. Ground Leases. That certain: (i) Ground Lease dated
September 3, 1959, as amended on June 10, 1963, April 19, 1978, and
September 10, 1999, originally with Terminal Commerce Building of Philadelphia
Inc., as landlord, expiring in 2059, and all renewals, extensions, supplements,
amendments, modifications, consolidations, and replacements thereof (the
“Existing Ground Lease”), and (ii) the Sub-Surface Agreement (as hereinafter
defined), and all renewals, extensions, supplements, amendments, modifications,
consolidations, and replacements thereof, and (iii) any ground or underlying
lease of the Property or any part thereof hereafter made by Landlord and all
renewals, extensions,



2



--------------------------------------------------------------------------------



 



supplements, amendments, modifications, consolidations, and replacements thereof
(“Future Ground Leases”).
               L. Holidays. New Year’s Day, Martin Luther King, Jr. Day,
Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day, Christmas Day and any other holidays designated
by an executive order of the President of the United States or by Act of
Congress.
               M. Inside Infrastructure. All generators, fuel storage, conduit,
wiring, pipes, raised floor, interior demising walls, partitions, HVAC equipment
(including ducting, piping, pumps and insulation) to the extent such HVAC
equipment does not satisfy the HVAC Requirements (as hereinafter defined), and
distribution systems installed or constructed by or on behalf of Tenant within
the Retained Premises and servicing the Premises and by which mechanical,
electrical, plumbing, sanitary, HVAC, security, life-safety and other service
systems are distributed from the base Building risers, feeders, panelboards,
etc. for provision of such services to the Premises. The term “HVAC
Requirements” shall mean that such HVAC equipment, and the placement thereof,
shall not interfere with the use of any portion of the Premises by any successor
tenant of any such Premises, in Landlord’s commercially reasonable judgment, and
that the same shall not interfere with there being, in all such Retained
Premises, a minimum of 8 1/2 feet from the slab to the lowest level of a dropped
ceiling, as reasonably determined by Landlord. Tenant shall not remove any HVAC
equipment within the Retained Premises that shall satisfy the HVAC Requirements,
and shall leave the same in working order.
               N. Land. The real estate that supports the Building, and all
associated easements, as more particularly described on Exhibit B attached
hereto. The Building and the Land on which it is built are sometimes referred to
herein as the “Property”.
               O. Lease Commencement Date. January 1, 2010.
               P. Lease Year. That period of twelve (12) consecutive calendar
months that commences on the Lease Commencement Date, and each consecutive
twelve (12) month period thereafter. The earliest such twelve (12) month period
shall be referred to as the “first Lease Year,” and each of the following Lease
Years shall similarly be numbered for identification purposes.
               Q. Mortgages. All mortgages, deeds of trust and similar security
instruments which may now or in the future encumber or otherwise affect the
Building and/or the Land, including mortgages related to both construction and
permanent financing. “Mortgagees” shall denote those persons and entities
holding such mortgages, deeds of trust and similar security instruments.
               R. Operating Expenses. The sum of (I) all costs and expenses
incurred by Landlord during any Fiscal Year, as defined in Subsection 1.I.
above, in managing, operating and maintaining the Building and the Land, as
determined by Landlord and calculated in accordance with GAAP and (II) all Real
Estate Taxes. Such costs and expenses shall include, but not be limited to, the
cost of water, gas, sanitary sewer, storm sewer, electricity and other utilities
furnished to the Common Areas of the Building, trash removal, telephone



3



--------------------------------------------------------------------------------



 



services and janitorial services and supplies furnished to the Common Areas of
the Building, insurance, security services, labor costs (including social
security taxes and contributions and fringe benefits) for Building employees at
or below the grade of building manager, charges under maintenance and service
contracts (including but not limited to chillers, boilers, elevators, window and
security services), heating, ventilating and air conditioning (“HVAC”), other
than HVAC provided by tenants or occupants of the Building, management fees in
an amount equal to those then typically charged by landlords of Comparable
Buildings (the “Market Management Fee”; provided, however, in no event shall
such management fees included in Operating Expenses in respect of any Fiscal
Year be less than [XXX]* ([XXX]* %) percent of gross revenues from the Building
for such Fiscal Year, or exceed [XXX]* ([XXX]* %) percent of gross revenues from
the Building for such Fiscal Year, regardless of what is then the Market
Management Fee), business taxes, license fees, public space and vault rentals
and charges, costs, charges and other assessments made by or for any entity
operating a business improvement district in which the Building is located, and
the cost of any equipment or services provided by Landlord in connection with
the servicing, operation, maintenance, repair and protection of the Building and
the Land and related exterior appurtenances (whether or not provided on the
Lease Commencement Date), including, without limitation, the cost of ongoing
repairs and maintenance of the façade of the Building (as distinguished from the
tearing down and replacement of a significant portion of a wall, which tear down
and replacement but not ongoing repairs and maintenance shall be required to be
treated as a capital improvement, and which shall be so treated by Landlord as a
capital improvement as provided below). Operating Expenses shall include the
actual cost of capital improvements or capital expenditures otherwise includable
in Operating Expenses pursuant to the provisions of this Section 1.Q. and which
shall have been made by Landlord to manage, operate or maintain the Building,
together with any financing charges incurred in connection therewith at the
Applicable Op Ex Financing Rate (as hereinafter defined), provided that such
costs shall be amortized over the useful life of the improvements, as determined
in accordance with GAAP, and only the portion attributable to the Fiscal Year in
question shall be included in Operating Expenses for such Fiscal Year (it being
agreed that, regardless of the aggregate amount of such capital improvements or
capital expenditures with respect to any Fiscal Year, the amortized amount that
may be included in Operating Expenses for such Fiscal Year shall not exceed
[XXX]* Dollars ($[XXX]*)). Notwithstanding anything to the contrary contained
herein the term “Applicable Op Ex Financing Rate” shall mean, with respect to
each capital improvement included within Operating Expenses, the lesser of (X)
[XXX]* ([XXX]*%) percent per annum and (Y) the sum, expressed as a percentage,
of (1) the per annum yield rate payable at the time of the performance of such
capital improvement with respect to the U.S. Treasury Bill having a maturity
period which is closest to the length of the useful life of such capital
improvement, as determined in accordance with GAAP, plus (2) [XXX]* basis
points.
               Notwithstanding the foregoing or anything to the contrary
contained in this Lease, the term Operating Expenses shall not include any of
the following: (i) repairs or other work occasioned by fire, windstorm or other
insured casualty or a casualty intended to be
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

4



--------------------------------------------------------------------------------



 



insured as provided herein, other than Allowable Deductibles maintained by
Landlord, or repairs or other work occasioned by condemnation or a transfer in
lieu thereof to the extent such costs are reimbursed by any award received in
connection with such taking or transfer; (ii) leasing commissions, accountants’,
consultants’, auditors or attorneys’ fees, costs and disbursements and other
expenses incurred in connection with negotiations or disputes with other tenants
or prospective tenants or other occupants, or associated with the enforcement of
any other leases or the defense of Landlord’s title to or interest in the real
property, the Ground Leases, or any part thereof; (iii) costs (including permit,
licenses and inspection fees) incurred in renovating or otherwise improving or
decorating, painting, or redecorating space for other tenants or other occupants
or vacant leasable space; (iv) rents or payments under the Ground Leases or
under the Sub-Surface Agreement; (v) costs incurred due to a breach by Landlord
of the terms and conditions of this Lease or any other lease in the Building;
(vi) amounts paid to subsidiaries or affiliates of Landlord for services other
than management on or to the Building or for supplies, utilities or other
materials or services, to the extent that the costs of such services, supplies,
utilities or materials exceed the reasonable costs that would have been paid had
the services, supplies or materials been provided by unaffiliated parties on a
reasonable basis without taking into effect volume discounts or rebates offered
to Landlord as a bulk purchaser; (vii) interest on debt or amortization payments
on any mortgage or any other borrowings except as otherwise provided herein;
(viii) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord; (ix) expenses resulting from the
negligence or willful misconduct of Landlord other than Allowable Deductibles;
(x) any fines or fees for Landlord’s late payments or failure to comply with
governmental, quasi-governmental, or regulatory agencies’ rules and regulations,
to the extent that the same shall not be attributable to Tenant’s failure to pay
any amount due under this Lease; (xi) legal, accounting and other expenses
related to Landlord’s financing, re-financing, mortgaging, ground leasing or
selling the Building or the Land; (xii) costs for acquiring sculpture,
decorations, painting or other objects of art in excess of amounts typically
spent for such items in office buildings of comparable quality in the
competitive area of the Building; (xiii) compensation and benefits of executive
officers of Landlord above the level of building manager; (xiv) commissions
payable to leasing brokers; (xv) capital expenditures incurred in connection
with remedying violations existing on the date hereof of the applicable building
code and the Americans With Disabilities Act of 1990, as amended (“ADA”)
(collectively, “Existing Violations”), but only if and to the extent that the
same (a) relate solely to areas of the Property that are usable by Tenant in
common with other tenants of the Building, and (b) neither Tenant’s, nor any of
its subtenants’ or Permitted Users’, or its or their officers, employees,
agents, representatives, customers, business visitors, affiliates, agents,
employees, contractors, subtenants, assignees or invitees use and occupancy of
the Premises or the business conducted by any of them therein, nor their
presence on the Property, has caused or created the Existing Violations;
(xvi) cost of any service provided to tenants or other occupants of the Building
for which Landlord is entitled to be reimbursed other than pursuant to
provisions similar to the provisions herein relating to Operating Expenses;
(xvii) fines or penalties incurred by Landlord due to Landlord’s failure to
cure, on a timely basis, following receipt of notice thereof from the applicable
governmental agency having jurisdiction, a violation of any applicable
governmental law, requirement or order; (xviii) intentionally omitted;
(xix) expenditures for which Landlord is reimbursed from any insurance carrier
or from any tenant, including the Tenant other than pursuant to provisions
similar to the provisions herein relating

5



--------------------------------------------------------------------------------



 



to Operating Expenses; (xx) bad debt loss, rent loss, or reserves for either of
them; (xxi) the cost of electricity furnished to leased space in the Building;
(xxii) expenses of relocating or moving tenants and of leasing to and processing
new tenants, including lease concessions; (xxiii) costs incurred in the removal,
abatement or other treatment of asbestos or other Hazardous Materials (as
hereinafter defined) present in those areas of the Building that are leasable to
individual tenants (as distinguished from the Common Areas), but only if and to
the extent that the same were not generated or introduced by Tenant, or any of
its subtenants or Permitted Users, or its or their agents, officers, employees,
contractors, agents, representatives, customers, business visitors or invitees;
(xxiv) costs incurred in the removal of underground storage tanks and any soil
cleanup in connection therewith; (xxv) the cost of capital expenditures or
capital improvements but only if, and to the extent that, with respect to a
particular Fiscal Year during the Term, the amortized portion of the cost of
such capital expenditures or capital improvements that would otherwise be
includable in Operating Expenses exceeds [XXX]* Dollars ($[XXX]*) in the
aggregate (with only the portion in excess of [XXX]* Dollars ($[XXX]*) being
excluded from Operating Expenses for such Fiscal Year); (xxvi) costs associated
with the operation of the business of the entity which constitutes Landlord as
the same are distinguished from the costs of operation of the Building,
including, without limitation, accounting and legal expenses, costs of selling,
syndicating, financing, mortgaging or hypothecating Landlord’s interest in the
Building, costs of any disputes between Landlord and its employees, or building
managers; (xxvii) amounts paid to maintain any type of reserve fund;
(xxviii) expenses for any item or service provided to another tenant of the
Building and not provided to Tenant; (xxix) all costs of signs in or on the
Building identifying exclusively the owner or manager of the Building;
(xxx) charitable and political contributions made by Landlord, and dues paid to
any professional lobbying organization; (xxxi) any profits received by Landlord
because the aggregate proportionate shares of Operating Expenses of all tenants
in the Building exceed a number greater than one hundred percent (100%);
(xxxii) costs of purchasing any air or development rights for expansion of the
Building; (xxxiii) costs incurred in connection with the sale or transfer of
Landlord’s interest in the Building or Land; (xxxiv) overtime costs incurred as
a result of another tenant or occupant in the Building to the extent that
Landlord is entitled to be reimbursed for the same other than pursuant to
provisions similar to the provisions hereof relating to Operating Expenses;
(xxxv) any cost or expense exclusively for retail space in the Building;
(xxxvi) capital expenditures incurred in connection with constructing additional
tenantable areas at the Building or in converting the classification of the
Building (i.e., converting it from the current classification to a class-A
office building) or otherwise improving the Building’s value without
contributing to proper operation, management or maintenance, as each are
distinguished from capital expenditures incurred in managing, operating and
maintaining the Building in its current high quality; (xxxvii) capital
expenditures incurred in connection with any replacement of the Dedicated
Elevators (but only for so long as such Dedicated Elevators shall remain
dedicated for Tenant’s exclusive use and access, as provided in Section 12.G.
below); (xxxviii) Landlord’s general overhead and administrative costs and
expenses not directly related to the operation of the Land and Building, and
(xxiv) management fees in excess of [XXX]* ([XXX]*%) of gross revenues from the
Land or Building per annum and rent in excess of the fair market rental value of
any management
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

6



--------------------------------------------------------------------------------



 



office (not to exceed 2,000 rentable square feet) in the Building.
Notwithstanding anything to the contrary contained herein, with respect to any
insurance carried by Landlord hereunder, the premium for which is included in
Operating Expenses, the same shall not, without Landlord having obtained
Tenant’s prior consent thereto, which consent shall not be unreasonably
withheld, delayed or conditioned, have a deductible in excess of $1,000,000 (as
the same may be increased to reflect deductible amounts typically carried by
landlords of Comparable Buildings) (an “Allowable Deductible”).
               In the event that, during any Fiscal Year or portion thereof
during the Term, Landlord shall furnish any utility or service which is included
in the definition of Operating Expenses to less than [XXX]*percent ([XXX]*%) of
the rentable area of the Building then the Operating Expenses for such Fiscal
Year which vary with occupancy shall be increased to equal the total expenses
that would have been incurred if [XXX]* percent ([XXX]*%) of the rentable area
of the Building had been occupied for the entire Fiscal Year. In no event shall
Landlord be entitled to receive from Tenant and any other tenants in the
Building an aggregate amount in excess of actual Operating Expenses as a result
of the foregoing provisions and Landlord shall not recover any items of cost
more than once. In the event Landlord “grosses up” any item of Operating
Expenses as provided herein, Landlord’s statement of Operating Expenses provided
in accordance with Section 5.B. below shall include the “grossed up” figures set
forth in reasonable detail showing Landlord’s calculation of the gross up,
including the vacancy and others factors relevant thereto.
               S. Outside Infrastructure. Only to the extent that the same are
not located within any portion of the Retained Premises, generators, fuel
storage, conduit, wiring, pipes and HVAC equipment installed or constructed by
or on behalf of Tenant wherever located on the Property but outside of the
Retained Premises, and any equipment installed by or on behalf of Tenant on any
portion of the roof of the Building (it being agreed that the items listed on
Exhibit E attached hereto qualify as Outside Infrastructure and in no event
shall Tenant be required to remove same and/or restore the Property with respect
to any item of Outside Infrastructure listed on Exhibit E, nor shall Tenant
remove the same).
               T. Premises. 579,360 square feet of rentable area, as mutually
agreed to by Landlord and Tenant, on the Mezzanine, 1st Floor Lobby (as
hereinafter defined), 5th, 6th, 7th, 8th, 9th, 10th, 11th floors of the
Building, as shown by hatching on the floor plans attached hereto as Exhibit C,
consisting initially of (I) 562,928 square feet of rentable area, as mutually
agreed to by Landlord and Tenant, on the Mezzanine, 1st Floor Lobby, 6th, 7th,
8th, 9th, 10th, 11th floors of the Building (the “Retained Premises”) which
shall not be subject to measurement; and (II) the area on the 9th floor, shown
on Exhibit C as the surrendered premises (the “Initial Surrendered Premises”)
consisting of 16,432 square feet of rentable area, as mutually agreed to by
Landlord and Tenant. In addition, although not included in the number of square
feet of rentable area referred to above, the Premises shall include the
Roof/Track Premises (as hereinafter defined). At such time as Tenant shall lease
additional premises in the Building as provided herein or otherwise, or shall
duly and validly surrender
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

7



--------------------------------------------------------------------------------



 



any portion of the Premises, as provided in this Lease, including the Initial
Surrendered Premises, the number of rentable square feet in the Premises shall
be modified accordingly, and (i) the Base Rent shall be adjusted to account for
such change in the number of rentable square feet comprising the Premises and
(ii) Tenant’s Share shall be adjusted to account for such change in the number
of rentable square feet comprising the Premises. If Tenant shall, now or
hereafter lease the entirety of a floor(s) of the Building, the Premises shall
include the common corridors and restrooms on such floor(s).
               U. Removal Property. All Alterations, including Tenant Common
Alterations, Tenant’s Personal Property, fixtures, installations, equipment,
Inside Infrastructure (other than HVAC equipment that shall satisfy the HVAC
Requirements), or other property heretofore or hereafter installed by or on
behalf of Tenant or that Tenant caused to be located in the Premises, the
Building or the Land. Notwithstanding the foregoing, Tenant shall not be
required to remove and/or restore the Premises with respect to the Mezzanine
Staircase and the Mezzanine Elevator (each as defined in Exhibit E), and HVAC
equipment that shall satisfy the HVAC Requirements.
               V. Roof/Track Premises. 21,000 square feet of rentable area on
the roof, and [1,000] square feet of rentable area on the track level, each as
mutually agreed to by Landlord and Tenant, and as depicted by cross-hatching on
Exhibit C-1 attached hereto (with the roof portion being referred to as the
“Roof Premises” and the track portion being referred to as the “Track
Premises”).
               W. Real Estate Taxes. All taxes and assessments, general or
special, ordinary or extraordinary, and foreseen or unforeseen, that are
assessed, levied or imposed upon the Building and/or the Land during the Term
or, if levied or assessed prior to or after the Term, which properly are
allocable to the Term, under any current or future taxation or assessment system
or modification of, or supplement or substitute for, such system, whether or not
based on or measured by the receipts or revenues from the Building or the Land
(including all taxes and assessments for public improvements or any other
purpose and any similar taxes). Notwithstanding the foregoing, Real Estate Taxes
shall specifically exclude net income taxes assessed against the Landlord or the
owner of the Land, franchise taxes, estate taxes, sales taxes (except that such
exclusion shall not result in any paid sales taxes being excluded from other
Operating Expenses), corporate income taxes, capital stock taxes, employment
benefit taxes, social security taxes, worker’s compensation taxes, capital levy,
succession, inheritance, net income or profit tax or capital levy that is or may
be imposed upon Landlord or the owner of the Land, including the gross receipts
portions of the Philadelphia Business Privilege Tax or transfer taxes payable by
the Landlord or the owner of the Land, corporate franchises, capital stock,
loans and bonus taxes imposed upon any owner or ground lessee of the Land, any
late fees, penalties or interest with respect to the payment of any Real Estate
Taxes to the extent that the same shall not be attributable to Tenant’s failure
to pay any amount due under this Lease, and any income, profits or revenue tax,
assessment or charge imposed upon Rent as such may be payable by the Tenant.
Subject to the terms of this Lease, Real Estate Taxes also shall include all
reasonable expenses incurred by Landlord in obtaining or attempting to obtain,
in good faith, a reduction of any such taxes, rates or assessments, including
but not limited to reasonable, actually incurred legal fees, but shall not
include any taxes on Tenant’s Personal Property or other tenants’ personal
property, which taxes are the sole obligation of each tenant.

8



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, if at any time the
methods of taxation prevailing on the date hereof shall be altered so that in
lieu of or as an addition to the whole or any part of Real Estate Taxes, there
shall be assessed, levied or imposed (1) a tax, assessment, levy, imposition or
charge based on the gross receipts (except as such relates to the gross receipts
portions of the Philadelphia Business Privilege Tax), income or rents received
from the Building and the Land whether or not wholly or partially as a capital
levy or otherwise, (2) a tax, assessment, levy, imposition or charge measured by
or based in whole or in part upon all or any part of the Building and the Land
and imposed upon Landlord, (3) a license fee measured by the rents, or (4) any
other tax, assessment, levy, imposition, charge or license fee however described
or imposed, then all such taxes, assessments, levies, impositions, charges or
license fees or the part thereof so measured or based shall be deemed to be Real
Estate Taxes provided that they are assessed against real property or the owners
of real property as a class.
               X. Rent. All Base Rent and Additional Rent.
                    (1) Base Rent. The amount payable by Tenant pursuant to
Subsection 4.A. below.
                    (2) Additional Rent. All sums of money payable by Tenant
pursuant to this Lease other than Base Rent, including, but not limited to,
Tenant’s Operating Expenses Payment, late charges and charges for after hours
services.
               Y. Sub-Surface Agreement. That certain agreement dated March 1,
1978, as amended on June 18, 2008, initially by and between Andrew L. Lewis, Jr.
and Joseph Castle, as Trustees of Reading Company, predecessor-in-interest to
Anthony Horwath, Sr., John Sheridan, Joseph Gabor and Ann Gabor, as lessor, and
401 North Corporation, predecessor-in-interest to Landlord, as lessee, as
renewed or amended from time to time.
               Z. Tenant’s Personal Property. All equipment, improvements,
machinery, furnishings, trade fixtures, servers and/or other personal property
now or hereafter installed or placed in or on the Premises by and at the sole
expense of Tenant or with Tenant’s permission (other than any property of
Landlord), with respect to which Tenant has not been granted any credit or
allowance by Landlord (whether under the Existing Lease or this Lease), and
which: (i) is removable without damage to the Premises, the Building and the
Land (or, in the event that the removal of the same would cause damage, Tenant
shall, at its expense, repair all such damage following such removal), and
(ii) is not a replacement of any property of Landlord, whether such replacement
is made at Tenant’s expense or otherwise.
               AA. Tenant’s Restoration Obligations. The obligation of Tenant,
upon the removal by Tenant of any Removal Property, Outside Infrastructure (if
applicable and excluding the items listed on Exhibit E, all of which Outside
Infrastructure shall remain and shall be left in working order on the date it is
surrendered), Tenant Common Alterations or other property, to repair, in a good
and workmanlike manner, all damage to the Premises, Building and/or Land caused
by the removal of the same, including, without limitation, patching holes caused
by core drilling and removal of staircases (other than the Mezzanine Staircase
and Mezzanine Elevator, which may remain in the Building as provided in
Section 1.T. above) and replacing portions of the floor removed to accommodate
such staircases.

9



--------------------------------------------------------------------------------



 



               BB. Unavoidable Delay. Any delays in the performance of a party’s
obligations under this Lease, other than the obligation to pay sums due
hereunder, due to strikes, labor disputes, slow downs, job actions, picketing,
secondary boycotts, shortages or unavailability of material and/or supplies,
labor or energy, acts of God, governmental restrictions, actions or inactions,
enemy action, acts of terrorism, civil commotion, public disorder, or riot,
fire, unavoidable casualty, general delays in transportation or any other causes
beyond the reasonable control of such party.
          2. TERM.
               A. Term of Lease. The term of this Lease (the “Term”) is fifteen
(15) years and shall commence on the Lease Commencement Date, and shall
terminate at midnight on December 31, 2024, or such earlier date on which this
Lease is terminated pursuant to the provisions hereof (the “Lease Expiration
Date” or “Expiration Date”). Subject to the terms and conditions contained
herein, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord for the Term. In addition, Landlord grants to Tenant
the right to use, on a non-exclusive basis and in common with other tenants, the
Common Areas. The “Initial Term” shall mean the initial fifteen (15) year Term,
without regard to any renewal or extension thereof.
               B. Declarations. If requested by the other at any time during the
Term, Landlord and Tenant promptly will execute a declaration in the form
attached hereto as Exhibit D, to the extent that the information thereon is true
and correct.
               C. Existing Lease. Except as expressly set forth herein, upon the
Lease Commencement Date, this Lease shall govern the obligations between the
parties and the terms of the Existing Lease shall thereafter become null and
void and of no further force or effect except that nothing herein contained
shall be deemed to constitute a release or discharge of Landlord or Tenant from:
(a) any obligation or liability heretofore or hereafter accrued or incurred
under the Existing Lease, or any lease or occupancy agreement between Tenant and
Landlord and outstanding and unsatisfied on the Lease Commencement Date
(including, without limitation, any deficiency in Tenant’s obligation to pay tax
payments and/or operating expense payments or Landlord’s obligation to reimburse
Tenant for any overpayment of tax payments, operating expenses and/or any other
item of additional rent), or (b) any obligation or liability in respect of a
third party (under the insurance and indemnification provisions of this Lease or
otherwise) arising prior to the Lease Commencement Date (even though any action
or proceeding may be brought after the Lease Commencement Date).
               D. Renewal.
                    (1) Provided, and on the condition that, at the time of the
exercise of such right and immediately prior to the Renewal Term Commencement
Date (as hereinafter defined), no Default shall have occurred and be continuing
hereunder, Tenant shall have the right (the “Renewal Option”) to renew the Term
for all of the Premises for one renewal term of five (5) years (the “Renewal
Term”) commencing on January 1, 2025 (the “Renewal Term Commencement Date”) and
ending on December 31, 2029, unless the Renewal Term shall sooner terminate
pursuant to any of the terms of this Lease or otherwise. If Tenant is

10



--------------------------------------------------------------------------------



 



desirous of exercising the Renewal Option, Tenant shall give Landlord written
notice not later than July 31, 2023, of Tenant’s exercise of the Renewal Option
(“Tenant’s Renewal Notice”), it being agreed that time is of the essence with
respect to the giving of Tenant’s Renewal Notice. The annual Base Rent payable
during the Renewal Term shall be equal to the greater of (a) the annual Fair
Market Rental Rate (as hereinafter defined) as of the Renewal Term Commencement
Date and (b) the annual Base Rent then in effect at the expiration of the
Initial Term of this Lease (without giving effect to any abatements which shall
then be in effect due to fire or casualty, condemnation or the failure of an
Essential Service (as hereinafter defined)).
                         The Renewal Term shall be upon all of the agreements,
terms, covenants and conditions of this Lease, except that (x) the Base Rent
shall be determined as provided below, and (y) Tenant shall have no further
right to renew the Term. Upon the commencement of the Renewal Term, (1) the
Renewal Term shall be added to and become part of the Term, (2) any reference to
“this Lease”, to the “Term”, the “term of this Lease” or any similar expression
shall be deemed to include the Renewal Term, and (3) the expiration of the
Renewal Term shall become the Lease Expiration Date. Any termination,
cancellation or surrender of the entire interest of Tenant under this Lease
(other than a Permitted Transfer, as such term is hereinafter defined) at any
time during the Term shall terminate any right of renewal of Tenant hereunder.
                    (2) Within twenty (20) days after receipt of Tenant’s
Renewal Notice, Landlord shall advise Tenant in writing of Landlord’s initial
determination of the then Fair Market Rental Rate for the Premises (“Landlord’s
Initial Determination”). If Tenant shall dispute Landlord’s Initial
Determination then Tenant may either (i) irrevocably rescind the Tenant’s
Renewal Notice (the “Rescission Option”) by providing Landlord with notice of
such rescission not later than twenty (20) days after receipt of Landlord’s
Initial Determination or (ii) within such 20-day period, advise Landlord, in
writing of Tenant’s initial determination of the then Fair Market Rental Rate
for the Premises (“Tenant’s Initial Determination”), in which event Landlord and
Tenant shall, during the 30 day period subsequent to Landlord’s receipt of
Tenant’s Initial Determination (the “Negotiation Period”), negotiate, in good
faith, the Fair Market Rental Rate. In the event that, within twenty (20) days
after receipt of Landlord’s Initial Determination, Tenant shall neither exercise
the Rescission Option, nor deliver Tenant’s Initial Determination, then Tenant
shall be deemed to have irrevocably exercised Tenant’s Rescission Option. In the
event that Tenant shall have elected to deliver Tenant’s Initial Determination,
Tenant shall again have the option of exercising the Rescission Option by
providing Landlord with notice of such rescission not later than the 15th day
immediately following the expiration of the Negotiation Period (the “Outside
Rescission Date”) time being of the essence with respect to the giving of such
notice (the “Outside Rescission Option”), in which event the Lease shall expire
and be of no further force or effect upon the Expiration Date. If Tenant shall
not have duly and timely exercised the Outside Rescission Option on or before
the Outside Rescission Date, and if the Fair Market Rental Rate shall not have
been determined by Landlord and Tenant as of the expiration of the Negotiation
Period, then such dispute shall be resolved by arbitration as provided in
Subsection 2.D(3). In the event that Base Rent payable during the Renewal Term
is not determined prior to the Renewal Term Commencement Date, Tenant shall pay
Base Rent in an amount equal to the Base Rent payable for the Premises as of the
Expiration Date. Upon final determination of the Base Rent for the Renewal Term,
Tenant shall commence paying Base

11



--------------------------------------------------------------------------------



 



Rent as so determined, and within thirty (30) days after such determination
Tenant shall pay any deficiency in prior payments of Base Rent. “Fair Market
Rental Rate” shall mean the fair market annual rental value of the Premises as
of the Renewal Term Commencement Date for a term equal to the Renewal Term,
based on comparable space in the Building, or on comparable space in Comparable
Buildings, taking into account (i) all of Landlord’s services provided for in
this Lease, and with (ii) all Inside Infrastructure and Outside Infrastructure
and improvements to the Premises and the Building, which were paid for and
installed by Tenant either during or prior to the Term, and any base building
upgrades paid for by Tenant, (iii) the Base Operating Expense being equal to
$[XXX]* multiplied by the number of square feet of rentable area then comprising
the Premises, excluding the Roof/Track Premises, (iv) Landlord will not be
required to perform any work, improvements, alterations or decorations in order
to prepare the premises for occupancy in connection with such leasing and will
not be required to provide any improvement or refurbishment allowance, (v) no
free rent period or other concessions will be afforded in connection with such
leasing, (vi) the Fair Market Rental Rate shall reflect only the actual
brokerage commission, if any, payable by Landlord to a third party broker in
connection with renewing the lease, as the case may be, pursuant to a separate
agreement between Landlord and such broker in effect as of the date of the Lease
(but in the event that any such broker shall be related to Landlord, in no event
shall any commission in excess of a market rate commission be considered in
determining Fair Market Rental Rate); (vii) with respect to the Renewal Term,
there shall be no down time during which a tenant shall not be paying rent
between the expiration of the current term of this Lease and the commencement of
the Renewal Term, (viii) the quality of Tenant’s credit, (ix) the leasing will
be made as an arm’s length transaction, (x) Tenant shall have no relocation
expenses or disruption of its operation by virtue of having to move, and
(xi) all other relevant factors, including without limitation, concessions
typical in the marketplace but only for lease renewals.
                    (3) If Tenant shall not have duly and timely exercised the
Outside Rescission Option on or before the Outside Rescission Date, and if Fair
Market Rental Rate shall not have been agreed upon by Landlord and Tenant as of
the expiration of the Negotiation Period, the Fair Market Rental Rate shall be
determined by impartial arbitrators, one to be chosen by the Landlord, one to be
chosen by Tenant, and a third to be selected, if necessary, as below provided.
Landlord and Tenant may revise, respectively, Landlord’s Initial Determination
and Tenant’s Initial Determination (such revised determinations being referred
to respectively as “Landlord’s Determination” and “Tenant’s Determination”).
Landlord’s Determination and Tenant’s Determination shall each be submitted to
the arbitrators. The sole obligation of the arbitrators is to select which of
Landlord’s Determination or Tenant’s Determination most closely resembles the
Fair Market Rental Rate. The unanimous written decision of the two first chosen,
without selection and participation of a third arbitrator, or otherwise, the
written decision of a majority of three arbitrators chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant. Landlord
and Tenant shall each notify the other of its chosen arbitrator within ten
(10) days following the Outside Rescission Date and, unless such two arbitrators
shall have reached a unanimous decision within twenty (20) days after their
designation, they shall so notify the President of the Philadelphia Board of
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

12



--------------------------------------------------------------------------------



 



Realtors (or such organization as may succeed to said Philadelphia Board of
Realtors) and request that an impartial third arbitrator be selected to
determine Fair Market Rental Rate. Each of the arbitrators shall have at least
10 years relevant experience and shall be an office building owner, an appraiser
or a broker familiar with similar types of properties in the Philadelphia,
Pennsylvania market who is familiar with the fair market value of comparable
space in the Philadelphia, Pennsylvania metropolitan area. Such third arbitrator
and the first two chosen shall, subject to the commercial arbitration rules of
the American Arbitration Association, hear the parties and their evidence and
render their decision within twenty (20) days following the conclusion of such
hearing by selecting which of Landlord’s Determination or Tenant’s Determination
most closely resembles the Fair Market Rental Rate, and notify Landlord and
Tenant thereof, which determination shall be binding and conclusive upon
Landlord and Tenant. Landlord and Tenant shall each bear the expense of the
arbitrator it selects and shall equally share the expense of the third
arbitrator, if any. Promptly following the determination of the Fair Market
Rental Rate, the parties shall enter into an amendment to this Lease evidencing
the extension of the Term for the Renewal Term and confirming the Base Rent for
the Renewal Term, but the failure of the parties to do so shall not affect the
effectiveness of the exercise of the Renewal Option or the determination of Base
Rent for the Renewal Term.
                    (4) In the event of a failure, refusal or inability of any
arbitrator to act, his or her successor shall be appointed by him or her, but in
the case of the third arbitrator, his or her successor shall be appointed in the
same manner as that set forth herein with respect to the appointment of the
original third arbitrator.
          3. CONDITION OF PREMISES; SURRENDER OF INITIAL SURRENDERED PREMISES.
               A. Existing Condition. Subject to the terms of this Lease, Tenant
hereby accepts the Premises and the Property in their condition existing as of
the date this Lease is executed by Landlord and Tenant, subject to all
applicable federal, state and local laws, ordinances, regulations and permits
governing the use of the Premises, the Building’s certificate of occupancy, if
any, any applicable conditional use permits or variances, any easements,
covenants or restrictions affecting the use of the Premises or the Building and
any condition heretofore or hereafter created by or on behalf of Tenant. Except
as expressly set forth herein, neither Landlord nor Landlord’s agents has made
any representation or warranty as to the present or future suitability of the
Premises, or the Property for the conduct of Tenant’s business. Tenant expressly
acknowledges and agrees that Tenant is fully familiar with the condition of the
Premises and the Property as Tenant has been in occupancy of the same for many
years, and Tenant hereby accepts the Premises in its as is, where is condition,
with all faults, on the Lease Commencement Date. Other than as expressly set
forth herein, Landlord has no obligation to perform any work, supply any
materials, incur any expense or make any alterations or improvements to prepare
the Premises for Tenant’s occupancy or continued occupancy thereof.
               B. Surrender of Initial Surrendered Premises.
                    (1) On the Initial Surrender Date, as hereinafter defined,
and on the condition that the Tenant shall not be in default beyond any
applicable grace or cure

13



--------------------------------------------------------------------------------



 



period in its obligations under this Lease, Tenant shall be entitled to
surrender to Landlord, and Landlord shall accept the surrender of, the Lease in
respect of the Initial Surrendered Premises and the term and estate thereby
granted, together with the Initial Surrendered Premises thereby demised, to the
intent and purpose that the estate of Tenant in and to the Initial Surrendered
Premises shall be wholly extinguished and that the term of the Lease in respect
of the Initial Surrendered Premises shall expire on the Initial Surrender Date
in the same manner and with the same effect as if such date were the date set
forth in the Lease for the expiration of the Term thereof in respect of the
Initial Surrendered Premises, but this Lease shall remain in full force and
effect with respect to the Retained Premises. All Base Rent, Additional Rent and
other amounts payable under the Lease in respect of the Initial Surrendered
Premises shall be apportioned as of the Initial Surrender Date. The “Initial
Surrender Date” shall mean a date occurring not earlier than January 1, 2010,
and not later than June 30, 2010, as designated by Tenant in a notice (the
“Initial Date Notice”) from Tenant to Landlord received by Landlord no later
than 60 days prior to the date for surrender set forth in such Initial Date
Notice.
                    (2) On or before the Initial Surrender Date, time being of
the essence with respect to such date, Tenant shall, at Tenant’s sole cost and
expense, remove all of Tenant’s Personal Property, trade fixtures and business
equipment from the Initial Surrendered Premises and repair, in a good and
workmanlike manner, all damage to the Premises, Building and/or Land caused by
the removal of any of the Tenant’s Personal Property, trade fixtures and
business equipment from the Initial Surrendered Premises (it being agreed that
the HVAC system serving the Initial Surrendered Premises, and all associated
piping and duct work (the “Initial Surrendered Premises HVAC”), shall not be
required to be, nor shall it be, removed by Tenant) and vacate the Initial
Surrendered Premises and deliver vacant possession thereof to Landlord in broom
clean condition. Upon Tenant’s surrender of the Initial Surrendered Premises,
Tenant shall, upon Landlord’s request, furnish (x) chilled water in order that
the Initial Surrendered Premises HVAC shall continue providing HVAC service to
the Initial Surrendered Premises, and (y) electricity, in order that the
electric system theretofore servicing the Initial Surrendered Premises shall
continue providing electricity to the Initial Surrendered Premises. In
connection therewith, Tenant shall install submeters to measure the actual
consumption of chilled water and/or electricity, as the case may be. So long as
Landlord requests and obtains chilled water and/or electricity as aforesaid,
Landlord shall pay, on a monthly basis, (I) for the consumption of chilled water
necessary to cool the Initial Surrendered Premises using the Initial Surrendered
Premises HVAC, as measured by such submeter, at Tenant’s actual cost, plus a
monthly amount for depreciation of the Air Handler Units at the Applicable Op Ex
Financing Rate based upon [XXX]*% of the residual value of the same as of the
Initial Surrender Date, and (II) for the consumption of electricity, as measured
by such submeter, at Tenant’s actual cost. All Outside Infrastructure shall be
left in working order as of the Initial Surrender Date.
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

14



--------------------------------------------------------------------------------



 



                    (3) Landlord shall accept the surrender of the Initial
Surrendered Premises as of the Initial Surrender Date and in consideration of
such surrender by Tenant and of the acceptance of such surrender by Landlord,
Tenant and Landlord do hereby mutually release each other, their respective
successors and assigns of and from any and all claims, damages, obligations,
liabilities, actions and causes of action, of every kind and nature whatsoever
arising under or in connection with this Lease in respect of the Initial
Surrendered Premises from and after the Initial Surrender Date, except that
nothing herein contained shall be deemed to constitute a release or discharge of
Landlord or Tenant with respect to any obligation or liability in respect of the
Initial Surrendered Premises (a) accruing under the Existing Lease or this Lease
through the Initial Surrender Date, and outstanding and unsatisfied on the
Initial Surrender Date (including, without limitation, any deficiency in
Tenant’s obligation to pay tax payments and/or operating expense payments or
Landlord’s obligation to reimburse Tenant for any overpayment of tax payments,
operating expenses and/or any other item of Additional Rent relating to the
Initial Surrendered Premises), or (b) to a third party (under the insurance and
indemnification provisions of the Existing Lease or this Lease) arising prior to
the Initial Surrender Date (even though any action or proceeding may be brought
after the Initial Surrender Date).
                    (4) If Tenant shall fail to surrender the Initial
Surrendered Premises as aforesaid, then, Tenant shall continue to be responsible
for all obligations under this Lease in respect of the Initial Surrendered
Premises through the date of actual surrender, and, in addition thereto, Tenant
shall be deemed to be a holdover in respect of the Initial Surrendered Premises
and be subject to all of Landlord’s rights and remedies set forth in this Lease
as if such rights and remedies applied separately to the Initial Surrendered
Premises, and Landlord may pursue against Tenant any and all remedies available
to it as landlord under this Lease or otherwise, at law or in equity, separately
in respect of the Initial Surrendered Premises.
                    (5) As of the day following the Initial Surrender Date,
provided that Tenant shall have vacated the Initial Surrendered Premises as
provided herein, this Lease shall be modified as follows:
                         (a) Tenant shall no longer be obligated to pay Base
Rent or Additional Rent for the Initial Surrendered Premises for the period
commencing on the Initial Surrender Date and ending on the Expiration Date;
                         (b) The number of square feet of rentable area
comprising the Premises shall be reduced by the number of square feet of
rentable area comprising the Initial Surrendered Premises and Tenant’s Share (as
hereinafter defined) shall be adjusted in accordance with the number of square
feet comprising the Initial Surrender Premises; and
                         (c) “Premises” shall be deemed to mean the Retained
Premises and the Roof/Track Premises.

15



--------------------------------------------------------------------------------



 



                    (6) Landlord and Tenant shall promptly prepare, execute and
file such returns, affidavits and other documentation, if any, as may be
required in connection with any real property transfer tax that may become, or
may be asserted to be or become due, owing or imposed in connection with the
surrender of the Initial Surrendered Premises at any time by the City of
Philadelphia or the State of Pennsylvania or any agency or instrumentality of
such City or State (with Tenant being solely responsible for the payment of any
such real property transfer tax, if any). The provisions of this Subsection
3.B(6) shall survive the surrender of the Initial Surrendered Premises.
          4. RENT.
          From and after the Lease Commencement Date, Tenant shall pay to
Landlord such Base Rent and Additional Rent as are set forth in this Section 4
and in Section 5 below.
               A. Base Rent. Tenant shall pay annual base rent (“Base Rent”) for
the Premises in equal monthly installments (“Monthly Base Rent”), in advance,
without demand or offset (other than as expressly set forth herein), on the
first day of each calendar month during the Term in accordance with the
following schedules.
                    1. ALL PREMISES (INCLUDING RETAINED PREMISES AND INITIAL
SURRENDERED PREMISES BUT EXCLUDING ROOF/TRACK PREMISES):
                         As of the Lease Commencement Date, Base Rent in respect
of the Premises (including the Retained Premises and the Initial Surrendered
Premises, but excluding the Roof/Track Premises) shall be $[XXX]* per rentable
square foot for each rentable square foot comprising the Premises.
                         Such Base Rent shall be adjusted on the anniversary of
each Lease Year by comparing the “Base Rent Index” to the Maximum Base Rent
shown on the “Maximum Base Rent Schedule”. On the anniversary of each Lease
Year, the Base Rent shall be the lesser of the Maximum Base Rent indicated in
the Maximum Base Rent Schedule and the Base Rent Index calculated for that Lease
Year but in no event shall the annual Base Rent for any Lease Year be less than
the annual Base Rent payable therefor during the prior Lease Year (without
giving effect to any abatements which shall then be in effect due to fire or
casualty, condemnation or the failure of an Essential Service). For purposes
hereof: (a) the “Base Rent Index” for the first Lease Year shall be $[XXX]* per
rentable square foot and shall be increased on the first day of each Lease Year
thereafter so that it equals (x) $[XXX]* plus (y) $[XXX]* multiplied by [XXX]*%
of the percentage increase in the Consumer Price Index from October 1, 2009, to
October 1 of the Lease Year immediately preceding the Lease Year in question,
and (b) the “Maximum Base Rent Schedule” is as follows:
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

16



--------------------------------------------------------------------------------



 



          Lease Year   Maximum Base Rent
Year 1:
  $ [XXX]*
Year 2:
  $ [XXX]*
Year 3:
  $ [XXX]*
Year 4:
  $ [XXX]*
Year 5:
  $ [XXX]*
Year 6:
  $ [XXX]*
Year 7:
  $ [XXX]*
Year 8:
  $ [XXX]*
Year 9:
  $ [XXX]*
Year 10:
  $ [XXX]*
Year 11:
  $ [XXX]*
Year 12:
  $ [XXX]*
Year 13:
  $ [XXX]*
Year 14:
  $ [XXX]*
Year 15:
  $ [XXX]*

                         By way of example, assume that the Consumer Price Index
on October 1, 2009, is 100. If, on October 1 preceding Lease Year 2, the
Consumer Price Index is 105, then the Base Rent Index with respect to Lease Year
2 would be (x) $[XXX]* plus (y) $[XXX]* multiplied by [XXX]*% (which is [XXX]*%
of the 5% of the increase between 100 and 105) which equals $[XXX]*), thus the
Base Rent Index for Lease Year 2 would be $[XXX]* ($[XXX]* plus $[XXX]*). As the
Maximum Base Rent shown on the Maximum Base Rent Schedule for Lease Year 2 is
$[XXX]*, which is less than the Base Rent Index, then the Base Rent for Lease
Year 2 is equal to the Maximum Base Rent shown on the Maximum Base Rent Schedule
(i.e., the lesser of the Base Rent Index ($[XXX]*) and the Maximum Base Rent
shown on the Maximum Base Rent Schedule ($[XXX]*)). If, instead, on October 1
preceding Lease Year 2, the Consumer Price Index is 101, then the Base Rent
Index with respect to Lease Year 2 would be (x) $[XXX]* plus (y) $[XXX]*
multiplied by [XXX]*% (which is [XXX]*% of the 1% increase between 100 and 101)
which equals $[XXX]*), thus the Base Rent Index for Lease Year 2 would be
$[XXX]* ($[XXX]* plus $[XXX]*). As the Maximum Base Rent shown on the Maximum
Base Rent Schedule for Lease Year 2 is $[XXX]*, which is greater than the Base
Rent Index, the Base Rent for Lease Year 2 would be equal to $[XXX]* (i.e., the
lesser of the Base Rent Index ($[XXX]*) and the Maximum Base Rent shown on the
Maximum Base Rent Schedule ($[XXX]*)). If, on October 1 preceding Lease Year 3,
the Consumer Price Index fell to 101 after having been 105 on the October 1
preceding Lease Year 2, then the Base Rent Index with respect to Lease Year 3
would be (x) $[XXX]* plus (y) $[XXX]* multiplied by [XXX]*% (which is [XXX]*% of
the 1% increase between 100 and 101) which equals $[XXX]*), thus the Base Rent
Index for Lease Year 3 would be $[XXX]* ($[XXX]* plus $[XXX]*). The Maximum Rent
shown on the Maximum Base Rent Schedule for Lease Year 3 is $[XXX]*. However, in
light of the fact that the Base Rent in any Lease Year cannot be less than the
annual Base Rent payable during the prior Lease Year, the Base Rent for Lease
Year 3 would be remain $[XXX]*
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

17



--------------------------------------------------------------------------------



 



(rather than being $[XXX]* the lesser of the Base Rent Index and the Maximum
Rent shown on the Maximum Base Rent Schedule).
                         If, on October 1 preceding Lease Year 11, the Consumer
Price Index is 120, then the Base Rent Index with respect to Lease Year 11 would
be: (x) $[XXX]* plus (y) $[XXX]* multiplied by [XXX]*% (which is [XXX]*% of the
20% increase between 100 and 120) which equals $[XXX]*), thus the Base Rent
Index for Lease Year 11 would be $[XXX]* ($[XXX]* plus $[XXX]*). As the Maximum
Base Rent shown on the Maximum Base Rent Schedule for Lease Year 11 is $[XXX]*,
which is greater than the Base Rent Index, then the Base Rent for Lease Year 11
would be equal to the Base Rent Index (i.e., the lesser of the Base Rent Index
($[XXX]*) and the Maximum Base Rent shown on the Maximum Base Rent Schedule
($[XXX]*)). If, instead, on October 1 preceding Lease Year 11, the Consumer
Price Index is 150, then the Base Rent Index with respect to Lease Year 11 would
be (x) $[XXX]* plus (y) $[XXX]* multiplied by [XXX]*% (which is [XXX]*% of the
50% increase between 100 and 150) which equals $[XXX]*), thus the Base Rent
Index for Lease Year 11 would be $[XXX]* ($[XXX]* plus $[XXX]*). As the Maximum
Base Rent shown on the Maximum Base Rent Schedule for Lease Year 11 is $[XXX]*,
which is less than the Base Rent Index, the Base Rent for Lease Year 11 would be
equal to $[XXX]* (i.e., the lesser of the Base Rent Index ($[XXX]*) and the
Maximum Base Rent shown on the Maximum Base Rent Schedule ($[XXX]*)).
                         Each Lease Year the Base Rent Index will continue to
increase at [XXX]*% of the increase in the Consumer Price Index from the
Consumer Price Index for October 1, 2009. The Base Rent Index adjustments shall
not be impacted by the Maximum Base Rent Schedule. The Base Rent for any given
Lease Year shall always be the lesser of the two figures. Notwithstanding the
foregoing, in no event shall the annual Base Rent for any Lease Year be less
than the annual Base Rent payable therefor during the prior Lease Year (without
giving effect to any abatements which shall then be in effect due to fire or
casualty, condemnation or the failure of an Essential Service).
                    2. ROOF/TRACK PREMISES: As of the Lease Commencement Date,
Base Rent in respect of the Roof/Track Premises shall be $[XXX]* per annum,
payable in equal monthly installments of $[XXX]*. From and after the anniversary
of the first Lease Year, such Base Rent with respect to the Roof/Track Premises
shall be adjusted on the anniversary of each Lease Year to the lesser of (x) the
Base Rent with respect to the Roof/Track Premises payable by Tenant for the
prior Lease Year increased by the percentage increase in the Consumer Price
Index between October 1 of such prior Lease Year from that in effect on the
immediately preceding October 1st, and (y) [XXX]*% multiplied by the Base Rent
payable by Tenant for the prior Lease Year. In no event shall the annual Base
Rent in respect of the Roof/Track Premises for any Lease Year be less than the
annual Base Rent payable therefor during the prior Lease Year.
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

18



--------------------------------------------------------------------------------



 



                         Landlord shall provide Tenant with at least thirty
(30) days’ prior written notice of any increase in Base Rent as aforesaid along
with such back-up materials and/or calculations to support Landlord’s
determination thereof (the “Annual Rent Increase Notice”). If Landlord fails to
deliver the Annual Rent Increase Notice to Tenant on or before December 1 of
each year, Tenant shall pay such increased amount on the later to occur of
thirty (30) days after its receipt of the Annual Rent Increase Notice or the
next scheduled date for payment of Base Rent; provided, however, that nothing
herein is intended to relieve Tenant of its obligations to pay such increases to
Base Rent as of the anniversary of each Lease Year. For example, if Landlord
sends such notice to Tenant on December 15, then Tenant will pay the increased
Base Rent as of February 1 at which time it will also pay the differential
between the increased Base Rent (on a monthly basis) less the amount paid for
the month of January at the rate for Base Rent payable for the prior Lease Year
(on a monthly basis).
               B. Payment. All Base Rent and Additional Rent due and payable to
Landlord under this Lease shall be made payable to Landlord and delivered to
Landlord c/o the managing agent, at the Building, or such other address as
Landlord may designate from time to time; provided, however, that if Tenant
shall then be making electronic payments pursuant to any other lease or
occupancy agreement to which it is a party, Tenant shall, at Landlord’s sole
option, following at least thirty (30) days’ prior written notice to Tenant,
thereafter make all payments of Base Rent and Additional Rent due and payable to
Landlord under this Lease by means of electronic transfers of funds to
Landlord’s designated financial institution. Except as expressly set forth
otherwise in this Lease, Tenant will pay all Rent to Landlord without demand,
deduction, set-off or counter-claim. Any Base Rent or regularly scheduled
Additional Rent payable for a partial month during the Term shall be paid on a
pro rata basis based on the number of days in such partial month included within
the Term.
               C. Late Fee. If Tenant fails to make any payment of Rent on or
before the date which is (x) thirty (30) days after payment is due, with respect
to the installments of Rent payable for the months of January, 2010 and
February, 2010, and (y) five (5) business days after payment is due for all
other payments, then Tenant also shall pay to Landlord a late fee equal to five
percent (5%) of the amount that is past due for each month or part thereof until
such Rent is fully paid. Said late fee shall be deemed reimbursement to Landlord
for its costs of carrying and processing Tenant’s delinquent account. Acceptance
by Landlord of said late fee shall not waive or release any other rights or
remedies to which Landlord may be entitled on account of such late payment.
               D. Audit Rights. Tenant shall have the right, at its sole cost
and expense, to audit or have its appointed accountant or auditor audit or
review the books and records of Landlord related to Operating Expenses (the
“Audit Records”) provided that no such audit or review shall occur more
frequently than once each calendar year, and no such auditor or accountant shall
be hired or compensated on a contingent fee basis. Any such audit or review
shall apply to only any of the three (3) prior calendar years (but Tenant may
only audit a particular calendar year one time). In the event Tenant’s audit
discloses any discrepancy, Landlord and Tenant shall use commercially reasonable
efforts to resolve the dispute and make an appropriate adjustment, failing
which, they shall submit any such dispute to arbitration in accordance with the
then current commercial rules of the American Arbitration Association. The
decision rendered in such arbitration shall be final, binding and non-

19



--------------------------------------------------------------------------------



 



appealable. The expenses of arbitration, other than individual legal and
accounting expenses which shall be the respective parties’ responsibility, shall
be divided equally between the parties. In the event, by agreement or as a
result of an arbitration decision, it is determined that there was a
miscalculation of Tenant’s Operating Expenses Payment claimed by the Landlord
resulting in an overpayment of more than three (3%) percent, in the aggregate,
the actual, reasonable out-of-pocket cost of Tenant’s audit or review shall be
reimbursed by Landlord within thirty (30) days after submission of an invoice
therefor accompanied by appropriate back up documentation evidencing such costs.
Any and all audits shall be performed at an office of Landlord in the
Continental United States (or at Landlord’s discretion, at the office of
Landlord’s independent accounting firm), during regular business hours and upon
not fewer than thirty (30) days’ prior written notice by Tenant to Landlord (it
being agreed that all relevant Audit Records for a particular audit shall be
reviewable by Tenant or its auditor or accountant at a single location in the
Continental United States). Any error discovered by such audit or review which
is a recurring error shall also be corrected and any overpayment shall be
promptly refunded.
          5. ADDITIONAL RENT.
               A. To Cover Operating Expenses (Including Real Estate Taxes).
                    (1) Definitions: As used herein, “Tenant’s Share” shall be
that percentage which is the equivalent of the number of square feet of rentable
area in the Premises from time to time (and which shall increase or decrease, as
the case may be, from time, as Tenant shall duly and validly surrender any
portion of the Premises in accordance with the provisions of this Lease, or
lease additional premises in the Building), divided by the number of square feet
of rentable area in the Building, which is 1,272,953 on the Lease Commencement
Date. As of the date hereof, Tenant’s Share is forty five and five hundred
thirteen thousandths percent (45.513%). Notwithstanding anything to the contrary
contained herein, the Roof/Track Premises shall be excluded from Landlord’s
calculation of Tenant’s Share.
                    (2) Payment of Tenant’s Share of Operating Expenses: From
and after the Lease Commencement Date, Tenant shall be responsible for paying
for Tenant’s Share of Operating Expenses for any Fiscal Year to the extent such
amount exceeds Base Operating Expenses (“Tenant’s Operating Expenses Payment”).
Tenant shall make monthly installment payments on an estimated basis toward
Tenant’s Operating Expenses Payment in an amount equal to one-twelfth (1/12) of
Landlord’s estimate of Tenant’s Operating Expenses Payment. Tenant’s obligation
to make monthly installment payments toward Tenant’s Operating Expenses Payment
shall commence on the Lease Commencement Date. The foregoing estimates shall be
based on Landlord’s reasonable estimate of Operating Expenses for such Fiscal
Year. Landlord shall endeavor to communicate such estimates to Tenant on or
before the date Landlord provides Tenant with the Expense Statement referenced
in Section 5.B. below, provided that until Landlord provides such estimate to
Tenant, Tenant’s estimated payments will be based upon the prior Fiscal Year’s
estimate. Tenant’s obligation to make payments in respect of Tenant’s Operating
Expenses Payment for any partial Fiscal Year during the Term shall be prorated
based on the portion of such Fiscal Year falling within the Term.

20



--------------------------------------------------------------------------------



 



               B. Retroactive Adjustments. Within six (6) months after the end
of each Fiscal Year, Landlord shall provide to Tenant a written statement
(“Expense Statement”) setting forth, in reasonable detail (a) actual Operating
Expenses (including Real Estate Taxes) (together with a copy of the real estate
tax bills), and (b) Tenant’s Operating Expenses Payment for such Fiscal Year.
Within thirty (30) days after delivery of any such statement, Tenant shall pay
to Landlord any deficiency between the amount shown as Tenant’s Operating
Expenses Payment for the Fiscal Year and the estimated payments made by Tenant.
If the payments made by Tenant pursuant to Section 5.A. exceed the amount shown
in Landlord’s statement, the excess amount shall be applied against the next
payment(s) of Rent coming due hereunder until Tenant has been fully credited
with the over charge, unless the Lease shall have expired, in which event,
Landlord shall refund such excess at the time of its delivery of the Expense
Statement. Notwithstanding the foregoing, in the event that, by the end of the
sixth (6th) month following the end of a Fiscal Year, Landlord shall not have
submitted to Tenant an Expense Statement, then Tenant shall have the right to
provide Landlord with a request for such Expense Statement (an “Expense
Statement Reminder Request”), which shall set forth in bold capital letters the
following statement: IF LANDLORD FAILS TO SUBMIT TO TENANT AN EXPENSE STATEMENT
AS PROVIDED IN SECTION 5.B. OF THE LEASE ON OR BEFORE THE LATER TO OCCUR OF THE
120TH DAY FOLLOWING LANDLORD’S RECEIPT OF THIS EXPENSE STATEMENT REMINDER
REQUEST AND THE END OF THE FISCAL YEAR IN WHICH SUCH REQUEST IS MADE, THEN
LANDLORD SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT OF ADJUSTMENT WITH RESPECT TO
THE FISCAL YEAR TO WHICH SUCH STATEMENT RELATES. If Landlord shall fail to
deliver to Tenant the applicable Expense Statement before the later to occur of
the 120th day following Landlord’s receipt of the Expense Statement Reminder
Request and the end of the Fiscal Year in which such request is made, then
Landlord shall be deemed to have waived its right of adjustment with respect to
the Fiscal Year to which such Expense Statement relates. The provisions of this
Section 5.B. shall survive expiration or earlier termination of this Lease.
Landlord shall have no right to revise any Expense Statement previously provided
to Tenant (a “Previous Statement”) after the date that is three (3) years after
such Previous Statement was so provided to Tenant.
               C. Actual Costs. All Operating Expenses shall be charged at the
same rate that Landlord pays from the applicable service provider or taxing
authority including any volume discounts, preferred vendor rates or early
payment discounts applicable to Landlord.
               D. Change In or Contest of Taxes. In the event of any change by
any taxing body in the period or manner in which any of the Real Estate Taxes
are levied, assessed or imposed, Landlord shall have the right, in its sole
discretion, to make equitable adjustments with respect to computing increases in
Real Estate Taxes. Real Estate Taxes which are being contested by Landlord shall
be included in computing the Real Estate Taxes component of Operating Expenses
under this Section, but if Tenant shall have paid Rent on account of contested
Real Estate Taxes and Landlord thereafter receives a refund of such taxes,
Tenant shall receive a credit toward subsequent Rent payments in an amount equal
to Tenant’s Share of such refund. Notwithstanding anything to the contrary
contained herein, Tenant will not be liable to reimburse Landlord, as part of
Real Estate Taxes, amounts in excess of any actual tax savings resulting from
such Landlord’s appeal thereof. If any such appeal is

21



--------------------------------------------------------------------------------



 



successful, any recovery net of such expenses shall be credited
(proportionately) to Tenant’s obligation to pay Additional Rent hereunder.
Landlord shall not have any obligation to appeal any taxes and/or assessments
levied against the Land or Building (a “Tax Appeal”) and the right to do so
shall be in Landlord’s sole discretion. Notwithstanding the foregoing, in the
event that Tenant shall request, in writing, by no later than July 1 in any tax
year or, in the event that the deadline for Tax Appeal shall be changed, then
the date that is 60 days prior to the deadline for such Tax Appeal, that
Landlord institute a Tax Appeal for such tax year, and provided that it is
commercially reasonable to do so, Landlord shall so institute such Tax Appeal
(it being agreed that Landlord shall be acting reasonably in denying to so
institute a Tax Appeal for a tax year in the event that a law firm or attorney
consulted by Landlord regarding Tax Appeals (which law firm or attorney handles
Tax Appeals in the ordinary course of its practice) advises Landlord, in
writing, that it is not prudent or advisable to institute a Tax Appeal for such
tax year).
               E. Business Use And Occupancy Tax. Tenant will deliver to
Landlord (for delivery by Landlord to the appropriate governmental authority),
at the time it pays its monthly installment of Base Rent, all City of
Philadelphia Realty Use and Occupancy Taxes imposed upon the use and occupancy
of the Premises by Tenant. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right to dispute and/or protest any Philadelphia
Realty Use and Occupancy Taxes imposed upon the use and occupancy of the
Premises by Tenant or any assignee, subtenant or other occupant claiming by,
from or under Tenant so long as (a) Landlord shall not be subjected to any
liability as a result thereof, and (b) such tax shall not be a lien on the Land
or Building.
          6. USE.
               A. Permitted Use. Tenant may use and occupy the Premises for any
lawful use that is appropriate for a commercial building similar to the Building
including, but not limited to, Tenant’s disaster recovery operation and related
business, including disaster recovery services, data storage, continuity
services, employee educational programs (subject, however, to the limitations
contained in this Section 6.A.), general office purposes, conference rooms,
employee training facilities (subject, however, to the limitations contained in
this Section 6.A.)), computer facilities, remote computer testing facilities,
kitchens, smoking areas (within the Premises), parking facilities (where
applicable) for Tenant’s own use and the use of Permitted Users, storage and for
no other purpose; provided, however, in no event may Tenant use or allow the
Premises, or any portion thereof, to be used for any use, or in any manner, that
would bring ill repute to Landlord or the Building, in Landlord’s reasonable
judgment. Subject to the foregoing, the initially named Tenant (i.e., SunGard
Availability Services LP and any Permitted Transferee (as hereinafter defined),
being referred to collectively as the “Initial Tenant”), but not any other
successor or assign, licensee, subtenant or other occupant, may use a portion of
the Premises as a school or training facility in the ordinary course of its
business.
               B. Legal and Other Restrictions of Tenant’s Use. In its use and
occupancy of the Premises, and with respect to any and all Alterations
heretofore or hereafter made by or on behalf of Tenant in or to any portion of
the Building, including the Common Areas (collectively, “Tenant Common
Alterations”), Tenant shall comply, at its sole cost and expense, with all
present and future laws, regulations (including but not limited to fire and

22



--------------------------------------------------------------------------------



 



zoning regulations and ADA) and ordinances of all other public and quasi-public
agencies having jurisdiction over the Land or the Building. Tenant, at Tenant’s
sole cost and expense, shall comply with ADA and with the life/fire safety
standards (“Safety Standards”) established by Philadelphia County, Pennsylvania
as may be required in connection with any renovation of the Premises and any
Tenant Common Alterations heretofore or hereafter performed by or on behalf of
Tenant. Tenant shall not use or occupy the Land, the Building or the Premises
(I) for any unlawful, disorderly or hazardous purposes, or (II) in a manner
which adversely interferes with the business operations of Landlord or other
tenants (after Tenant has received written notice of such interference), or in
any way injures Landlord or any other tenants, or (III) in any manner which
would violate the certificate of occupancy for the Building or the Premises, if
any, any conditional use permit or variance applicable to the Building or the
Land, or (IV) violate any covenants, conditions or other restrictions applicable
to Tenant’s use of the Land or the Building (as are identified on the title
report provided to, or otherwise disclosed in writing to, Tenant), provided that
Tenant shall not be bound by any covenants, conditions or other restrictions
imposed after the Lease Commencement Date or changes to any covenants,
conditions or restrictions existing as of the Lease Commencement Date to the
extent such new covenants, conditions or restrictions or changes thereto would
materially and adversely affect Tenant’s rights under this Lease. Tenant shall
maintain in good standing, at its sole expense, any permit or other governmental
authorization required to operate its business from the Premises. Tenant hereby
represents and warrants that all such permits and governmental authorizations,
including certificates of occupancy and non-residential use permits have been
issued and remain in full force and effect. Notwithstanding anything to the
contrary contained herein, Tenant shall not be obligated to comply with any laws
or requirements requiring any structural alteration to the Premises unless the
application of such law or requirement arises from (i) Tenant’s manner of use or
occupancy of the Premises (as distinguished from the use or occupancy of the
Premises for office purposes generally), (ii) any cause or condition heretofore
or hereafter created directly by or on behalf of Tenant or those claiming
through Tenant (including any Alterations anywhere in the Building), or
(iii) the breach of any of Tenant’s obligations under this Lease. If Tenant
obtains knowledge of any failure to comply with any law or requirement
applicable to the Premises, Tenant shall give Landlord prompt notice thereof.
Subject to the terms and conditions of this Lease, all repairs and alterations,
whether ordinary or extraordinary, required to be made to cause the Premises to
comply with any laws or requirements shall be made by Tenant, at Tenant’s
expense and in compliance with Section 8 hereof. Notwithstanding the foregoing,
Landlord, at Landlord’s expense (or, if such alterations arise from any
condition described in clause (i), (ii) or (iii) above, at Tenant’s expense),
shall make all repairs and alterations, whether ordinary or extraordinary,
required to be made to cause the Building (other than the Premises), the Land or
the Common Areas to comply with any applicable laws or requirements.
Notwithstanding anything to the contrary in this Lease, Landlord shall be
responsible for compliance with ADA in the Common Areas of the Building and the
Land (other than those which Tenant shall have the exclusive right to the use of
under this Lease). Tenant, at its expense, may contest, by appropriate
proceedings prosecuted diligently and in good faith, the legality or
applicability of any governmental requirement imposed on Tenant and affecting
the Premises and with which Tenant is obligated to comply at its expense
pursuant to this Section, provided that (a) Landlord shall not be subject to
prosecution for any crime, nor shall the Building or the Land or any part
thereof be subject to being imminently condemned or vacated by reason of
non-compliance, (b) no unsafe or

23



--------------------------------------------------------------------------------



 



hazardous condition relating to such contest or non-compliance then exists which
remains uncured, (c) such non-compliance or contest shall not prevent Landlord
from obtaining any and all permits and licenses required by applicable laws in
connection with the operation of the Building, nor shall any certificate of
occupancy for any portion of the Building be suspended or threatened in writing
to be suspended by reason of noncompliance or by reason of such contest,
(d) Tenant shall indemnify Landlord against the cost of such compliance and
liability resulting from or incurred in connection with such contest or
non-compliance, (e) such non-compliance or contest shall not constitute or
result in a violation (either with the giving of notice or the passage of time
or both) of the terms of any Mortgage or Ground Leases, or if such Ground Leases
or Mortgage shall condition such noncompliance or contest upon the taking of
action or furnishing of security by Landlord, such action shall be taken or such
security shall be furnished at the expense of Tenant, and (f) Tenant shall
promptly notify Landlord of such contest and keep Landlord regularly advised as
to the status of such proceedings. For the purposes of clause (a) above,
Landlord shall be deemed subject to prosecution for a crime if Landlord, the
landlord under any Ground Leases, a Mortgagee or any of their officers,
directors, partners, shareholders, agents or employees is charged with a crime
of any kind whatsoever by reason of such non-compliance unless such charges are
withdrawn 10 days before Landlord, such lessor or such Mortgagee or such
officer, director, partner, shareholder, agent or employee, as the case may be,
is required to plead or answer thereto. Landlord shall execute any documents
reasonably required by Tenant in order to permit Tenant effectively to carry on
any such contest permitted under this Section, provided Landlord is not thereby
subjected to any cost or expense not reimbursed by Tenant.
               C. Tenant shall have unlimited and exclusive use of the ramp on
the Mezzanine level providing access to the Premises on the North side of the
Building (“Mezzanine Ramp”), as shown on Exhibit C attached hereto; and Tenant
shall maintain, repair and otherwise keep in good condition all structural and
non-structural portions of the Mezzanine Ramp, including but not limited to the
concrete superstructure. Tenant shall have the unlimited use of and may restrict
access within the first floor lobby area in the Building shown on Exhibit C (the
“1st Floor Lobby”). Tenant shall maintain, repair and otherwise keep in good
condition all non-structural portions of such 1st Floor Lobby and furnish all
equipment and fixtures necessary for the heating, if any, lighting, air
conditioning, operation and security of the 1st Floor Lobby which shall be
appropriate or required in order to properly maintain such area to at least the
standard to which the remainder of the lobby of the Building is kept and
maintained. Tenant shall have the non-exclusive right to use that certain
portion of the loading dock area cross hatched on Exhibit C attached hereto
twenty-four hours per day, seven days per week, so long as Tenant accesses the
same through Tenant’s separate gate. Access to such portion of the loading dock
area through the main gate shall be subject to the provisions of clause (9) of
Section 12.A below. Landlord shall have the right to use and to pass through and
over any portion of the Building to which Tenant has exclusive use, as provided
in this Section 6.C, such right to be exercised in a reasonable manner, in
connection with the maintenance and operation of the Building. Tenant shall have
non-exclusive use of the walkway corridor connecting the parking area of the
Building and the 1st Floor Lobby.
               D. Tenant shall have the sole and exclusive right and privilege
to use the transformer located on the 10th floor and to feed to and from,
connect and reconnect and to incorporate and integrate the transformer into the
power generating system of Tenant. Subject

24



--------------------------------------------------------------------------------



 



to the provisions of this Lease, Tenant shall be charged at the General Service
Rate for all electricity consumed through such transformer.
               E. Tenant shall have access to the Premises, including, without
limitation the Roof/Track Premises and that portion of the roof above the fifth
floor of the Building (access via 6th floor) twenty four (24) hours per day,
seven (7) days per week, three hundred sixty five (365) days per year (except in
the event of an emergency). Access to the portion of the Fifth Floor of the
Building shall be for the installation, repair and replacement of Tenant’s HVAC
equipment or any other equipment of Tenant permitted to be installed by Tenant
on such portion of the roof. Notwithstanding the foregoing, in the event that
any contractor, engineer or other third party (as distinguished from an employee
of Initial Tenant) shall require access to any portion of the roof or any other
portion of the Building outside of the Retained Premises and with respect to
which Tenant shall not have exclusive access, Tenant shall give to Landlord
reasonable advance notice, and Tenant shall accompany such contractor, engineer
or other third party and allow Landlord the opportunity to do so.
               F. Tenant shall have the non-exclusive right, at Tenant’s sole
cost and expense, using Landlord’s designated contractor (“Designated
Contractor”), to make connections to electrical and mechanical closets
throughout the Building and Property for the use of conduit or cable for the
purposes of connection of Tenant’s equipment and facilities in the Building to
Tenant’s telecommunications system network, whether inside or outside of the
Building. Tenant’s use of such space shall not materially and adversely
interfere with Landlord’s or any other tenant’s use of the Building. As of the
date hereof, Corraluzo Construction shall be designated by Landlord as an
approved contractor for such work. In the event that Landlord shall replace
Corraluzo Construction as a Designated Contractor for purposes of this Lease,
the replacement designated contractor shall be subject to the approval of
Tenant, which approval shall not be unreasonably withheld, delayed or
conditioned.
               G. Tenant shall have the continuing right to install, maintain
and repair supplemental HVAC equipment on the Roof Premises for exclusive use by
Tenant to the extent that the roof in the area of the Roof Premises can support
the weight of such tonnage, as reasonably determined by Landlord. Tenant shall
pay all costs incurred in connection with the installation, use, operation,
maintenance and, if applicable, removal of said HVAC units. Tenant shall, at its
expense, maintain all said HVAC units in operable condition. Subject to the
prior approval of Landlord of appropriate plans therefor and the location
thereof, which shall not be unreasonably withheld, delayed or conditioned, and
provided that the same shall at all times comply with all applicable
governmental requirements, including without limitation those established by the
City of Philadelphia and the United States Environmental Protection Agency,
Tenant may install and maintain an additional generator on the roof of the
Building in a location mutually acceptable to Landlord and Tenant.
               H. Subject to Landlord’s reasonable approval of appropriate plans
and to the satisfaction of all applicable governmental requirements, Tenant
shall have the right to vent through the Roof Premises as required for the
installation by Tenant of any special equipment in connection with its use of
the Premises, including but not limited to, supplemental HVAC units and kitchen
exhaust, in a location mutually selected by Landlord and Tenant. The type of
venting shall be subject to Landlord’s prior written approval, which shall not
be

25



--------------------------------------------------------------------------------



 



unreasonably withheld. Tenant shall, at its expense, maintain all said venting
and the area of the roof effected by such venting in good condition.
Notwithstanding the foregoing, Tenant’s rights granted pursuant to this
paragraph are subject to the terms and conditions of Landlord’s roof warranties
and contracts, and Tenant, at its cost, shall comply with the terms and
conditions of said warranties and contracts, including, without limitation, any
requirement that certain roofers or roofing companies perform such roof work.
Subject to Landlord’s approval of appropriate plans and to the satisfaction of
all applicable governmental requirements, Landlord shall permit Tenant at its
sole cost and expense during the Term of this Lease to vent Tenant’s halon fire
safety exhaust system from the Premises to a location determined by Landlord in
its reasonable discretion. In the event that Landlord shall determine that the
portion of the Roof leased to Tenant shall not be appropriate for any of such
venting, and other portions(s) of the roof shall be appropriate, Landlord shall
lease to Tenant additional roof premises at the market rate for such roof space.
Notwithstanding the foregoing, Landlord hereby consents to the current
configuration of the Premises which includes existing venting through the roof,
so long as the same shall be and remain in compliance with all applicable laws
and regulations and shall continue to be maintained by Tenant in good order and
repair, and in accordance with the manufacturer’s installation and operational
specifications.
               I. Tenant shall have the right to ground its equipment to the
base steel in the Building at location(s) mutually agreed upon by Landlord and
Tenant.
               J. Notwithstanding anything to the contrary herein, Landlord and
its agents shall have access to all areas of the Building with respect to which
Tenant shall have an exclusive use right or where Tenant has installed any
Tenant Common Alterations (x) in the event of an emergency or other exigent
circumstances, (y) in connection with the maintenance and operation of the
Building, (which right of access shall be exercised reasonably by Landlord and
with reasonable advanced notice to Tenant and with respect to the Premises in
compliance with Section 11 below) and (z) as otherwise provided in this Lease.
               K. Landlord shall comply with (or cause to be complied with) all
laws and requirements applicable to the Common Areas of the Building and which
are not the obligation of Tenant or another tenant or occupant of the Building,
to the extent that non-compliance would materially impair Tenant’s use and
occupancy of the Premises and Tenant’s ability to conduct its business in the
Premises; and the cost thereof shall be included in Operating Expenses (except
as expressly provided to the contrary in this Lease).
               L. Landlord hereby consents to the current configuration of the
Premises so long as the same shall comply with all applicable laws and
regulations and shall continue to be maintained by Tenant in good order and
repair, and in accordance with the manufacturer’s installation and operational
specifications.
          7. CARE OF PREMISES.
               Tenant shall at its expense keep the Premises (including all
improvements, fixtures and other property located therein) and all Tenant Common
Alterations in a neat and clean condition and in good order and repair, and will
suffer no waste or injury thereto. Tenant

26



--------------------------------------------------------------------------------



 



has no obligation to maintain the sewer or water pipes servicing the bathrooms
except for sewer and water pipes contained in such bathrooms that Tenant has
exclusive use of. Tenant warrants that it will, at all times, maintain the
temperature within the Premises at levels above freezing and will install its
fresh air intake systems with controls that will automatically close all dampers
fully in the event of a steam failure with below freezing outside temperatures.
Tenant shall vent any and all fumes resulting from Tenant’s use of the Premises
directly to the outside of the Building in compliance with applicable laws and
requirements. All such venting shall be performed in a manner that will ensure
that no fumes will enter the return air system of the Building.
          8. ALTERATIONS BY TENANT.
               A. Tenant’s Alterations. Landlord understands and acknowledges
that Tenant has made substantial improvements to the Premises including, but not
limited to, partitions, dropped ceilings, conduit, raised flooring, internal
stairwells, electrical systems, security systems, fire sprinkler systems,
heating, ventilating and air-conditioning systems, and other improvements
necessary or desirable to Tenant’s use of the Premises (the “Tenant
Improvements”). All Tenant Improvements to the Premises shall remain the
property of Tenant and Tenant shall be obligated, other than to the extent
expressly set forth herein, to remove all such Tenant Improvements at the
expiration or early termination of the Term, subject to the right to leave
certain Tenant Improvements as and to the extent specifically set forth in
Section 3 and/or 43 hereof.
               B. Making of Alterations; Landlord’s Consent. Except as provided
herein, Tenant shall not make or permit to be made any Alterations without the
prior written consent of Landlord both as to whether the Alterations may be made
and as to how and when they will be made, which consent as to both whether the
Alteration may be made and as to how and when such Alterations will be made
shall not be unreasonably withheld, conditioned or delayed. Alterations shall be
made at Tenant’s expense, by contractors and subcontractors approved by Landlord
(such approval not to be unreasonably withheld, conditioned or delayed) and in
accordance with complete plans and specifications approved in advance in writing
by Landlord (such approval not to be unreasonably withheld, conditioned or
delayed) and only after Tenant: (i) has obtained all necessary permits from
governmental authorities having jurisdiction and has furnished copies thereof to
Landlord, (ii) has submitted to Landlord an architect’s certificate that the
Alterations will conform to all applicable laws and regulations, and (iii) has
complied with all other requirements reasonably imposed by Landlord, including
without limitation any requirements due to the underwriting guidelines of
Landlord’s insurance carriers. Landlord’s consent to any Alterations and
approval of any plans and specifications constitutes approval of no more than
the concept of these Alterations and not a representation or warranty with
respect to the quality or functioning of such Alterations, plans and
specifications. Tenant shall be and is solely responsible for such Alterations
and for the proper integration thereof with the Building, the Building’s systems
and existing conditions. In the event that Tenant shall be in default with
respect to the provisions of this Lease with respect to the making of
Alterations and Tenant fails to remedy such default within thirty (30) days of
Tenant’s receipt of written notice thereof from Landlord (or such longer period
as may be reasonably required provided Tenant has commenced such work within
said thirty (30) day period and is diligently pursuing completion of the same),
Landlord shall have the right, but not the

27



--------------------------------------------------------------------------------



 



obligation, for the succeeding three (3) year period, to supervise the making of
any Alterations and shall receive a construction supervisory fee equal to one
hundred ten percent (110%) of Landlord’s actually incurred costs in engaging
construction supervisors in connection with such Alterations. If any Alterations
are made without the prior written consent of Landlord, or which do not conform
to plans and specifications approved by Landlord or to other conditions imposed
by Landlord pursuant to this Section, Landlord may, in its sole discretion,
correct or remove such Alterations at Tenant’s expense. Following completion of
any Alterations, including Acceptable Alterations (as hereinafter defined),
Tenant either shall deliver to Landlord a complete set of “as built” plans
showing the Alterations prepared on an AutoCAD Computer Assisted Drafting and
Design System (or such other system or medium as Landlord may accept), using
naming conventions issued by the American Institute of Architects in June 1990
(or such other naming conventions as Landlord may accept) and magnetic computer
media of such record drawings and specifications translated in DWG format or
another format reasonably acceptable to Landlord, or shall reimburse Landlord
for any expense incurred by Landlord in causing the Building plans to be
modified to reflect the Alterations, at Landlord’s election.
               C. No Liens. Tenant shall take all necessary steps to ensure that
no mechanic’s or materialmen’s liens are filed against the Premises, the
Building and the Land as a result of any Alterations made by the Tenant. If any
lien is filed, Tenant shall discharge the lien within thirty (30) days
thereafter, at Tenant’s expense, by paying off or bonding the lien.
               D. Acceptable Alterations. Notwithstanding anything to the
contrary contained herein, Landlord’s consent shall not be required for any
Alterations (“Acceptable Alterations”) which are non-structural and (a) do not
require tying in to any Building systems or utilize any Common Areas, or any
public portions of the Building, in any manner (collectively, “Systemic Work”),
(b) affect only the Premises and are not visible from outside of the Premises,
(c) do not affect the certificate of occupancy issued for the Building or the
Premises, and (d) do not violate any applicable laws or requirement or cause the
Premises or the Building to be non-compliant with any applicable law or
requirement, provided that the cost of such Alterations do not exceed
$100,000.00 in each instance. At least 10 business days prior to making any such
Acceptable Alteration, Tenant shall submit to Landlord (x) the plans and
specifications for such Acceptable Alteration unless plans and specifications
shall not be required by any applicable law or requirement or good construction
practice (and in such event, Tenant shall provide Landlord with a reasonably
detailed description of the Acceptable Alteration to be performed), and any such
Acceptable Alteration shall otherwise be performed in compliance with the
provisions of this Section 8. Tenant shall also deliver to Landlord upon request
copies of contracts in order that Landlord can confirm that the Alterations in
question are, in fact, Acceptable Alterations.
               D. Structural Alterations; Systemic Work. With respect to (x) any
Alterations involving Systemic Work and (y) all Alterations other than
non-structural Alterations, Landlord shall have the right, in its reasonable
discretion, to designate the specific contractor(s) who shall perform such
Alterations; provided, however, the rates charged by such contractor(s) shall
not exceed “market rates” (i.e., those charged for comparable work by a
qualified contractor(s) using union labor, having at least fifteen (15) years of
experience building in the City of Philadelphia, and having a net worth of at
least $10,000,000.00).

28



--------------------------------------------------------------------------------



 



               E. Landlord’s Costs. Tenant shall pay to Landlord, upon demand,
(x) all out-of-pocket costs actually incurred by Landlord in connection with
Tenant’s Alterations, including costs incurred in connection with (a) Landlord’s
review of the Alterations (including review of requests for approval thereof)
and (b) the provision of Building personnel during the performance of any
Alteration, to operate elevators or otherwise to facilitate Tenant’s
Alterations, and (y) $1,000, at the time of submission of any plans and
specifications to Landlord for review, to compensate Landlord for its
administrative fees in connection with such plans and specifications. Other than
as expressly set forth herein, Landlord shall not be entitled to a construction
supervisory or similar fee for Landlord’s work related to the Alterations.
          9. EQUIPMENT.
               A. Permitted Equipment. From and after the Effective Date, Tenant
shall not, without obtaining the prior written consent of Landlord who may
withhold its consent in its reasonable discretion, use Building utilities or
services (as distinguished from utilities or services that Tenant has installed
and supplies for its exclusive use including, without limitation the HVAC system
and electrical distribution system installed by or on behalf of Tenant and
servicing Tenant’s needs in the Premises as of the Lease Commencement Date,
provided however, in no event shall the provisions of this Section 9A. apply to
the shared HVAC equipment and the chilled water system and electrical system
servicing the Initial Surrender Premises which is to be separately metered in
accordance with the terms of Section 3.B.2 above) if and to the extent that
using the same would require any additional wiring into Building systems or
would require Landlord to incur any other costs or expenses resulting therefrom
(collectively “Additional Equipment Expenses”, and with such utilities or
services being referred to as the “Excess Utilities”). As a condition to the use
of such Excess Utilities required from the Building systems (as distinguished
from utilities, systems or services that Tenant has installed and supplies for
its exclusive use including, without limitation the HVAC system and electrical
distribution system installed by Tenant and servicing Tenant’s needs in the
Premises as of the Lease Commencement Date), Tenant shall (i) pay all Additional
Equipment Expenses, (ii) secure all necessary permits from governmental
authorities and utility companies and furnish copies thereof to Landlord, and
(iii) comply with all other requirements reasonably imposed by Landlord or its
Mortgagee. Tenant shall not install any equipment or machinery which may
necessitate any material changes, replacements or additions to or material
changes in the use of water, heating, plumbing, air conditioning or electrical
systems of the Building (as distinguished from utilities, systems or services
that Tenant has installed, or that Tenant shall hereafter install, for its
exclusive use, including, without limitation, the HVAC system and electrical
distribution system, provided however, in no event shall the provisions of this
Section 9A. apply to the shared HVAC equipment and the chilled water system
servicing the Initial Surrender Premises which is to be separately metered in
accordance with the terms of Section 3.B.2 above), without the prior written
consent of Landlord who may withhold its consent in its reasonable discretion,
it being understood that Landlord will be deemed to be acting reasonably in
withholding such consent if such changes in usage will not leave, in Landlord’s
reasonable estimation, sufficient remaining capacity to service the remainder of
the Land and Building (including both leased and unleased space) and a
reasonable reserve of such utilities. Landlord and Tenant hereby agree that the
provisions of this Section 9.A. shall not apply to the HVAC system or the
electrical distribution system that Tenant has installed prior

29



--------------------------------------------------------------------------------



 



to the Lease Commencement Date of this Lease and that exclusively serves the
Premises, and Tenant shall be free to use such systems in any lawful manner that
Tenant desires.
               B. Payment For Excess Utility Usage. If Tenant does use Excess
Utilities, Landlord shall have the right, in addition to any other rights or
remedies it may have under this Lease, to (a) at Tenant’s expense, install
separate metering devices at the Premises, and to charge Tenant, as Additional
Rent, for its usage, (b) require Tenant to pay to Landlord all costs, expenses
and damages incurred by Landlord as a result of such usage, and (c) require
Tenant to stop using excess utilities or services.
               C. Noise; Vibration; Floor Load. Business machines and equipment
belonging to Tenant, which cause noise or vibration in excess of that permitted
under applicable laws and regulations shall be installed and maintained by
Tenant at Tenant’s expense with devices that reduce the noise and vibration to
levels permitted by applicable laws and regulations. In addition, such machines
and equipment shall be operated in a commercially reasonable manner so that they
will not cause noise or vibration to be transmitted to other tenant space at
such levels which shall adversely interfere with the business operations of such
other tenants (after Tenant has received written notice of such interference),
or in a manner which in any way injures such other tenants. Tenant shall not
place any load upon the floor of the Premises which exceeds the per square foot
load the floor was designed to carry (eighty (80) pounds per square foot for
live loads and twenty (20) pounds per square foot for dead loads).
          10. OWNERSHIP OF PROPERTY. Any Removal Property, Tenant’s Personal
Property, trade fixtures and business equipment heretofore or hereafter
installed or located in the Premises, the Building or the Land by or on behalf
of Tenant and at its expense shall remain the property of Tenant and shall be
removed at the end of the Term, except that, if and to the extent that the same
are permitted to remain at the end of the Term pursuant to Section 3 and/or 43
hereof, they shall immediately become the property of Landlord to be disposed of
as Landlord sees fit. Any property belonging to Tenant or to any other person or
entity which is left in the Building or on the Land after the date this Lease is
terminated for any reason and which has not been left pursuant to the provisions
of Section 3 and/or 43 hereof, shall be deemed to have been abandoned. In such
event, Landlord shall have the right to store such property at Tenant’s sole
cost and/or to dispose of it in whatever manner Landlord considers appropriate,
without waiving its right to claim from Tenant all expenses and damages caused
by Tenant’s failure to remove such property, and Tenant and any other person or
entity shall have no right to compensation from or any other claim against
Landlord as a result.
          11. LANDLORD’S ACCESS TO PREMISES.
               Landlord may, from time to time, notify Tenant (which notice may
be verbal) that Landlord requires access to the Premises (other than in the
event of an emergency, when no such notice shall be required) (i) for repairs or
alterations or for any other purposes, including, without limitation, exhibiting
the same to representatives of lending institutions or to prospective purchasers
of the Building, (ii) within the last fifteen (15) months of the Lease to
persons who may be interested in leasing the Premises (provided, however, that
if Tenant shall have duly and timely exercised the Renewal Option, then Landlord
shall not show the Premises to prospective tenants unless Tenant shall have
exercised the Rescission Option (or be deemed to

30



--------------------------------------------------------------------------------



 



have exercised the same) or the Outside Rescission Option until fifteen
(15) months prior to the expiration of the Renewal Term, and (iii) to install
and service any systems (provided however, such systems shall not materially
interfere with Tenant’s use and enjoyment of the Premises and shall not
materially diminish the usable square footage of the Premises it being agreed
that the installation of pipes and conduits near the ceilings or along the walls
of the Premises or in pipe chases or staircases or shafts will not be deemed to
materially diminish the usable square footage of the Premises in any
circumstances. During and in connection with any such access to the Premises,
including, without limitation, scheduling thereof, Tenant shall cooperate with
Landlord in making such reasonable access available to Landlord and its agents,
and Landlord shall minimize interference with Tenant’s use, occupancy and
enjoyment of the Premises during any such entry. Tenant may, in Tenant’s
discretion, require that any such access to the Premises by Landlord or its
agents, be accompanied by a representative of Tenant so long as Tenant shall
make such a representative available for such purpose. Actual competitors of
Tenant whose identity has previously been disclosed in writing to Landlord
(“Disclosed Competitors”) shall be permitted access only to those portions of
the Premises that Initial Tenant generally allows to be toured or visited in
connection with its marketing, sales and other activities (the “Non-Protected
Areas”), and any such access by Disclosed Competitors shall be limited to the
Non-Protected Areas. Notwithstanding anything to the contrary contained in this
Section 11, all areas of the Premises, other than Non-Protected Areas, including
but not limited Tenant’s computer and data rooms and any other areas determined
by Tenant in its sole discretion, are hereby designated as “Protected Areas.” In
no event shall any Protected Area include any areas that Landlord may require
access to in order to properly maintain and operate the Building, except if, in
Landlord’s reasonable judgment, it shall not be practically feasible for
Landlord to locate the same in areas other than the Protected Areas. Landlord
recognizes that the Protected Areas are to be secured areas and Landlord shall
have no access thereto without being accompanied by a designated representative
of Tenant, but Tenant shall cooperate with Landlord as reasonably required to
make such a representative available where Landlord has a need to enter such
Protected Areas; provided, however, that in the event of an emergency Landlord
may enter such Protected Areas even if a Tenant representative is not available.
Landlord shall have no obligation to maintain the Protected Areas (other than
the structural portions thereof, subject to the provisions of this Lease, but
Landlord shall have no obligation to perform any maintenance to any structural
portions within the Protected Areas unless and until Tenant shall have notified
Landlord of the need for such maintenance) and shall have no liability with
respect to the Protected Areas or any occurrence in the Protected Areas, unless
the same is caused by the gross negligence or willful misconduct of Landlord,
its agents, representatives, contractors and/or invitees. Notwithstanding
anything to the contrary contained herein, and whether or not the same are in
Protected Areas, Landlord and/or its agents shall have the right of access, at
all times, to the mechanical and electrical rooms on the 9th floor of the
Building for the purposes of performing repairs, alterations or maintenance, or
for any other purposes, which access shall, except in the event of an emergency,
be made following reasonable advance notice to Tenant and which shall otherwise
be subject to the provisions hereof, including, without limitation, the right of
Tenant to have a designated representative of Tenant accompany Landlord and/or
its agents during the course of any such entry, so long as Tenant shall make
such representative available.
          12. SERVICES AND UTILITIES.

31



--------------------------------------------------------------------------------



 



               A. Services Provided. Landlord shall provide the following to
Tenant, without additional charge, except as otherwise provided herein
(including, but not limited to, as provided in Section 5 hereof):
                    (1) Subject to the Exclusive Elevator Rights (hereinafter
defined), passenger elevator service for common use, subject to call at all
times, including Sundays and Holidays, and freight elevator service on a first
come, first served basis on Mondays through Fridays, except Holidays, from 8:00
A.M. to Noon and from 1:00 P.M. to 5:00 P.M.
                    (2) Landlord shall not supply any (i) HVAC equipment or
facilities to or for the Premises or (ii) heating, ventilating or
air-conditioning to or for the Premises. Tenant shall be responsible for
furnishing and supplying the same at Tenant’s sole cost and expense.
                    (3) Cleaning of the Common Areas of the Building and the
common areas only on those floor(s) on which Tenant shall not lease the entirety
of such floor(s) consistent with cleaning in Comparable Buildings.
                    (4) Cold water for drinking, and lavatory and toilet
fixtures at the Building.
                    (5) Restroom facilities (except that Landlord shall not be
obligated to provide restroom facilities on any floor(s) on which Tenant shall
now or hereafter lease the entirety of such floor(s) or on the floor(s)
containing the Roof/Track Premises).
                    (6) Routine maintenance, painting and electrical lighting
service for all Common Areas of the Building and keeping the sidewalks adjoining
the Building in good repair and reasonably free from accumulations of snow and
ice such that such Common Areas are kept in good condition and repair consistent
with other Comparable Buildings.
                    (7) Electric and HVAC service to the Common Area.
                    (8) Access to the Building and to the Premises, including
the use of at least one (1) elevator, twenty-four (24) hours a day, seven
(7) days a week, subject to such security procedures, restrictions and other
regulations as Landlord may reasonably promulgate, except that the Track
Premises are only accessible on a twenty-four (24) hours a day, seven (7) days a
week basis through (x) Tenant’s separate gate or (y) subject to the provisions
of clause (9) below, the main gate.
                    (9) Access to the main gate at the “multi-tenant” loading
dock areas and freight elevators serving the Premises, upon not less than twenty
four (24) hours prior request (such request received by Landlord on a day other
than a Saturday, Sunday or holiday), on a non-exclusive “first come, first
serve” basis with other Building tenants, so long as Tenant shall agree to
comply with Landlord’s standard Building terms in connection with any such use,
including liability for any and all damages and to pay to Landlord any and all
costs then incurred by Landlord in connection with allowing such access and use
outside of normal business hours

32



--------------------------------------------------------------------------------



 



(i.e., the costs of overtime supervision in connection therewith, subject to any
minimum hours or usage charges then imposed by any unions).
                    (10) Electricity in accordance with Section 12.E. below.
                    (11) Security for the Building commensurate with that
provided on the date of this Lease (the “Existing Date”).
               B. Failure to Provide Services. Landlord shall have no liability
to Tenant or others based on any failure by Landlord to furnish any utilities or
services, due to Unavoidable Delays, repair or maintenance work or any other
reason (other than to the extent occasioned by Landlord’s negligence or the
negligence of Landlord’s agents, contractors or employees) and, other than to
the extent occasioned by Landlord’s negligence or the negligence of Landlord’s
agents, contractors or employees, such failure shall neither render Landlord
liable for damages to either person or property, nor be construed as an eviction
of Tenant, nor cause a diminution or abatement of Rent nor relieve Tenant of any
of Tenant’s obligations hereunder.
               C. Intentionally omitted.
               D. Recycling. Without limiting the foregoing, Tenant covenants
and agrees, at its sole cost and expense, to comply with all present and future
laws, orders, and regulations of the jurisdiction in which the Building is
located and of the federal, municipal, and local governments, departments,
commissions, agencies and boards having jurisdiction over the Building to the
extent that they impose on Tenant duties and responsibilities regarding the
collection, sorting, separation, and recycling of trash. Tenant shall pay all
costs, expenses, fines, penalties, or damages that may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Subsection 12.D. Landlord covenants and agrees, to comply with all present and
future laws, orders, and regulations of the jurisdiction in which the Building
is located and of the federal, municipal, and local governments, departments,
commissions, agencies and boards having jurisdiction over the Building to the
extent that they impose on Landlord duties and responsibilities regarding the
collection, sorting, separation, and recycling of trash. Landlord shall pay all
costs, expenses, fines, penalties, or damages that may be imposed on Tenant or
Landlord by reason of Landlord’s failure to comply with the provisions of this
Subsection 12.D.
               E. Electricity.
                    (a) Electricity shall be furnished to or for the use of
Tenant in the Premises, by Landlord, on a direct and/or submetered basis, for
the operation of Tenant’s electrical systems and equipment, machinery, trade
fixtures, computers, services and Tenant’s Personal Property in the Premises as
Tenant may require from time to time. Notwithstanding the foregoing, to the
extent that Tenant requires to connect to or draw power from the Building
electrical systems (as distinguished from the electrical distribution system
that Tenant has installed as of the Lease Commencement Date or that Tenant may
install hereafter for Tenant’s exclusive use) for the provision of electricity
at the Premises any such connection shall be subject to the provisions of
Sections 9.A. and 9.B., and Tenant shall be responsible for all of Landlord’s
actual, out-of-pocket costs and expenses incurred in connection with providing
any

33



--------------------------------------------------------------------------------



 



such excess demand load. Such electricity shall be furnished either via
dedicated lines exclusively dedicated to the Premises (“Direct Electric”), on
Landlord’s account, or via non-dedicated lines which shall service the Premises
and other portions of the Building (“Submetered Electric”), on Landlord’s
account. Tenant shall from and after the Lease Commencement Date pay to
Landlord, within ten (10) days following demand from time to time, but not more
frequently than monthly for its consumption of Direct Electric and Submetered
Electric, as the case may be, a sum equal to the product of (x) the applicable
rate charged by the utility company or provider for such Direct Electric or
Submetered Electric, as the case may be, multiplied by (y) the actual number of
kilowatt hours of electric current actually consumed by Tenant in such billing
period for Direct Electric or Submetered Electric, as the case may be.
Notwithstanding anything to the contrary contained herein, 31,000 rentable
square feet of the Premises, as denoted on Exhibit C, will be billed to Tenant
at the General Service Rate for Philadelphia Electric Company (“PECO”), or any
substitute provider charging not more than the General Service Rate for
Philadelphia Electric Company, and the remainder of the Premises is currently
billed to Tenant at the High Tension Rate and will continue to be billed at the
“applicable rate”. Where more than one meter measures Tenant’s consumption of
Direct Electric and/or Submetered Electric, as the case may be, in the Premises,
the Direct Electric or Submetered Electric, as the case may be, measured by each
applicable meter shall be computed and billed at the same time in accordance
with the provisions set forth above. The “applicable rate” charged by the
utility company or provider shall include any taxes or other charges in
connection therewith. If any tax is imposed upon Landlord’s receipts from the
sale or resale of electricity to Tenant, Tenant shall reimburse Landlord for
such tax, if and to the extent permitted by laws and requirements. Tenant, at
Tenant’s expense, shall purchase and install all lamps (including, but not
limited to, incandescent and fluorescent lamps), starters and ballasts used in
the Premises. Notwithstanding anything to the contrary contained herein, Tenant
shall be charged for electricity at the same rate that Landlord pays from the
applicable service provider, including any volume discounts, preferred vendor
rates or early payment discounts applicable to Landlord, plus the taxes referred
to in the preceding sentences.
                    (b) Notwithstanding anything to the contrary contained
herein, in the event that, and for so long as, under applicable laws and
requirements, Tenant shall be permitted to obtain electricity (“Bulk
Electricity”) directly from a utility or other service provider (the “Bulk
Provider”), other than the utility or other service provider then furnishing
electricity to Landlord at the Building, at so-called “bulk rates” (the “Bulk
Rate”), and provided that (1) Landlord shall, under applicable laws and
requirements, be permitted to have more than one utility or other service
provider supply electric to the Building, and (2) the existing wires and
conduits servicing the Premises shall be, or can be made, suitable and safely
capable of accommodating the furnishing of electricity to the Premises by such
separate Bulk Provider, then, at Tenant’s request, Landlord shall, in its own
name, contract with such Bulk Provider for Tenant’s benefit, for the purchase of
Bulk Electricity for Tenant’s use in the Premises. Tenant shall, from and after
the date upon which such Bulk Provider shall begin providing such Bulk
Electricity, pay to Landlord, within thirty (30) days following demand from time
to time, but not more frequently than monthly, for its consumption of
electricity, a sum equal to the product of (x) the applicable rate charged by
the Bulk Provider, multiplied by (y) the actual number of kilowatt hours of
electric current consumed by Tenant in such billing period. Where more than one
meter measures Tenant’s consumption of electricity in the Premises, the
electricity measured by each meter shall be computed and billed at the same
time. The applicable rate charged by the

34



--------------------------------------------------------------------------------



 



Bulk Provider shall include any taxes or other charges payable to the Bulk
Provider in connection therewith. If any tax is imposed upon Landlord’s receipts
from the sale or resale of electricity to Tenant, Tenant shall reimburse
Landlord for such tax, if and to the extent permitted by laws and requirements.
Any and all changes to, or additional, wires, conduits, meters or other
equipment necessary in connection with obtaining Bulk Electricity through such
Bulk Provider shall be installed or performed by Landlord, at Tenant’s sole cost
and expense (provided, however, Tenant shall only be required to pay for
Landlord’s actual, out-of-pocket expenses incurred in prosecuting such work).
Without limiting any other provisions of this Lease, including, without
limitation, Section 12.E., Tenant expressly acknowledges and agrees that at any
time that Tenant shall have so elected to receive Bulk Electricity, Landlord
shall have no liability to Tenant or others with respect to such Bulk
Electricity under this Lease. At the request of Tenant (made no more frequently
than once during any twelve (12) month period), Landlord will contact PECO and
ask PECO if a lower rate for the electricity service provided to the Building is
available. If a lower rate is available for the electricity service provided to
the Building, Landlord shall, in its exercise of commercially reasonable
discretion, contract for electricity service at that rate; and in such event
Tenant will benefit from the lower rate from and after the date on which such
rate is effective for the Building. Notwithstanding anything to the contrary
contained herein, in no event shall Tenant be entitled to receive, nor shall
Landlord have the obligation to obtain, electricity from PECO or a Bulk Provider
(or contract at a lower rate, even if PECO, a Bulk Provider or another provider
indicates that the same is available at a lower rate), if obtaining the same
would result in Landlord or any other tenant or occupant of the Building
thereafter being charged a higher rate than that in effect prior to Tenant
having obtained electricity from such Bulk Provider or such lower rate from PECO
or such other provider.
               F. Landlord’s Maintenance Obligations. Landlord shall make all
repairs, alterations or replacements and perform all maintenance to all exterior
walls, structural steel, foundations and other structural parts of the Building,
the roof, pipes, plumbing systems (other than Tenant’s distribution of the same
from the base Building risers, feeders, panelboards, etc. for provision of such
services to the Premises), Landlord’s HVAC systems (but not any HVAC systems or
equipment serving the Premises, all of which shall be the responsibility of the
Tenant), elevators (other than the Dedicated Elevators), electrical systems
(other than Tenant’s distribution of the same from the base Building risers,
feeders, panelboards, etc. for provision of such services to the Premises),
structural ceilings, window glass, fixtures (other than those installed by or on
behalf of Tenant), and all other appurtenances other than as provided in
Section 7, landscaped areas, foundations, parking (other than those parking
areas specifically demised to Tenant as a part of the Premises) and loading
areas, common areas, sidewalks and curbs, exterior stairs for ingress and
egress, site drainage facilities, dock seals and/or dock shelters, dock
levelers, loading doors, and all other portions of the Land not specifically
listed in this Lease as the exclusive responsibility of Tenant, including,
without limitations, snow and ice removal from loading and sidewalk and parking
areas on the Property (but expressly excluding the Mezzanine Ramp and any other
area of the Property leased to Tenant or with respect to which Tenant has an
exclusive right of use). Landlord shall be responsible for the maintenance,
repair and/or replacement of the roof areas of the Building (other than to the
extent part of the Premises or utilized by Tenant), including, without
limitation, the obligation to clean any and all drainage gutters. Landlord shall
use commercially reasonable efforts not to unreasonably interfere with or alter
the Tenant’s HVAC equipment located on the Premises. In addition, Landlord shall
maintain the fan/ventilation

35



--------------------------------------------------------------------------------



 



system serving the 5th floor plenum area and, if and to the extent that Tenant
shall promptly notify Landlord of the same, Landlord shall be responsible for
any water or condensation build-up in or from that area.
               G. Exclusive Elevator Rights. Tenant is hereby granted: (a) the
right to install an elevator to run between the 1st Floor Lobby Space and the
Mezzanine Space, subject to all of the applicable provisions of this Lease and
with the same being “Systemic Work”, (b) the exclusive access to and use of
Elevator Nos. 3 and 4 (the “Dedicated Passenger Elevators”) and (c) the
exclusive access to and use of Freight Elevator Nos. 13 and 16 (the “Dedicated
Freight Elevators”; with the Dedicated Passenger Elevators and the Dedicated
Freight Elevators being referred to collectively as the “Dedicated Elevators”).
Landlord and Tenant shall cooperate so that Elevator Nos. 3 and 4 and the
Freight Elevator Nos. 13 and 16 service the Premises as reasonably required by
Tenant, with the intention that (a) Tenant will have exclusive access of
Elevator Nos. 3 and/or 4 on the multi-tenanted floors, (b) Landlord will key
restrict Elevators Nos. 3 and/or 4 on the multi-tenanted floors (c) Tenant will
NOT have access to Elevator Nos. 1 and/or 2 in the Building, and (d) to the
extent that Tenant’s exclusive use of Freight Elevator Nos. 13 and/or 16 causes
any union or labor problems at the Building, Tenant, at Tenant’s expense, agrees
to hire a union operator for such Freight Elevators. As a condition to Tenant’s
right to such Dedicated Elevators, Tenant shall be responsible, solely at
Tenant’s cost and expense, for insuring, maintaining, repairing and replacing
such Dedicated Elevators and associated Building systems for as long as and to
the extent that Tenant has exclusive use of the same. For purposes of all
indemnities and insurance obligations of Tenant contained in this Lease, such
Dedicated Elevators shall be deemed to be part of the Premises. Tenant assumes
all responsibility for such Dedicated Elevators, including for all
modification(s), if any, that may be necessary to other elevators as a result of
the dedication of these elevators as provided herein. Notwithstanding anything
to the contrary contained herein, in the event that Tenant shall, from time to
time, during the Initial Term, replace all or any of the Dedicated Elevators
following mutual agreement of Landlord and Tenant (each, a “Dedicated Elevator
Replacement”, with each such replaced Dedicated Elevator being referred to as a
“Replaced Elevator”), then Landlord shall reimburse Tenant for a portion
(“Landlord’s Dedicated Elevator Portion”) of all costs incurred by Tenant in so
replacing such Replaced Elevators (the “Dedicated Elevator Cost”) calculated as
follows: Landlord’s Dedicated Elevator Portion shall mean the Dedicated Elevator
Cost multiplied by a fraction, the numerator of which shall be 180 minus the
number of full months remaining in the Initial Term of this Lease following the
completion of the Dedicated Elevator Replacement and the denominator of which
shall be 180. Landlord shall reimburse Tenant, within thirty (30) days after
receipt of an invoice therefor from Tenant along with such back-up materials
and/or calculations to support Tenant’s determination of the portion of
Landlord’s Dedicated Elevator Portion (subject to Landlord’s right to contest
the same in good faith). In the event that the Dedicated Elevator Replacement
shall have been completed during the Initial Term and Tenant shall extend or
otherwise renew the Term of this Lease, whether or not pursuant to the Renewal
Option (with the length of the term of such renewal or extension being referred
to as the “Extension Period”), then upon the commencement of the Extension
Period, and provided that the same shall occur within the useful life of the
Replaced Elevator, in accordance with GAAP (the “Dedicated Elevator Useful
Life”), Tenant shall reimburse Landlord, within thirty (30) days after receipt
of an invoice therefor from Landlord along with such back-up materials and/or
calculations to support Landlord’s determination of the portion of Landlord’s
Dedicated

36



--------------------------------------------------------------------------------



 



Elevator Portion in an amount (“the “Elevator Renewal Reimbursement”) equal to
Landlord’s Dedicated Elevator Portion multiplied by a fraction, the numerator of
which shall be the number of months in the Extension Period and the denominator
of which shall be the number of months remaining in the Dedicated Elevator
Useful Life (provided that in no event shall the fraction exceed the number 1).
In the event that the Tenant shall further extend the Term of this Lease (with
the length of the term of such extension being referred to as the “Additional
Extension Period”), then upon the commencement of the Additional Extension
Period, and provided that the same shall occur within the Dedicated Elevator
Useful Life, Tenant shall reimburse Landlord for another portion of Landlord’s
Dedicated Elevator Portion in accordance with the procedure set forth above.
Notwithstanding anything to the contrary contained herein, in the event that
Tenant shall, from time to time, during the Renewal Term, replace all or any of
the Dedicated Elevators following mutual agreement of Landlord and Tenant (each,
a “Renewal Term Dedicated Elevator Replacement”, with each such replaced
Dedicated Elevator being referred to as a “Renewal Term Replaced Elevator”),
then Landlord shall reimburse Tenant for a portion (“Landlord’s Renewal Term
Dedicated Elevator Portion”) of all costs incurred by Tenant in so replacing
such Renewal Term Replaced Elevators (the “Renewal Term Dedicated Elevator
Cost”) calculated as follows: Landlord’s Renewal Term Dedicated Elevator Portion
shall mean the Renewal Term Dedicated Elevator Cost multiplied by a fraction,
the numerator of which shall be 180 minus the number of full months remaining in
the Renewal Term of this Lease following the completion of the Dedicated
Elevator Replacement and the denominator of which shall be 180. In the event
that the Renewal Term Dedicated Elevator Replacement shall have been completed
during the Renewal Term and Tenant shall extend or otherwise renew the Term of
this Lease, whether or not pursuant to a renewal option contained in this Lease
(with the length of the term of such renewal or extension being referred to as
the “Post Renewal Term Extension Period”), then upon the commencement of the
Post Renewal Term Extension Period, and provided that the same shall occur
within the useful life of the Replaced Elevator, in accordance with GAAP (the
“Dedicated Elevator Useful Life”), Tenant shall reimburse Landlord, within
thirty (30) days after receipt of an invoice therefor from Landlord along with
such back-up materials and/or calculations to support Landlord’s determination
of the portion of Landlord’s Renewal Term Dedicated Elevator Portion in an
amount (the “Post Renewal Term Elevator Reimbursement”) equal to Landlord’s
Renewal Term Dedicated Elevator Portion multiplied by a fraction, the numerator
of which shall be the number of months in the Post Renewal Extension Period and
the denominator of which shall be the number of months remaining in the
Dedicated Elevator Useful Life (provided that in no event shall the fraction
exceed the number 1). In the event that the Tenant shall further extend the Term
of this Lease (with the length of the term of such extension being referred to
as the “Post Renewal Additional Extension Period”), then upon the commencement
of the Post Renewal Additional Extension Period, and provided that the same
shall occur within the Dedicated Elevator Useful Life, Tenant shall reimburse
Landlord for another portion of Landlord’s Renewal Term Dedicated Elevator
Portion in accordance with the procedure set forth above.
               H. Notwithstanding anything to the contrary contained in this
Lease, if Tenant’s back up and redundancy systems shall fail and if Tenant is
unable to use the Premises for the ordinary conduct of Tenant’s business due to
(a) an interruption of an Essential Service (as hereinafter defined) resulting
from Landlord’s negligence or willful misconduct or (b) Landlord’s breach of an
obligation under this Lease to perform repairs or replacements

37



--------------------------------------------------------------------------------



 



which results in Landlord’s failure to provide an Essential Service, in each
case other than as a result of Unavoidable Delay, casualty or condemnation, and
such condition continues for a period in excess of three (3) consecutive days
after (i) Tenant furnishes a notice to Landlord (the “Abatement Notice”) stating
that Tenant’s inability to use the Premises is solely due to such condition,
(ii) Tenant does not actually use or occupy the Premises during such period for
the ordinary conduct of its business and (iii) such condition has not resulted
from the negligence or willful misconduct of Tenant, nor any of its subtenants
or Permitted Users, or its or their officers, employees, agents,
representatives, customers and business visitors, affiliates, agents, employees,
contractors, subtenants, assignees or invitees, then Base Rent and Tenant’s
Operating Expenses Payment shall be abated on a per diem basis for the period
commencing on the fourth (4th) day after Tenant delivers the Abatement Notice to
Landlord and ending on the earlier of (x) the date Tenant reoccupies any portion
of the Premises, and (y) the date on which such condition is substantially
remedied. “Essential Service” shall mean a service which if not provided shall
(1) effectively deny access to the Premises, (2) threaten the health or safety
of any occupants of the Premises or (3) prevent or materially and adversely
restrict the usage of more than 25% of the Premises for the ordinary conduct of
Tenant’s business.
          13. RULES AND REGULATIONS.
               During the Term of this Lease, Tenant shall abide by and observe
the rules and regulations attached hereto as Exhibit F and such other reasonable
rules and regulations as may be made by Landlord from time to time, provided
such other rules and regulations do not materially increase the financial
burdens of Tenant or unreasonably restrict Tenant’s rights under this Lease and
are not inconsistent with the terms of this Lease. Nothing contained in this
Lease or in any rules and regulations shall be interpreted to impose upon
Landlord any obligations to enforce against any tenant its rules and
regulations, or the provisions of any lease with any other tenant, and Landlord
shall not be liable to Tenant or any other entity for any violation of said
rules, regulations or lease provisions; provided, however, if Landlord does
enforce such rules and regulations, Landlord shall enforce such rules and
regulations in a non-discriminatory manner, as against Tenant and other tenants
of the Building. In the event of any conflict between the terms of this Lease
and any rules and regulations, the terms of this Lease shall prevail.
          14. REPAIR OF DAMAGE CAUSED BY TENANT: INDEMNIFICATION.
               A. Repairs. Except as otherwise expressly provided in this Lease,
but subject to the release and waiver of subrogation contained in Section 17
below, all damage to the Land, the Building or the Premises caused by any act or
omission of Tenant shall be repaired at the sole expense of Tenant and Landlord
shall have the right, at its option, after not less than ten (10) days advance
written notice of such damage to (i) make such repairs and to charge Tenant for
all actually incurred, out-of-pocket costs and expenses incurred in connection
therewith as Additional Rent payable within ten (10) days after the rendering of
a bill therefor, or (ii) to require that Tenant make such repairs in accordance
with the provisions of Section 8 above. Tenant shall notify Landlord promptly of
any injury, breakage or damage to the Land, the Building, or the Premises caused
by Tenant.
               B.  Indemnification.

38



--------------------------------------------------------------------------------



 



                    (i) Other than to the extent caused by Landlord’s negligence
or the negligence of Landlord’s employees or agents, Tenant hereby agrees to
indemnify and hold Landlord harmless from and against all costs, damages,
claims, liabilities and expenses, including reasonable attorneys’ fees, suffered
by or claimed against Landlord, directly or indirectly, based on, arising out of
or resulting from: (i) Tenant’s or its affiliates, agents, employees,
contractors, subtenants, Permitted Users, assignees or invitees use and
occupancy of the Premises or the business conducted therein or Tenant’s
affiliates, agents, employees, contractors, subtenants, Permitted Users,
assignees or invitees presence in the Building or on the Land, (ii) the making
by Tenant or its affiliates, agents, employees, contractors, subtenants,
Permitted Users, assignees or invitees of any Alterations, (iii) any act or
omission of Tenant or its affiliates, agents, employees, contractors,
subtenants, Permitted Users, assignees or invitees, (iv) Tenant’s or its
affiliates, agents, employees, contractors, subtenants, Permitted Users,
assignees or invitees use of the loading dock and elevators, including the
Dedicated Elevators, and (v) any breach or default by Tenant or its affiliates,
agents, employees, contractors, subtenants, Permitted Users, assignees or
invitees in the observance or performance of its covenants and obligations under
this Lease.
                    (ii) Landlord shall indemnify, defend and hold harmless
Tenant from and against all costs, damages, claims, liabilities and expenses,
including reasonable attorneys’ fees, suffered by or claimed against Tenant
arising from (i) any accident, injury or damage caused to any person or the
property of any person in or about the Common Areas (specifically excluding the
Premises, any area with respect to which Tenant has an exclusive use right, or
any area in which Tenant shall have made Tenant Common Alterations) to the
extent attributable to the negligence or willful misconduct of Landlord or its
employees or agents or (ii) any breach or default by Landlord or its agents or
employees in the observance or performance of its covenants and obligations
under this Lease.
          15. LIMITATION ON LANDLORD LIABILITY.
               A. Liability Standard. In no event shall Landlord be liable for
consequential damages. Tenant shall not be liable for consequential damages
except where Tenant shall hold over, beyond the Consequential Grace Period (as
hereinafter defined), if applicable, in any portion of the Premises after the
expiration or termination of the Lease Term and/or after the Additional
Surrender Date, as the case may be.
               B. Limitation on Total Liability. Notwithstanding any other
provision of this Lease, it is expressly understood and agreed that the total
liability of Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant hereunder and/or Tenant’s use of the
Premises, shall be limited to the estate of Landlord or Landlord’s interest in
the Land and Building together with sales and insurance proceeds, condemnation
awards, title insurance awards and rental income derived from the Building, all
to the extent the same have not been distributed. No other property or assets of
Landlord or any partner or owner of Landlord shall be subject to levy,
execution, or other enforcement proceedings or other judicial process for the
satisfaction of any judgment or any other right or remedy of Tenant arising out
of or in connection with this Lease, the relationship of Landlord and Tenant
hereunder and/or Tenant’s use of the Premises and/or any other portion of the
Building.

39



--------------------------------------------------------------------------------



 



          16. FIRE AND OTHER CASUALTY.
               If the Premises shall be damaged by fire or other casualty, the
Lease shall not terminate and, upon adjustment of insurance claims, Landlord
shall repair the damage, provided that Landlord shall have no obligation to
repair damage to or replace any Tenant’s Removal Property and/or any Inside
Infrastructure and/or Outside Infrastructure (whether or not the same constitute
Tenant Common Alterations). Except as otherwise provided herein, if any part of
the Premises are rendered untenantable by reason of any such damage, Rent shall
abate from the date of the damage to the date the damage for which Landlord is
responsible hereunder is repaired, in the proportion that the area of the
untenantable part bears from time to time to the total area of the Premises. No
compensation or reduction of Rent shall be paid or allowed for inconvenience,
annoyance or injury to Tenant or Tenant’s business arising from any damage to or
repair of the Premises or the Building.
               Notwithstanding the foregoing: (i) if the damage to the Premises
and/or the Building is due to an uninsured risk or insurance proceeds are
otherwise unavailable to cover the expenses of restoration or repair of the
damage (other than any applicable Allowable Deductible), or Landlord does not
receive sufficient insurance proceeds to fully repair the damage, or if the
Building shall be so damaged that, as determined by Landlord, substantial
reconstruction of the Premises or the Building is required (whether or not the
Premises have been damaged), then Landlord, at its option, may give Tenant,
within ninety (90) days after the casualty, written notice of termination of
this Lease, and this Lease and the Term shall terminate (whether or not the Term
has commenced) upon the expiration of thirty (30) days from the date of the
notice, with the same effect as if the new expiration date had been the date
initially fixed for expiration of the Term, and all Rent shall be apportioned as
of such date and (ii) if a written estimate prepared by Landlord’s architect or
general contractor which estimate Landlord shall obtain within ninety (90) days
of such fire or casualty, indicates that the portion of the Premises or the
Building whose restoration is the responsibility of Landlord hereunder, as
applicable, cannot be restored to the condition that existed prior to the
casualty within eighteen (18) months of the casualty, then either Landlord or
Tenant may, at their option, terminate this Lease by notifying the other party
in writing of such termination within thirty (30) days after the receipt of such
estimate. If Tenant shall not have elected to, or was not entitled to, terminate
this Lease in accordance with this Section and Landlord shall fail to
substantially complete its restoration work on or before the later to occur of
eighteen (18) months after the date of such damage or sixty (60) days after the
date upon which Landlord’s contractor estimated such restoration would be
completed, in either case, inclusive of any delays caused by Unavoidable Delays,
Tenant may elect, as its sole remedy, to terminate this Lease upon thirty
(30) days notice to Landlord given not earlier than the last day of the period
specified above, and if Tenant shall give such a notice this Lease shall
terminate on the 30th day following the giving of such notice unless Landlord
shall have substantially completed its reconstruction work by such 30th day. If
Landlord shall have substantially completed its restoration work, Tenant’s
notice of termination shall be null and void and this Lease shall remain in full
force and effect.
          17. TENANT INSURANCE.

40



--------------------------------------------------------------------------------



 



               A. Types of Insurance Required. Tenant, at its expense, shall
obtain and maintain in effect at all times during the Term an insurance policy
providing the following coverage:
                    (1) An “all risk” insurance policy covering all of Tenant’s
Removal Property and all Inside Infrastructure and Outside Infrastructure
(whether or not the same constitute Tenant Common Alterations), and Tenant
Common Alterations, for not less than the full replacement value thereof. All
proceeds of such insurance shall be used to repair or replace the items so
insured provided that, to the extent required under this Lease, Landlord shall
have repaired damage to the Building following a casualty.
                    (2) A commercial general liability policy on an occurrence
basis, with the following limits:

         
Each occurrence limit for bodily injury and property damage
  $[XXX]*
General aggregate
  $[XXX]*
Product/completed operations aggregate
  $[XXX]*
Damage to rented premises
  $[XXX]*
Medical payments (any one person)
  $[XXX]*

               Said insurance shall name Landlord (in care of Landlord’s
management agent and referring to the Building by its address), Landlord’s
management agent and Mortgagees that Landlord identifies in writing to Tenant as
additional insureds. From time to time during the Term, Landlord may require
Tenant to increase said limits of said insurance to the limits of liability
insurance then customarily required of tenants of other Comparable Buildings
(or, if not a city, other local jurisdiction) in which the Building is located
or to comply with the reasonable requirements of the Mortgagee. A combination of
General Liability Coverage and Umbrella Liability Coverage is acceptable to
comply with the liability insurance limits required above provided such umbrella
polices shall comply with the terms hereof.
               B. Required Provisions of Policies. All insurance policies
required to be maintained by Tenant under this Lease must: (i) be in form and
have content reasonably satisfactory to Landlord; (ii) be written as primary
policy coverage and not contributing to or in excess of any coverage which
Landlord or the Mortgagees may carry; (iii) intentionally omitted; and
(iv) provide that the policy may not be cancelled or permitted to lapse unless
Landlord shall have received at least fifteen (15) days prior written notice of
cancellation or non-renewal. Tenant shall deliver to Landlord (in care of
Landlord’s management agent and referring to the Building by its address) a
certificate of insurance evidencing each such policy and any renewal policy
before the Lease Commencement Date and at least fifteen (15) days before the
expiration of any policies. Any insurance required of Tenant or Landlord under
this Section may be carried under a blanket policy, provided that said policy
shall specifically set forth the amount of insurance allocated to this Lease.
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

41



--------------------------------------------------------------------------------



 



               C. Effect of Tenant’s Activities on Insurance. Tenant shall not
conduct or permit to be conducted any activity, or place any equipment in or
about the Land, the Building or the Premises which will increase the rate of, or
make void or voidable, any fire or other insurance maintained or required to be
maintained by Landlord or any Mortgagee on the Building, the Land or the
property kept thereon or therein, which will conflict with the provisions of any
such insurance policy or which will make it impracticable for Landlord to obtain
insurance covering any risks against which Landlord reasonably determines it
advisable to obtain insurance, provided such determination is consistent with
insurance coverages carried by Landlord’s of Comparable Buildings. Landlord
hereby represents that the use of the Premises in effect on the Existing Date
(the “Existing Date Permitted Use”) does not conflict with any insurance policy
in place as of the Lease Commencement Date. In the event any increases in the
rates of such insurance are, in Landlord’s reasonable judgment, directly
attributable to any activity conducted (other than the Existing Date Permitted
Use) or property installed or placed by Tenant on or about the Land, the
Building or the Premises or to Alterations installed by Tenant or at Tenant’s
request, Tenant shall reimburse Landlord for the amount of such increases
promptly upon demand. Statements by the applicable insurance company or
insurance rating bureau that such increases are due to any such activity,
property or improvements shall be conclusive for the purposes of determining
Tenant’s liability hereunder.
               D. Intentionally Omitted.
               E. Landlord’s Insurance. At all times and during the Term, the
Landlord shall carry for the benefit of Landlord, property insurance and flood
insurance, if the Building is in a flood zone in which Federal flood insurance
is generally made available and prudent landlords in the vicinity of the
Building are so maintaining flood insurance, in an amount equal to the full
replacement value of the Building, excluding the replacement value of the Tenant
Removal Property (including, without limitation, Outside Infrastructure, Inside
Infrastructure and Tenant Common Alterations), subject only to the Allowable
Deductible, and not less than the requirements of any Mortgagee holding a
Mortgage on Landlord’s interest in the Property. The Landlord and its Mortgagee
shall be named loss payee under any such policy, as their respective interests
may appear. The Landlord shall carry general public liability insurance for not
less than Five Million Dollars ($5,000,000.00) CSL, in addition to Tenant’s
general public liability insurance requirement as outlined in Section 17.A.
above, naming Landlord as the insured. All insurance required to be maintained
by the Landlord shall be effected by valid and enforceable policies issued by
insurers with a Bests Rating of A-/VII or better, which are authorized to do
business in Pennsylvania.
               F. Intentionally Omitted.
               G. Waiver of Subrogation. Anything in this Section 17 or in this
Lease to the contrary notwithstanding, each of Landlord and Tenant hereby
release each other from, and waive, on behalf of themselves and those claiming
through or under them (including, in the case of Tenant, on behalf of its
subtenants and Permitted Users), any and all rights of recovery against the
other and those claiming through or under the other and its and their officers,
employees, agents, representatives, customers and business visitors for loss of
or damage to such waiving party or its property or the property of others
claiming through or under it, arising from any cause insured against under any
“all risk” policy of insurance

42



--------------------------------------------------------------------------------



 



required hereunder or carried by such waiving party (or any other policy of
insurance carried by such waiving party in lieu thereof) at the time of such
loss or damage. The foregoing waiver shall be effective whether or not the
waiving party actually obtains and maintains the insurance which such waiving
party is required to obtain and maintain pursuant to this Lease (or any
substitute therefor). Landlord and Tenant shall, upon obtaining the policies of
insurance which they are required to maintain hereunder, give written notice to
their respective insurance carrier or carriers that the foregoing mutual waiver
of subrogation is contained in this Lease. In addition, Tenant and Landlord
shall obtain waivers of subrogation for the benefit of one another, from any
company issuing any “all risk” policy of insurance obtained by either of them.
Landlord shall not be liable for injury, loss, expense, claim or damage to the
person, property, or interests of Tenant or those claiming through or under
Tenant covered (or required hereunder to be covered) by “all risk” insurance,
irrespective of whether any such damage is occasioned by the negligence of
Landlord, its servants, agents, employees or contractors. Similarly, Tenant
shall not be liable for injury, loss, expense, claim or damage to the person,
property, or interests of Landlord or those claiming through or under Landlord
covered (or required hereunder to be covered) by “all risk” insurance,
irrespective of whether any such damage is occasioned by the negligence or of
Tenant, its servants, agents, employees or contractors.
          18. CONDEMNATION.
               A. Landlord’s Right to Terminate. If a substantial part of the
Premises, the Building or the Land is taken or condemned by any governmental
authority for any purpose or is granted to any authority in lieu of condemnation
(collectively, a “taking”), Landlord shall have the right in its sole discretion
to terminate this Lease by written notice to Tenant, and upon the giving of such
notice, the Term shall terminate as of the date title vests in the authority,
and Rent shall be abated as of that date. For purposes of this Section, a
“substantial part” of the Premises, the Land or the Building shall be considered
to have been taken if, in either case, 10% or more of the Premises, the Land or
the Building is taken.
               B. Tenant’s Right to Terminate. This Lease and the Term hereof
shall terminate: (a) if the entire Premises shall be taken by condemnation, or
(b) at the option of Tenant (exercisable by written notice given to Landlord
within thirty (30) days after the date of any such taking), if a material part
of the Premises shall be taken in any condemnation proceeding(s) such that it is
no longer reasonably practical for Tenant to conduct its business at the
Premises. A taking of a “material part” of the Premises shall mean the
condemnation of 10% or more of the Premises.
               C. Adjustment of Rent. In the event that any portion of the
Premises is taken in condemnation and if this Lease is not terminated, then this
Lease shall remain in full force and effect as to such remaining portion, except
that from and after the effective date of any such taking, Tenant shall be
entitled to a proportionate reduction in the Rent and any Operating Expenses
required to be paid hereunder in accordance with any reduction in square foot
area of the Premises caused by such taking. Landlord shall promptly restore the
portion of the Premises remaining after such taking to a complete architectural
unit. Any restoration by Landlord shall be limited to the basic building
structure (not including any of the Tenant Improvements) as demised by Landlord
to Tenant as of the Effective Date. In the event this

43



--------------------------------------------------------------------------------



 



Lease is not terminated as aforesaid and Landlord does not restore the Premises
within a period of eighteen (18) months after the date of taking, then and in
that event, Tenant shall have the option to terminate this Lease by notice in
writing delivered to Landlord prior to completion of such restoration.
               D. Division of Award. Tenant shall have no claim against Landlord
arising out of or related to any taking, or for any portion of the amount that
may be awarded as a result, and Tenant hereby assigns to Landlord all its
rights, title and interest in and to any such award; provided, however, that
Tenant may assert any claim it may have against the authority for compensation
for Tenant’s movable personal property, and for any relocation expenses
compensable by statute, as long as such awards shall be made in addition to and
stated separately from the award made for the Land, the Building and the
Premises.
          19. DEFAULT.
               A. Default of Tenant. The following events shall be a default by
Tenant (a “Default”) under this Lease:
                    (1) Failure of Tenant to pay Rent as and when due, if the
failure continues for ten (10) days after written notice from Landlord
specifying the failure.
                    (2) Failure of Tenant to comply with or perform any covenant
or obligation of Tenant under this Lease, other than those concerning the
payment of Rent, if the failure continues for thirty (30) days after written
notice from Landlord to Tenant specifying the failure (or, in the case of a
default not susceptible of a cure within thirty (30) days, if Tenant shall fail
to commence a cure within thirty (30) days after such notice and diligently
complete such cure within a reasonable time).
                    (3) If Tenant or, if Tenant is a partnership, any general
partner of Tenant (“Partner”), shall file a voluntary petition in bankruptcy or
insolvency, shall be adjudicated bankrupt or insolvent or shall file a petition
or answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future federal,
state or other law, or shall make an assignment for the benefit of creditors, or
shall seek or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or any Partner or of all or any part of the property of
Tenant or of such Partner.
                    (4) If, within ninety (90) days after the commencement of
any proceeding against Tenant or Partner, whether by the filing of a petition or
otherwise, seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future
applicable federal, state or other law, such proceeding shall not have been
dismissed or if, within ninety (90) days after the appointment of any trustee,
receiver or liquidator of Tenant or any Partner, or of all or any part of the
property of Tenant or of any Partner, without the acquiescence of such
individual or entity, such appointment shall not have been vacated or otherwise
discharged, or if any execution or attachment shall have been issued against the
property of Tenant or of any Partner, pursuant to which the Premises shall be
taken or occupied or attempted to be taken or occupied.

44



--------------------------------------------------------------------------------



 



                    (5) If Tenant vacates, abandons or ceases to carry on its
ordinary activities in the Premises prior to the Lease Expiration Date, with or
without an intention of paying Rent, and shall fail to take all commercially
reasonable steps to secure the Premises, the Tenant Common Alterations and any
area in the Building to which Tenant has an exclusive use right.
               B. Remedies Upon Default. Upon the occurrence of a Default,
Landlord shall have the right, then or at any time thereafter:
                    (1) Without demand or notice, to reenter and take possession
of all or any part of the Premises, to expel Tenant and those claiming through
Tenant and to remove any property therein, either by summary proceedings or by
any other action at law, in equity or otherwise, with or without terminating
this Lease, without being deemed guilty of trespass and without prejudice to any
other remedies of Landlord for breach of this Lease, and/or
                    (2) To give Tenant written notice of Landlord’s intent to
terminate this Lease, and on the date specified in Landlord’s notice, Tenant’s
right to possession of the Premises shall cease and this Lease shall terminate.
                    If Landlord elects to terminate this Lease, everything
contained in this Lease on the part of Landlord to be done shall cease, without
prejudice to Landlord’s right to recover from Tenant all Rent, as set forth in
Subsections 19.C. and 19.D. below. If Landlord elects to reenter pursuant to
Subsection 19.B.(1) above, Landlord may terminate this Lease, or from time to
time without terminating this Lease, may relet all or any part of the Premises,
for such term, at such rental and upon such other provisions as Landlord deems
acceptable, with the right to make any alterations and repairs to the Premises
that Landlord deems appropriate, at Tenant’s expense. No such reentry or taking
of possession of the Premises shall be construed as an election to terminate
this Lease, unless notice of such intention is given pursuant to Subsection
19.B.(2) above, or unless termination be decreed by a court of competent
jurisdiction at the instance of Landlord. Landlord shall in no event be under
any obligation to relet any part of the Premises.
               C. Liability of Tenant. If Landlord terminates this Lease or
reenters the Premises (with or without terminating this Lease), Tenant shall
remain liable (in addition to all other liabilities of Tenant accrued at the
time of the Default) for the sum of (i) any unpaid Rent accrued prior to the
time of termination and/or reentry, as the case may be, plus interest thereon
from the due date at the Default Rate, (ii) all Base Rent and Additional Rent
provided for in this Lease from the time of termination and/or reentry, as the
case may be, until the date this Lease would have expired had a Default not
occurred, plus interest thereon from the due date at the Default Rate, and
(iii) any and all expenses (including but not limited to reasonable attorneys’
and brokerage fees) actually incurred by Landlord in reentering and repossessing
the Premises, in correcting any default, in providing tenant improvements and
paying leasing commissions in re-leasing the space, painting, altering or
repairing the Premises in order to place the Premises in the condition required
in order for Landlord to relet the Premises (whether or not the Premises are
relet), in protecting and preserving the Premises and in reletting or attempting
to relet the Premises, and (iv) any other amounts necessary to compensate
Landlord for any other injury or detriment caused by the Default, minus the net

45



--------------------------------------------------------------------------------



 



proceeds (after deducting any rental abatements, tenant improvement allowances
and other concessions and inducements) actually received by Landlord, if any,
from any reletting to the extent attributable to the period prior to the date
this Lease would have expired had a Default not occurred. Landlord shall have
the option to recover any damages sustained by Landlord either at the time of
reletting, if any, or in separate actions from time to time as said damages
shall have been made more easily ascertainable by successive relettings or, at
Landlord’s option, to defer any such recovery until the date this Lease would
have expired in the absence of a Default, in which event Tenant hereby agrees
that the cause of action shall be deemed to have accrued on the aforesaid date.
The provisions of this Section shall be in addition to, and shall not prevent
the enforcement of, any claim Landlord may have for anticipatory breach of this
Lease.
               D. Liquidated Damages. In addition to Landlord’s rights pursuant
to Subsection 19.C. above, if Landlord terminates this Lease, Landlord shall
have the right at any time, at its sole option, to require Tenant to pay to
Landlord on demand, as liquidated damages, the sum of (i) the total of the Base
Rent, Additional Rent and all other sums which would have been payable under
this Lease from the date of Landlord’s demand for liquidated damages
(“Landlord’s Demand”) until the date this Lease would have terminated in the
absence of the Default, discounted to present value at the rate of five percent
(5%) per annum (the “Discount Rate”), (ii) all unpaid Rent accrued prior to the
time of Landlord’s Demand, plus interest thereon from the due date at the
Default Rate, and (iii) any and all expenses (including but not limited to
reasonable attorneys’ and brokerage fees) actually incurred by Landlord in
reentering and repossessing the Premises, in correcting any default, in
providing tenant improvements and paying leasing commissions in re-leasing the
space, painting, altering or repairing the Premises in order to place the
Premises in the condition required in order for Landlord to relet the Premises
(whether or not the Premises are relet), in protecting and preserving the
Premises and in reletting or attempting to relet the Premises, and (iv) any
other amounts necessary to compensate Landlord for any other injury or detriment
caused by the Default, minus the sum of (a) the net fair market rental value of
the Premises for the period referred to in Subsection 19.D.(i) above, discounted
to present value at the Discount Rate, and (b) any sums actually paid by Tenant
or subsequent tenants to Landlord pursuant to Subsection 19.C(ii) above;
provided, however, that if said damages shall be limited by law to a lesser
amount, Landlord shall be entitled to recover the maximum amount permitted by
law. The “net fair market rental value” referred to in Subsection 19.D.(a) above
shall be the fair market rental value of the Premises at the time of Landlord’s
Demand, reduced by any rental abatements, tenant improvement allowances and
other concessions and inducements generally provided by landlords seeking to
lease comparable commercial property in the area of the Premises at the time of
Landlord’s Demand. If reletting is accomplished within a reasonable time after
Lease termination upon arms-length, commercially reasonable terms, the “net fair
market rental value” referred to in Subsection 19.D.(a) above shall be deemed
prima facie to be the net rental income (after deducting any rental abatements,
tenant improvement allowances and other concessions and inducements) realized
upon such reletting.
               E. Non-Duplication; Recovery not to Exceed Losses.
Notwithstanding anything to the contrary contained herein, Landlord shall not be
entitled to recover economic damages under both Subsections 19.C and 19.D if and
to the extent the same are duplicative (i.e., are intended to compensate
Landlord for the same economic loss),

46



--------------------------------------------------------------------------------



 



nor shall Landlord be entitled to recover economic damages in excess of the net
losses actually incurred or suffered by Landlord.
               F. Waiver. Tenant, on its own behalf and on behalf of all persons
and entities claiming through Tenant, including but not limited to creditors of
Tenant, hereby waives any and all rights and privileges which Tenant and such
other persons and entities might otherwise have under any present or future law:
(i) to redeem the Premises, (ii) to reenter or repossess the Premises, or
(iii) to restore the operation of this Lease, with respect to any dispossession
of Tenant by judgment or warrant of any court, any reentry by Landlord or any
expiration or termination of this Lease, whether by operation of law or pursuant
to the provisions of this Lease. Tenant hereby expressly waives receipt of a
notice to quit.
               G. Lien on Personal Property. Landlord agrees to execute from
time to time, but prior to the occurrence and continuance of a Default, a waiver
of Landlord’s lien agreement, in form reasonably acceptable to Landlord and
Tenant or its lenders. Tenant shall have the right to remove and/or replace any
trade fixtures, machinery and/or equipment owned by Tenant (except that Tenant
shall not remove any items comprising Outside Infrastructure unless (i) Tenant
shall, solely at Tenant’s cost and expense, replace the same, or (ii) the same
is no longer used in Tenant’s business operations), provided that Tenant shall
promptly repair and restore any and all damage to the Premises, Land or the
Building sustained or incurred in connection with the installation, moving or
removal of such items.
               H. Right of Distress. Landlord shall, to the extent permitted by
law, have a right of distress for Rent.
               I. Right of Landlord to Cure. If Tenant defaults in the making of
any payment or in the doing of any act required to be made or done by Tenant
under this Lease after the expiration of any applicable cure period (except in
an emergency, in which case Landlord may act immediately if it appears that
Tenant is not taking immediate action to address such default), then Landlord
may, at its option, make such payment or do such act, and the expenses thereof,
with interest thereon at the Default Rate, from the date paid by Landlord, shall
constitute Additional Rent hereunder due and payable by Tenant with the next
payment of Monthly Base Rent.
               J. Attorneys’ Fees. In the event of any litigation between Tenant
and Landlord to enforce any provision of this Lease or any right of either party
hereto, the unsuccessful party to such litigation shall pay to the successful
party all costs and expenses, including, without limitation, reasonable
attorney’s fees, incurred therein. Moreover, Landlord shall be entitled to
recover from Tenant any and all reasonable fees (including, without limitation,
reasonable attorney’s fees) incurred in or related to bankruptcy proceedings
relating to Tenant, including reasonable fees (including, without limitation,
reasonable attorney’s fees) incurred in or related to issues and events that are
peculiar to bankruptcy. Furthermore, if Landlord, without fault, is made a party
to any litigation instituted by or against Tenant, Tenant shall indemnify
Landlord against, and protect, defend, and save it harmless from, all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
it in connection therewith.

47



--------------------------------------------------------------------------------



 



               K. Survival. Tenant’s liability pursuant to this Section 19 shall
survive the termination of this Lease, the institution of summary proceedings
and/or the issuance of a warrant thereunder.
               L. Landlord’s Default. If Landlord is in default under this Lease
and Landlord shall fail to remedy such default, as required under hereunder,
within the cure periods set forth herein (or within thirty (30) days, if no cure
period is set forth herein for such default), which cure period may be extended
if (x) the nature of Landlord’s obligation is such that more than the time
allocated in such cure period is reasonably required to cure such default, and
(y) Landlord has commenced to remedy such default within the applicable cure
period and diligently pursues the same to completion, Tenant shall have the
option, but shall not be obligated, to cure such default and thereafter,
Landlord shall reimburse Tenant for the actual reasonable out-of-pocket cost
thereof within thirty (30) days of Tenant’s delivery of an invoice therefor. In
the event that Landlord fails to timely reimburse Tenant for any such expense,
interest shall accrue thereon from the due date until paid at the Default Rate.
Except as otherwise specifically provided to the contrary herein, in no event
shall Tenant have the right to terminate this Lease as a result of Landlord’s
default.
          20. NO WAIVER.
          No failure or delay by either Landlord or Tenant in enforcing its
right to strict performance by the other party of every provision of this Lease
or in exercising any right or remedy hereunder, and no acceptance by Landlord of
full or partial rent during the continuance of any Default, shall constitute a
waiver of the provision or the Default, and no provision shall be waived or
modified except by a written instrument executed by Landlord. No payment by
Tenant, or receipt by Landlord, of a lesser amount than the full Rent shall be
deemed to be other than a payment on account, notwithstanding any endorsement or
statement on any check or letter accompanying any payment of any Rent. No waiver
of any Default or settlement of any proceeding instituted on account of any
claimed Default shall affect or alter this Lease or constitute a waiver of any
of either Landlord’s or Tenant’s rights hereunder.
          21. HOLDING OVER.
          If Tenant shall be in possession of the Premises after termination of
this Lease (whether by normal expiration of the Term or otherwise), at
Landlord’s option: (i) Landlord may deem Tenant to be occupying the Premises as
a tenant from month-to-month, at the sum of one hundred fifty percent (150%),
for the first sixty (60) days, and thereafter two hundred percent (200%), of the
Monthly Base Rent in effect for the last full month of the Term, plus the
monthly installment of Additional Rent which is then payable pursuant to
Section 5.C. of this Lease, and subject to all of the other provisions of this
Lease, as applicable to a month-to-month tenancy, or (ii) Landlord may exercise
any or all remedies for Default and at law and in equity, including but not
limited to an action against Tenant for wrongfully holding over, provided
however, in no event shall Tenant be liable for consequential or punitive
damages under this Section 21, unless Landlord shall have (or shall have
thereafter) entered in to a new lease for any portion of the Premises and Tenant
shall remain in possession of any portion of the Premises for more than sixty
(60) days after the termination of this Lease (with such 60-day period being
referred to as

48



--------------------------------------------------------------------------------



 



the “Consequential Grace Period”), in which event Tenant shall be liable for
consequential damages resulting therefrom.
          22. SUBORDINATION.
               A. Lease Subordinate. This Lease shall be subject and subordinate
to the lien of any and all Mortgages and to any Ground Leases and any and all
renewals, extensions, modifications, recastings and refinancings thereof. This
clause shall be self-operative, without execution of any further instrument; but
if requested by Landlord or any Mortgagee, Tenant shall promptly execute a
certificate or other document evidencing and providing for such subordination
provided such certificate or other document is reasonably acceptable to Tenant.
Tenant agrees that, if any Mortgage is foreclosed or the Ground Leases
terminated, upon request by the purchaser at the foreclosure sale or Ground
Lessor, as the case may be, Tenant shall attorn to and recognize the purchaser
or Ground Lessor as the landlord under this Lease and shall make all payments
required hereunder to such new landlord without any deduction or set-off of any
kind whatsoever except to the extent expressly allowed hereunder. Tenant waives
the provisions of any law or regulation, now or hereafter in effect, which may
give or purport to give Tenant any right to terminate or otherwise affect this
Lease or the obligations of Tenant hereunder in the event that any such
foreclosure, termination or other proceeding is filed, prosecuted or completed.
Notwithstanding anything herein to the contrary, any Mortgagee may at any time
subordinate the lien of its Mortgage to the operation and effect of this Lease
without Tenant’s consent, by giving Tenant written notice of such subordination,
in which event this Lease shall be deemed to be senior to such Mortgage, and
thereafter such Mortgagee shall have the same rights as it would have had if
this Lease had been executed, delivered and recorded before said Mortgage.
               B. Modifications to Lease. In the event any of Landlord’s
insurance carriers or any Mortgagee requests reasonable modifications to this
Lease, Tenant shall execute a written amendment incorporating such requested
modifications within thirty (30) days after the same has been submitted to
Tenant by Landlord, provided that such modifications (i) do not affect, to more
than a de minimis extent, Tenant’s use, occupancy or enjoyment of the Premises
as herein permitted, (ii) increase the financial burden of Tenant hereunder, or
(iii) do not otherwise change or modify any of Tenant’s rights hereunder
(collectively, an “Enlargement Modification”).
               C. Non-Disturbance. Landlord shall obtain from the holder of any
currently existing leasehold Mortgage encumbering Landlord’s leasehold estate, a
subordination, attornment and nondisturbance agreement (“Nondisturbance
Agreement”) on such lender’s standard form subject to Tenant’s reasonable
approval, which shall provide, inter alia, that the leasehold estate granted to
Tenant under this Lease will not be terminated or disturbed by reason of the
foreclosure of the Mortgage held by such leasehold Mortgagee so long as there
shall be no Default under this Lease, and in the event the leasehold Mortgagee
or its respective successor or assigns shall enter into and lawfully become
possessed of Landlord’s leasehold interest and shall succeed to the rights of
Landlord hereunder, Tenant will attorn to the successor as its landlord under
this Lease and, upon the request of such successor landlord, Tenant will execute
and deliver an attornment agreement in favor of the successor landlord. Tenant
expressly acknowledges that no right on the part of any Mortgagee to cure any
default of Landlord

49



--------------------------------------------------------------------------------



 



hereunder shall be deemed to be an Enlargement Modification to the extent
provided for in the Nondisturbance Agreement.
               D. Future Leasehold Mortgagees or Future Ground Lessors. In the
event a future leasehold mortgagee or future ground lessor shall be unwilling to
enter into a Nondisturbance Agreement, this Lease shall remain in full force and
effect and the obligations of Tenant shall not in any manner be affected except
that, anything to the contrary contained in this Lease notwithstanding, this
Lease shall not be subject and subordinate to such future leasehold Mortgage or
Future Ground Leases. Any agreement substantially in the form of a subordination
and non-disturbance agreement previously executed by Tenant in connection with
this Lease or any prior lease between Landlord and Tenant (or their
predecessors-in-interest) shall be deemed satisfactory to Tenant. If Tenant
shall fail or refuse, for any reason, to execute and deliver to Landlord a
subordination and Nondisturbance Agreement in proper form within fifteen
(15) days after delivery thereof to Tenant, then Tenant’s interest under this
Lease shall be subordinate to the leasehold Mortgage or Ground Leases in
question.
               E. Fee Mortgagees. Landlord agrees to request from any holder of
a fee Mortgage, a Nondisturbance Agreement, but Landlord shall have no liability
to Tenant if it shall be unable to obtain the same.
               F. Existing Ground Leases. Landlord shall obtain from the lessor
under the Existing Ground Lease a Nondisturbance Agreement substantially similar
to the Nondisturbance Agreement attached hereto as Exhibit I.
               G. Comments to Nondisturbance Agreements. In the event that
Tenant shall timely request in writing commercially reasonable changes with
respect to any Nondisturbance Agreement, and provided that the same shall not
previously have been submitted and rejected by the Mortgagee or Ground Lessor in
question, Landlord shall forward the same for review to the appropriate
Mortgagee or Ground Lessor (it being agree that Landlord shall not be subjected
to any liability in the event that any such Mortgagee or Ground Lessor shall
reject all or any portion of any such comments).
          23. ASSIGNMENT AND SUBLETTING.
               A. No Transfer Without Consent; Permitted Transfers. Subject to
the terms of this Section 23, Tenant shall not, without the prior written
consent of Landlord in each instance (which consent shall not be unreasonably
withheld, delayed or conditioned) (i) assign, mortgage or otherwise encumber
this Lease or any of its rights hereunder; (ii) sublet the Premises or any part
thereof or permit the occupancy or use of the Premises or any part thereof by
any persons or entities other than Tenant; or (iii) permit the assignment of
this Lease or any of Tenant’s rights hereunder by operation of law. Any
attempted assignment, mortgaging or encumbering of this Lease or any of Tenant’s
rights hereunder and any attempted subletting or grant of a right to use or
occupy all or a portion of the Premises in violation of the foregoing sentence
shall be void. Notwithstanding the foregoing, Tenant shall have the right,
without Landlord’s consent (a “Permitted Transfer”; with the party to whom such
Permitted Transfer shall be made being referred to as a “Permitted Transferee”),
upon ten (10) days advance written notice to Landlord, to assign this Lease or
sublet the whole or any part of the Premises

50



--------------------------------------------------------------------------------



 



to (a) any entity resulting from a merger or consolidation with Tenant (its
successors or assigns), (b) any entity succeeding to substantially all of the
business and assets of Tenant (its successors and assigns), or (c) an Affiliate
(as hereinafter defined); provided, that the net worth of the surviving or
successor entity is at least $[XXX]*, Tenant shall remain fully liable under the
terms of the Lease, and further provided the assignee or subtenant and Tenant
shall enter into Landlord’s standard consent to sublease agreement or consent to
assignment agreement. Tenant shall not have the right to transfer control except
in connection with a Permitted Transfer. “Affiliate” shall mean any entity that
controls, is controlled by or is under common control with Tenant. For purposes
of the preceding sentence, control shall mean, with respect to any corporation,
partnership or other business entity, (a) the ownership of fifty percent (50%)
or more of the voting interests, or (b) the ownership of at least twenty percent
(20%) of the voting interests and the possession of the power to direct or cause
the direction of the management and policy of such corporation, partnership or
other business entity by reason of the ownership of such voting interests or by
virtue of voting trusts or other contractual arrangements. No such Permitted
Transfer shall be performed or structured as a means of circumventing the profit
split provisions contained in this Lease (as evidenced by a certification from
an officer of the assignor representing and warranting the same on behalf of the
assignor (the “Non-Circumvention Certification”), which Non-Circumvention
Certification shall be delivered to Landlord not less than ten (10) days prior
to such transfer.
               B. Take-Back Rights. Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any request by
Tenant to assign this Lease or to sublease space in the Premises other than in
the event of a Permitted Transfer, to terminate this Lease with respect to said
space as of the date thirty (30) days after Landlord’s election. In the event of
a recapture by Landlord, if this Lease shall be canceled with respect to less
than the entire Premises, Base Rent, Tenant’s Share and the number of parking
spaces Tenant is entitled to use shall be adjusted on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises prior to such termination, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of same.
If Landlord recaptures only a portion of the Premises, it shall construct and
erect at its sole cost such partitions as may be required to sever the space to
be retained by Tenant from the space recaptured by Landlord. Landlord may, at
its option, lease any recaptured portion of the Premises to the proposed
subtenant or assignee or to any other person or entity without liability to
Tenant. Tenant shall not be entitled to any portion of the profit, if any,
Landlord may realize on account of such termination and reletting. Tenant
acknowledges that the purpose of this Section 23.B. is to enable Landlord to
receive profit in the form of higher rent or other consideration to be received
from an assignee or sublessee, to give Landlord the ability to meet additional
space requirements of other tenants of the Building and to permit Landlord to
control the leasing of space in the Building. Tenant acknowledges and agrees
that the requirements of this Section 23.B. are commercially reasonable and are
consistent with the intentions of Landlord and Tenant.
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

51



--------------------------------------------------------------------------------



 



          C. Intentionally Omitted.
          D. Expenses and Profits; Effect of Consent.
                    (1) In the event Landlord permits Tenant to assign or sublet
all or a portion of the Premises to a third party, then eighty percent (80%) of
any sums that are paid by such third party for the right to occupy the Premises,
in excess of the Rent then in effect (after deducting from such excess Tenant’s
reasonable, actual out-of-pocket expenses incurred in procuring such assignee or
sublessee including, without limitation any rental concessions, brokerage
commissions and construction allowances) (“Profits”) shall be paid by Tenant to
Landlord on a monthly basis as Additional Rent. In the case of a sublease, such
costs shall be amortized over the term of the sublease.
                    (2) Tenant shall be responsible for all costs and expenses,
including attorneys’ fees, incurred by Landlord in connection with any proposed
or purported assignment or sublease and an administrative fee of Two Thousand
Five Hundred Dollars ($2,500.00).
                    (3) Except as otherwise set forth herein, the consent by
Landlord to any assignment or subletting shall neither be construed as a waiver
or release of Tenant from any covenant or obligation of Tenant under this Lease,
nor as relieving Tenant from giving Landlord the aforesaid thirty (30) days
notice of, or from obtaining the consent of Landlord to, any further assignment
or subletting. The collection or acceptance of Rent from any such assignee or
subtenant shall not constitute a waiver or release of Tenant from any covenant
or obligation of Tenant under this Lease, except as expressly agreed by Landlord
in writing. In the event Tenant defaults hereunder, Tenant hereby assigns to
Landlord the Rent due from any assignee or subtenant and hereby authorizes each
such party to pay said Rent to Landlord.
               E. Permitted Users.
                    (1) Landlord hereby acknowledges that part of the Permitted
Use and Tenant’s operations in the Building consist of Tenant allowing its
customers, as part of the service provider-customer business relationship, to
use and/or sublease certain portions of the Premises as hereinafter provided at
any time and from time to time during the Term (each a “Permitted User”).
Notwithstanding anything to the contrary in this Section 23, so long as the
principal and primary reason for entering into such use and/or sublease
arrangements is to facilitate the service provider-customer business
relationship (and is not simply a means of allowing the use or occupancy of the
Premises by any such customers) (the “Principal Use Test”), then Tenant, without
prior consent, and without sharing consideration with Landlord, may enter into
agreements with Permitted Users for a computer facility and operations centers,
and data processing centers with networking capacity and other related office
uses. No Permitted User shall have the right to assign, further sublet or allow
any other party to use any portion of the Premises, except to a party who shall
satisfy both (i) the criteria for a Permitted Transferee, and (ii) the Principal
Use Test, and (iii) and then only for so long as such entity shall continue to
satisfy both the Permitted Transferee criteria and Principal Use Test (it being
agreed

52



--------------------------------------------------------------------------------



 



that the right of such entity to use or sublease any portion of the Premises
shall cease immediately upon the cessation of either or both of the foregoing
standards).
                    (2) With respect to each and every Permitted User, the
following shall apply: (i) each Permitted User shall have no privity of contract
with Landlord and therefore shall have no rights under this Lease, and Landlord
shall have no liability or obligation to the Permitted User under this Lease for
any reason whatsoever in connection with such use or occupancy, which use and
occupancy shall be subject and subordinate to this Lease), (ii) each Permitted
User shall use the Premises in conformity with all applicable provisions of this
Lease, including Section 6, (iii) Tenant shall be liable for the acts of such
Permitted User in the Premises and the Building, and (iv) Tenant shall cause
every Permitted User to waive against Landlord and those claiming through or
under Landlord, any claim for damages to its property or its business and any
claim to consequential damages.
          24. TRANSFER BY LANDLORD.
               Landlord (and any successor or affiliate of Landlord) may freely
sell, assign or transfer all or any portion of its interest in this Lease or the
Premises, the Building or the Land and, in the event of any such sale,
assignment or transfer (a “Transfer”), shall be relieved of any and all
obligations under this Lease from and after the date of the sale, assignment or
transfer, and the transferee of Landlord’s interest (or that of such successor
or affiliate of Landlord) in the Lease or the Premises, the Building or the
Land, as the case may be, shall be deemed to have assumed all obligations under
this Lease arising from and after the date of the Transfer. From and after said
Transfer, Tenant shall be bound to such purchaser, assignee or other transferee,
as the case may be, as though the latter had been the original Landlord
hereunder.
          25. INABILITY TO PERFORM.
               In the event that Landlord or Tenant shall be delayed or
prevented from performing any of its obligations pursuant to the provisions of
this Lease (other than Tenant’s obligation to pay Rent hereunder) due to an
Unavoidable Delay then such party shall in any or all such events be excused
from its obligation to perform and comply with such provisions of this Lease for
a period of time commensurate with any delay so caused without any liability to
the other party therefor whatsoever and all time periods provided for herein for
performance of any such obligations shall be extended accordingly.
          26. ESTOPPEL CERTIFICATES.
               Tenant shall, without charge, within twenty (20) days after
receipt of any request therefor, execute and deliver to Landlord a certificate
stating: (i) whether this Lease is unmodified and in full force and effect (or
if there have been modifications, that the Lease is in full force and effect and
setting forth all such modifications); (ii) whether there then exist any
defenses against the enforcement of any right of Landlord hereunder (and, if so,
specifying the same in detail); (iii) the dates to which rent and any other
charges hereunder have been paid by Tenant; (iv) that Tenant has no knowledge of
any then uncured defaults under this Lease (or, if Tenant has knowledge of any
such defaults, specifying the same in detail); (v) that Tenant has no

53



--------------------------------------------------------------------------------



 



knowledge of any event that will or may result in the termination of this Lease
(or if Tenant has such knowledge, specifying the same in detail); (vi) the
address to which notices to Tenant are to be sent; and (vii) such other
information as may be reasonably requested. It is understood that any such
certificate may be relied upon by Landlord, any Mortgagee, prospective
Mortgagee, ground lessor, prospective ground lessor, or purchaser or prospective
purchaser of the Land or the Building. Landlord shall, without charge, within
twenty (20) days after receipt of any request therefor, execute and deliver to
Tenant a certificate stating: (i) whether this Lease is unmodified and in full
force and effect (or if there have been modifications, that the Lease is in full
force and effect and setting forth all such modifications); (ii) the dates to
which Rent and any other charges hereunder have been paid by Tenant; (iii) that
Landlord has no knowledge of any then uncured defaults under this Lease (or, if
Landlord has knowledge of any such defaults, specifying the same in detail);
(iv) that Landlord has no knowledge of any event that will or may result in the
termination of this Lease (or if Landlord has such knowledge, specifying the
same in detail); and (v) such other information as may be reasonably requested.
          27. COVENANT OF QUIET ENJOYMENT.
               Landlord covenants that it has the right to make this Lease and
that, if Tenant shall pay all Rent and perform all of Tenant’s other obligations
under this Lease within applicable notice and cure periods, Tenant shall have
the right, during the entire Term and subject to the provisions of this Lease,
to quietly occupy and enjoy the Premises and the entitlements expressly granted
in this Lease without hindrance by Landlord or its successors and assigns.
          28. WAIVER OF JURY TRIAL.
               LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL
BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY
ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER LANDLORD AGAINST TENANT OR
TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR
OTHERWISE, NOW OR HEREAFTER IN EFFECT.
               LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND
REVIEWED THIS LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY
EXECUTION OF THIS LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE
PARTIES HEREBY AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS
LEASE ARE COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF
LANDLORD AND TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT
HAS BEEN GIVEN THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL
PRIOR TO ITS EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S
AGENT AND

54



--------------------------------------------------------------------------------



 



SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN
FULLY EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED
ORIGINAL OF THIS LEASE TO TENANT.
          29. BROKERS.
               Tenant and Landlord each represent and warrant to the other that
neither has employed any broker in procuring or carrying on any negotiations
relating to this Lease other than Studley, Inc. and Abbott Stillman, LLC, and
Landlord shall pay a fee to said brokers pursuant to separate agreements between
Landlord and the brokers. Landlord and Tenant shall indemnify and hold each
other harmless from any loss, claim or damage relating to the breach of the
foregoing representation and warranty.
          30. CERTAIN RIGHTS RESERVED BY LANDLORD.
               Landlord shall have the following rights, exercisable without
notice, without liability for damage or injury to property, person or business
and without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off, abatement of Rent or otherwise:
               A. To change the Building’s name or street address; provided,
however, that for so long as Tenant and/or a Permitted Transferee shall actually
occupy, for the regular conduct of business, not less than 33 and 1/3% of the
Premises, then Landlord shall not name the building for a Disclosed Competitor.
               B. To affix, maintain and remove any and all signs on the
exterior and interior of the Building.
               C. To designate and approve, prior to installation, all window
shades, blinds, drapes, awnings, window ventilators, lighting and other similar
equipment to be installed by Tenant that may be visible from the exterior of the
Premises or the Building.
               D. To decorate and make repairs, alterations, additions and
improvements, whether structural or otherwise, in, to and about the Building and
any part thereof, and for such purposes to enter the Premises, and, during the
continuance of any such work, to close temporarily doors, entry ways, Common
Areas in the Building and to interrupt or temporarily suspend Building services
and facilities, all without affecting Tenant’s obligations hereunder, as long as
the Premises remain accessible and tenantable. Notwithstanding anything to the
contrary contained herein, Landlord shall (i) not unreasonably interfere with
Tenant’s operations at or access to the Premises, (ii) take commercially
reasonable efforts to limit any such interruption or suspension or (iii) provide
Tenant with not less than three (3) business days advance written notice of any
such planned interruption or suspension, except in the event of an emergency.
Notwithstanding the foregoing, nothing in this Section 30.D. shall require
Landlord to undertake work on an overtime or premium pay basis or otherwise
incur extraordinary cost.

55



--------------------------------------------------------------------------------



 



               E. Provided such use is consistent with the management of
Comparable Buildings, grant to anyone the exclusive right to conduct any
business or render any service in the Building (other than the Premises),
provided Tenant is not thereby excluded from uses expressly permitted herein and
provided that the same shall not preclude Tenant from selecting a
telecommunications provider as provided in Section 39.
               F. To alter, relocate, reconfigure and reduce the Common Areas of
the Building, as long as all portions of the Premises remain readily accessible
in the same manner as of the Lease Commencement Date.
               G. To alter, relocate, reconfigure, reduce and withdraw the
Common Areas located outside the Building, including parking and access roads
(excluding the Mezzanine Ramp), as long as the Premises remain readily
accessible in the same manner as of the Lease Commencement Date and Tenant
shall, after such alteration, relocation, reconfiguration, reduction or
withdrawal have available to it parking in the amount of the difference between
the number of Reserved Spaces (as hereinafter defined) and the number of
Returned Spaces (as hereinafter defined).
               H. To erect, use and maintain pipes and conduits in and through
the Premises provided, however, that Tenant’s use and operations are not
interfered with hereunder to more than a de minimis extent.
               I. To prohibit Tenant’s access to and use of the roof of the
Building (other than the Roof Premises and the portions of the roof referred to
in Section 6.E. above). Tenant shall not install any radio or television
antenna, satellite dish, loudspeaker or other device on the roof or exterior
walls of the Building without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed with respect to
installations on the Roof Premises.
          31. NOTICES.
               No notice, request, approval, consent, waiver or other
communication which may be or is required or permitted to be given under this
Lease shall be effective unless the same is in writing and hand-delivered, sent
by registered or certified mail, return receipt requested, or sent with charges
prepaid by a nationally recognized air courier service, addressed as follows:
If to Landlord:
c/o The Stillman Group
670 White Plains Road
Scarsdale, New York 10583
Attention: Abbott Stillman
With a copy to:
Davis & Gilbert LLP
1740 Broadway

56



--------------------------------------------------------------------------------



 



New York, New York 10019
Attention: Robert A. Karin, Esq.
With a copy to:
401 North Broad Street
Philadelphia, Pennsylvania 19108
Attention: Property Manager
And with a copy to:
Davis & Gilbert LLP
1740 Broadway
New York, New York 10019
Attention: Ariel Stillman, Esq.
If to Tenant:
SunGard Availability Services LP
680 E. Swedesford Road
Wayne, PA 19087
Attention: Chief Financial Officer
With a copy to:
SunGard Data Systems Inc.
680 E. Swedesford Road
Wayne, PA 19087
Attention: General Counsel
or at any other address of which either party shall notify the other in
accordance with this Section. Such communications shall be deemed to have been
given when delivered or when delivery is refused.
          32. MISCELLANEOUS PROVISIONS.
               A. Benefit and Burden. The provisions of this Lease shall be
binding upon, and shall inure to the benefit of, the parties hereto and each of
their respective successors and permitted assigns.
               B. Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the jurisdiction in which the Building is located.
With regard to any litigation arising out of or involving this Lease, each party
to this Lease irrevocably (i) submits to the exclusive jurisdiction of the state
courts of the Commonwealth of Pennsylvania; (ii) agrees and consents to service
of legal process as provided by Pennsylvania law and the Pennsylvania Rules of
Court; (iii) agrees that any legal proceeding against any party hereto arising
out of or in connection with this Lease shall be brought in either the State or
the Federal

57



--------------------------------------------------------------------------------



 



Courts located in the City of Philadelphia (depending upon the amount in
controversy); (iv) waives any claims of lack of jurisdiction and/or inconvenient
forum; and (v) irrevocably waives any right to a trial by jury.
               C. No Partnership. Nothing contained in this Lease shall be
deemed to create a partnership or joint venture between Landlord and Tenant, or
to create any other relationship between the parties other than that of Landlord
and Tenant.
               D. Delegation by Landlord. Wherever Landlord or Tenant has the
authority to take any action under this Lease, Landlord and Tenant shall have
the right to delegate such authority to others, and such party shall be
responsible for the authorized actions of such agents, employees and others, to
the same extent as if such party had taken such action itself.
               E. Tenant Responsibility for Agents. In any case where Tenant is
responsible for performing or refraining from an act or for preventing an action
or result from occurring, Tenant shall also be responsible for any actions taken
or omitted by Tenant’s agents, employees, business invitees, licensees,
contractors, subtenants, Permitted Users, family members, guests and any other
individuals or entities present in the Building or on the Land at Tenant’s
invitation.
               F. Invalidity of Particular Provisions. If any provision of this
Lease or the application thereof to any person, entity or circumstance shall, to
any extent, be held invalid or unenforceable, the remaining provisions and the
application of such invalid or unenforceable provisions to persons, entities and
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby. Each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.
               G. Counterparts. This Lease may be executed in several
counterparts, all of which shall constitute one and the same document.
               H. Entire Agreement. This Lease, and any exhibits and addenda
attached hereto, embody the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between the
parties not contained in this Lease or in the exhibits or addenda shall be of
any force or effect. No rights, privileges, easements or licenses are granted to
Tenant hereby, except as expressly set forth herein.
               I. Amendment. This Lease may not be modified in whole or in part
in any manner other than by an agreement in writing.
               J. Mortgagee’s Performance. Subject to the terms of this Lease,
Tenant shall accept performance of any of Landlord’s obligations hereunder by
any Mortgagee.
               K. Limitation on Interest. In any case where this Lease provides
for a rate of interest that is higher than the maximum rate permitted by law,
the rate specified herein shall be deemed to equal, and the party designated as
recipient of such interest shall be entitled to receive, the maximum rate of
interest permitted by law.

58



--------------------------------------------------------------------------------



 



               L. Remedies Cumulative. All rights and remedies shall be
cumulative and shall not be exclusive of any other rights or remedies hereunder
or now or hereafter existing at law or in equity.
               M. Annual Financial Statements. Within thirty (30) days of
Landlord’s written request therefor (but not more than one (1) time during each
Lease Year), Tenant shall submit to Landlord financial statements covering the
preceding calendar year, which have been prepared in accordance with generally
accepted accounting principles, which statements shall either be audited, if
available, or certified by the Chief Financial Officer of Tenant.
          33. PARKING.
               Parking will be made available to Tenant pursuant to the
provisions of Exhibit G attached hereto.
          34. RIGHT OF FIRST OFFER.
               A. Subject to the terms hereof, and provided that Tenant shall
not have exercised the Additional Surrender Option (hereinafter defined),
Landlord shall not, during the Term, enter into a lease with or grant any
expansion option or similar rights to another party for any rentable portion of
the floors on which the Retained Premises are located or any portion of the
floors immediately above or below the floors on which the Retained Premises are
located which is Available, as hereinafter defined (the “ROFO Space”) without
first offering Tenant the right to lease such space under the terms provided in
Section 34.C. below. If at any time during the Term, prior to the last 24 months
of the Term (as the same may be extended) Landlord proposes to lease any ROFO
Space (the “Offered Space”) or grant any leasehold rights thereto, Landlord
shall deliver notice thereof to Tenant (an “Offered Space Notice”), which
Offered Space Notice shall set forth the material business terms of such
proposal including, without limitation, the Offered Space in question,
Landlord’s determination of the Offered Space Fair Market Rental Rate (as
hereinafter defined) for such Offered Space, the rentable square footage of such
Offered Space, the date Landlord anticipates that such Offered Space will become
available for leasing, any tenant improvements or rent concessions and other
principal business terms being offered by Landlord. Provided that all of the
conditions precedent set forth in this Section 34 are fully satisfied by Tenant,
Tenant shall have an option (an “Offered Space Option”) to lease the Offered
Space in accordance with the terms and conditions of this Lease, exercisable by
Tenant delivering irrevocable notice to Landlord (an “Acceptance Notice”) within
ten (10) business days of the giving by Landlord of such Offered Space Notice,
to lease all (but not less than all) of such Offered Space, upon the terms and
conditions set forth in this Section 34, and this Lease shall thereupon be
modified as provided in Subsection 34.G. hereof.
               B. If Tenant declines or fails to effectively exercise its right
of first offer, as hereinbefore provided, then Landlord shall thereafter be free
to lease, or grant other rights in, the space in question upon terms similar in
all material aspects to those set forth in the Offered Space Notice for a period
of three hundred sixty (360) days from Tenant’s receipt of the Offered Space
Notice without regard to the restriction of this Section 34. In the event that
the terms upon which Landlord is willing to lease the Offered Space are
materially different from that set

59



--------------------------------------------------------------------------------



 



forth in the Offered Space Notice or if Landlord fails to finalize a lease
within said three hundred sixty (360) day period upon terms similar to those set
forth in the Offered Space Notice, then Landlord shall provide Tenant with a
revised Offered Space Notice as set forth in this Section 34 and Tenant shall
have all of the same rights as set forth herein. Time shall be of the essence as
to Tenant’s giving of any Acceptance Notice. The terms upon which Landlord is
willing to lease such space shall be deemed materially different if the net
effective rent shall be more than 5% less than the net effective rent set forth
in the Offered Space Notice.
               C. Intentionally omitted.
               D. “Available” shall mean that at the time in question (i) no
person or entity leases or occupies the Offered Space in question or any portion
thereof, whether pursuant to a lease or other agreement, and (ii) no person or
entity holds any option or right to lease or occupy such Offered Space or to
renew its lease or right of occupancy thereof. So long as a tenant or other
occupant leases or occupies Offered Space or any portion thereof, Landlord shall
be free to extend any such tenancy or occupancy, whether or not such tenant or
other occupant has a right to renew its lease or other agreement, and such space
shall not be deemed to be Available.
               E. “Offered Space Fair Market Rental Rate” shall mean the fair
market annual rental value of the Offered Space in question as determined by
Landlord at the commencement of the leasing of such Offered Space for a term
commencing on the Offered Space Commencement Date (as hereinafter defined)
applicable to such Offered Space and ending on the expiration date of this
Lease, based on comparable space in the Building and on comparable space in
Comparable Buildings, including all of Landlord’s services provided for in this
Lease, and with (i) such Offered Space considered as vacant and in the “as is”
condition which same shall be in on such Offered Space Commencement Date, and
(ii) with the tenant paying Tenant’s Share of Operating Expenses as provided in
this Lease taking into consideration such Offered Space.
               F. Tenant shall have no right to exercise any Offered Space
Option unless all of the following conditions have been satisfied on the date
the applicable Acceptance Notice is delivered to Landlord and on the applicable
Offered Space Commencement Date:
                    (1) Tenant shall not be in Default;
                    (2) There shall not have occurred any material adverse
change in the financial condition of Tenant from the condition described on the
financial statements submitted by Tenant to Landlord in connection with this
Lease.
               G. Effective as of the date on which Landlord delivers vacant
possession of the Offered Space in question to Tenant (an “Offered Space
Commencement Date”):

60



--------------------------------------------------------------------------------



 



                    (1) the base rent for such Offered Space shall be the
Offered Space Fair Market Rental Rate applicable thereto as determined in
accordance with this Section 34;
                    (2) Tenant’s Share shall be appropriately adjusted and
Tenant’s Operating Expenses Payment shall be adjusted to reflect the revised
Tenant’s Share as provided in this Lease;
                    (3) The square footage of the Offered Space shall be the
rentable square feet set forth in the Offered Space Notice;
                    (4) Such Offered Space shall be added to and be deemed to be
a part of the Retained Premises for all purposes of this Lease; and
                    (5) If Tenant shall not lease the entirety of a floor of the
Building upon the exercise of an Offered Space Option and if Tenant shall
thereafter lease the remainder of such floor hereunder, the Retained Premises
shall, from and after Tenant’s leasing of the remainder of such floor, include
the common corridors and restrooms on such floor.
               H. In no event shall Landlord be obligated to incur any fee,
cost, expense or obligation, nor to prosecute any legal action or proceeding, in
connection with the delivery of any Offered Space to Tenant nor shall Tenant’s
obligations under this Lease with respect to the Premises or the Offered Space
be affected thereby. Landlord shall not be subject to any liability and this
Lease shall not be impaired if Landlord shall be unable to deliver possession of
any Offered Space to Tenant on any particular date. Tenant waives any right
Tenant might otherwise have, and shall not have any right, to rescind this Lease
or the applicable Acceptance Notice under the provisions of Section 34.
               I. In the event that any existing lease for any of the Offered
Space is terminated prior to the expiration date specified therein, then in any
such case Landlord may elect to accelerate the Offered Space Commencement Date
with respect to such Offered Space (or any portion thereof) by giving immediate
notice of such acceleration to Tenant (without any obligation to comply with the
notice provisions contained in Section 34), specifying the date upon which
Landlord anticipates that Landlord shall deliver such Offered Space to Tenant.
In the event of such acceleration, Tenant shall have 30 days after delivery by
Landlord of the acceleration notice within which to exercise its option to lease
such Offered Space on such accelerated basis, failing which Tenant shall be
deemed to have rescinded its Acceptance Notice (time being of the essence with
respect to the giving of the notice by Tenant).
               J. Upon request by Landlord made on or following any Offered
Space Commencement Date, Tenant will execute, acknowledge and deliver to
Landlord an amendment to this Lease setting forth such Offered Space
Commencement Date and Base Rent for the Offered Space in question, and
reflecting the incorporation of such Offered Space into the Premises, and the
modifications to this Lease resulting therefrom, as provided in this Section 34.
The failure of either party to execute and deliver such an amendment shall not
affect the rights of the parties under this Lease.

61



--------------------------------------------------------------------------------



 



          35. HAZARDOUS MATERIALS.
               A. Definition; Representation and Warranty from Tenant. As used
in this Lease, the term “Hazardous Material” means any flammable items,
explosives, radioactive materials, hazardous or toxic substances, material or
waste or related materials, including mold and any substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“infectious wastes”, “hazardous materials” or “toxic substances” now or
subsequently regulated under any federal, state or local laws, regulations or
ordinances including, without limitation, oil, petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.
Hazardous Materials shall not include ordinary cleaning products which are
permitted to be used by federal, state or local government. Nothing herein shall
be deemed to prevent Tenant’s or Landlord’s use of any Hazardous Materials
customarily used in the ordinary course of office work or, with respect to
Landlord, the proper ownership, maintenance and operation of the Property,
provided such use is in accordance with all applicable federal, state or local
laws, regulations or ordinances.
               B. General Prohibition. Tenant or its affiliates, agents,
employees, contractors, subtenants, Permitted Users, assignees or invitees shall
not cause or permit any Hazardous Material to be generated, produced, brought
upon, used, stored, treated, discharged, released, spilled or disposed of on,
in, under or about the Premises, the Building, or the Land by Tenant, its
affiliates, agents, employees, contractors, subtenants, Permitted Users,
assignees or invitees. Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments directly arising out of or resulting from Tenant’s breach of
the foregoing prohibition (other than as expressly set forth herein)), costs,
claims, damages (including without limitation, reasonable attorneys’,
consultants’, and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal or bodily injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses arising from a breach of this prohibition by Tenant, its affiliates,
agents, employees, contractors, subtenants, Permitted Users, assignees or
invitees. Landlord will release, indemnify, defend (with counsel reasonably
acceptable to Tenant, it being agreed that counsel selected by Tenant’s insurer
is acceptable to Tenant), protect and hold harmless the Tenant from and against
any and all claims to the extent arising or resulting, in whole or in part,
directly or indirectly, from the presence, treatment, storage, transportation,
disposal, release or management of Hazardous Materials in, on, under, upon or
from the Property to the extent due to Landlord’s (but not other tenant’s
(including Tenant) or other third party’s) actions or from the presence of
storage tanks beneath the surface of the Land, unless the same were placed
therein or are being used by Tenant.
               C. Notice. In the event that Hazardous Materials are discovered
upon, in, or under the Property, and any governmental agency or entity having
jurisdiction over the Property requires the removal of such Hazardous Materials
brought upon the Property by

62



--------------------------------------------------------------------------------



 



Tenant or its affiliates, agents, employees, contractors, subtenants, Permitted
Users, assignees or invitees (but not those of its predecessors), Tenant shall
be responsible for removing those Hazardous Materials brought upon the Property
by Tenant or its affiliates, agents, employees, contractors, Permitted Users,
assignees or invitees but not those of its predecessors. Notwithstanding the
foregoing, Tenant shall not take any remedial action in or about the Property or
any portion thereof without first notifying Landlord of Tenant’s intention to do
so and affording Landlord the opportunity to protect Landlord’s interest with
respect thereto. Tenant immediately shall notify Landlord in writing of: (i) any
spill, release, discharge or disposal of any Hazardous Material in, on or under
the Property or any portion thereof caused by Tenant or its affiliates, agents,
employees, contractors, subtenants, Permitted Users, assignees or invitees;
(ii) any enforcement, cleanup, removal or other governmental or regulatory
action instituted, contemplated, or threatened (to the extent that Tenant has
notice thereof) pursuant to any laws respecting Hazardous Materials; (iii) any
claim made or threatened by any person against Tenant or the Property or any
portion thereof relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from or claimed to result from any Hazardous Materials;
and (iv) any reports made to any governmental agency or entity arising out of or
in connection with any Hazardous Materials in, on under or about or removed from
the Property or any portion thereof, including any complaints, notices,
warnings, reports or asserted violations in connection therewith. Tenant also
shall supply to Landlord as promptly as possible, and in any event within five
(5) business days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings or asserted violations relating
in any way to the Premises, the Property or Tenant’s use or occupancy thereof,
whether or not such breach is alleged to have occurred prior to the date hereof
or the Lease Commencement Date.
               D. Survival. The respective rights and obligations of Landlord
and Tenant under this Section 35 shall survive the expiration or earlier
termination of this Lease.
          36. SIGNAGE.
          Should Landlord install and maintain Building directory signage,
electronic or otherwise, Tenant shall be entitled to Tenant’s Share of listings
thereon. Modifications to Tenant’s listings thereon subsequent to Tenant’s
initial listing thereon shall be paid by Tenant, at Tenant’s sole expense. The
design, size, location and materials of such signage shall be in accordance with
Landlord’s standard building signage package.
          Tenant, with the prior written consent of Landlord, which consent may
be granted or withheld in Landlord’s sole and absolute discretion, may place or
erect, or allow to be placed, or erected, a sign displaying Tenant’s name upon
an exterior portion of the Building designated by Landlord. Any sign which
Tenant may be permitted to install on the Property shall nonetheless conform to
any and all requirements of any governmental body of any nature whatsoever
having jurisdiction thereover, notwithstanding Tenant having obtained written
consent from Landlord therefor. Tenant shall have the right, as the need may
occur, to apply for any sign variances, at its sole cost and expense.

63



--------------------------------------------------------------------------------



 



          37. RECORDATION.
               The parties agree to execute a short form of this Lease for
recording purposes containing such terms as Tenant believes appropriate or
desirable and including a reference to the renewal contained in Section 2.D. and
the right of first offer contained in Section 34 but excluding any information
concerning the Rent payable hereunder, the expense thereof to be borne by
Tenant. If such a short form of this Lease is recorded, upon the termination of
this Lease, Tenant shall execute, acknowledge, and deliver to Landlord an
instrument in writing releasing and quitclaiming to Landlord all right, title
and interest of Tenant in and to the Premises arising from this Lease or
otherwise, all without cost or expense to Landlord.
          38. ADDITIONAL SURRENDER OPTION.
               A. Provided that no Default shall exist at the time of exercise
of such right and at the time of surrender, and that the Cooling Condition (as
defined in Exhibit H) shall then exist, Tenant shall have the option (the
“Additional Surrender Option”), effective at the end of the tenth Lease Year
(the “Additional Surrender Date”), to terminate this Lease with respect to an
internally contiguous portion of the Premises (the “Additional Surrendered
Premises”), which portion shall not exceed [XXX]* square feet of rentable area
and shall be located on a single floor of the Premises (the “Surrender Floor”),
such square footage being subject to measurement and verification. Following any
such measurement and verification, all calculations affected thereby calculated
on a per rentable square foot basis shall be adjusted accordingly. Such
Additional Surrender Option shall be exercised, if at all, by sending to
Landlord not less than twenty (24) months prior written notice, which notice
shall contain a detailed description of the Additional Surrendered Premises
(“Tenant’s Additional Surrender Notice”). So long as all conditions herein shall
be satisfied, Landlord shall accept the termination of the Lease in respect of
the Additional Surrendered Premises and the term and estate thereby granted,
together with the Additional Surrendered Premises thereby demised, to the intent
and purpose that the estate of Tenant in and to the Additional Surrendered
Premises shall be wholly extinguished and that the term of the Lease in respect
of the Additional Surrendered Premises shall expire on the Additional Surrender
Date in the same manner and with the same effect as if such date were the date
set forth in the Lease for the expiration of the term thereof in respect of the
Additional Surrendered Premises, but this Lease shall remain in full force and
effect with respect to the remainder of the Premises. All base rent, additional
rent and other amounts payable under the Lease in respect of the Additional
Surrendered Premises shall be apportioned as of the Additional Surrender Date.
In the event Tenant surrenders less than all of the Surrender Floor pursuant to
this Section 38, then as a condition to Tenant’s right to surrender the
Additional Surrendered Premises, Tenant must construct, at Tenant’s expense, a
demising wall separating the Additional Surrendered Premises from the balance of
the Surrender Floor, which wall shall be constructed on the north-south axis,
from window wall to window wall, and the Additional Surrendered Premises must be
readily accessible from the public corridors of the Building, have reasonable
access to the fire stairs, core bathrooms and
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

64



--------------------------------------------------------------------------------



 



elevators on such Surrender Floor (none of which shall be located in any portion
of the Premises retained by Tenant on the Surrender Floor).
               B. In the event Tenant has exercised the Additional Surrender
Option in accordance with this Section 38, on or before the Additional Surrender
Date, time being of the essence with respect to such date, Tenant shall deliver
vacant possession of the entire Additional Surrendered Premises to Landlord in
broom clean condition with all Tenant’s Personal Property having been removed in
accordance with the provisions of Section 43 below and Tenant’s Restoration
Obligations performed therein at Tenant’s sole cost and expense in connection
with the property which is removed by Tenant.
               C. Landlord shall accept the surrender of the Additional
Surrendered Premises as of the Additional Surrender Date and in consideration of
such surrender by Tenant and of the acceptance of such surrender by Landlord,
Tenant and Landlord do hereby mutually release each other, their respective
successors and assigns of and from any and all claims, damages, obligations,
liabilities, actions and causes of action, of every kind and nature whatsoever
arising under or in connection with this Lease in respect of the Additional
Surrendered Premises from and after the Additional Surrender Date, except that
nothing herein contained shall be deemed to constitute a release or discharge of
Landlord or Tenant with respect to any obligation or liability in respect of the
Additional Surrendered Premises (a) accrued or incurred under this Lease in
respect of the Additional Surrendered Premises and outstanding and unsatisfied
on the Additional Surrender Date (including, without limitation, any deficiency
in Tenant’s obligation to pay any portion of Tenant’s Operating Expenses Payment
or Landlord’s obligation to reimburse Tenant for any overpayment of Operating
Expenses and/or any other item of Additional Rent relating to the Additional
Surrendered Premises), and (b) to a third party (under the insurance and
indemnification provisions of this Lease or otherwise) arising prior to, on or
after the Additional Surrender Date as a result of an event occurring or
condition existing prior to or on the Additional Surrender Date.
               D. If Tenant shall fail to surrender the Additional Surrendered
Premises as aforesaid, after exercising the Additional Surrender Option, then,
at Landlord’s election, (i) Tenant’s right to surrender the Additional
Surrendered Premises shall be null and void and of no further force or effect
and this Lease shall continue in full force and effect in accordance with its
terms with respect to the Premises, including the Additional Surrendered
Premises, and, provided that Tenant shall not then be in default of its
obligations under this Lease after notice and the expiration of the applicable
cure period, Landlord shall promptly return to Tenant the Additional Surrender
Payment and the Slab Condition Cost, but only if and to the extent the same have
theretofore been received by Landlord, or (ii) Tenant shall be deemed to be a
holdover in respect of the Additional Surrendered Premises and be subject to all
of Landlord’s rights and remedies set forth in this Lease as if such rights and
remedies applied separately to the Additional Surrendered Premises, and Landlord
may pursue against Tenant any and all remedies available to it as Landlord under
this Lease or otherwise, at law or in equity, separately in respect of the
Additional Surrendered Premises.
               E. As of the day following the Additional Surrender Date,
provided that Tenant shall have vacated the Additional Surrendered Premises as
provided herein, this Lease shall be modified as follows:

65



--------------------------------------------------------------------------------



 



                    (1) Tenant shall no longer be obligated to pay Base Rent for
the Additional Surrendered Premises for the period commencing on the Additional
Surrender Date and ending on the Expiration Date;
                    (2) The number of square feet of rentable area comprising
the Premises shall be reduced by the number of square feet of rentable area
comprising the Additional Surrendered Premises and Tenant’s Share shall be
adjusted to reflect the surrender of the Additional Surrendered Premises; and
                    (3) “Premises” shall be deemed to mean the Premises as then
constituted on the day immediately prior to the Additional Surrender Date, less
the Additional Surrendered Premises.
               F. Landlord and Tenant shall promptly prepare, execute and file
such returns, affidavits and other documentation, if any, as may be required in
connection with any real property transfer tax that may become, or may be
asserted to be or become due, owing or imposed in connection with the surrender
of the Additional Surrendered Premises at any time by the City of Philadelphia
or the State of Pennsylvania or any agency or instrumentality of such City or
State (with Tenant being solely responsible for the payment of any such real
property transfer tax, if any). The provisions of this Subsection 38.F shall
survive the surrender of the Additional Surrendered Premises.
               G. Intentionally Deleted.
               H. In consideration of the surrender described in Subsection
38.A, Tenant agrees to pay Landlord, without any set-off, counterclaim,
abatement or deduction whatsoever, an amount (the “Additional Surrender
Payment”) equal to the aggregate of [XXX]* ([XXX]*) months of (x) the then
escalated Base Rent in respect of the Additional Surrendered Premises at the
monthly rate payable for the twelfth (12th) Lease Year (the “Base Rent
Component”) plus (y) Tenant’s Operating Expenses Payment in respect of the
Additional Surrender Premises at the rate payable for the twelfth (12th) Lease
Year, as reasonably projected by Landlord (the “Pass-Through Component”), as if
the Additional Surrendered Premises were then part of the Premises, in lawful
money of the United States by wire transfer of funds to Landlord’s account, as
designated by Landlord, or by unendorsed bank or certified check made payable to
Landlord. Provided Tenant has exercised the Additional Surrender Option as
aforesaid, on or before the first day of the eleventh (11th) Lease Year, time
being of the essence with respect to such date, Tenant shall pay to Landlord a
payment in respect of the Base Rent Component equal to [XXX]* ([XXX]*) months of
the Maximum Base Rent payable for the twelfth (12th) Lease Year. Provided Tenant
has exercised the Additional Surrender Option as aforesaid, upon not less than
six (6) months notice to Tenant of the amount thereof, accompanied by reasonable
supporting calculations (but not earlier than the first day of the eleventh
Lease Year), time being of the essence with respect to such date, Tenant shall
pay to Landlord the Pass-Through Component. If Tenant fails to pay Landlord the
Additional Surrender Payment (or
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

66



--------------------------------------------------------------------------------



 



either component thereof) as hereinbefore provided within ten (10) days of
Tenant’s receipt of written notice of such failure, then at Landlord’s option
and upon written notice from Landlord to Tenant, the Additional Surrender Option
shall immediately become void and of no further force or effect, and in such
event, Tenant shall remain liable for the leasing of the Additional Surrendered
Premises. Subject to the provisions of Subsection 5.B, within one hundred eighty
(180) days of the end of the twelfth (12th) Lease Year, Landlord and Tenant
shall reconcile the Base Rent Component, based upon the determination of the
Base Rent payable in respect of the twelfth (12th) Lease Year as provided in
Subsection 3.A (the “Final 12th Year Rent Amount”), and the Pass-Through
Component in accordance with the provisions of Subsection 5.B (the “Final
Pass-Through Amount”), and (A) if the sums so paid by Tenant in respect of the
Base Rent Component were less than the Final 12th Year Amount and/or the sums so
paid by Tenant in respect of the Pass-Through Component were less than the Final
Pass-Through Amount, then Tenant shall pay to Landlord the amount of such
deficiency with respect to each component within twenty (20) days after such
reconciliation, or (B) if the sums so paid by Tenant in respect of the Base Rent
Component were more than the Final 12th Year Amount and/or the sums so paid by
Tenant in respect of the Pass-Through Component were more than the Final
Pass-Through Amount, then the excess amount with respect to each component shall
be applied against the next payment(s) of Rent coming due hereunder until Tenant
has been fully credited with the amount of such excess.
          39. TELECOMMUNICATIONS AND OTHER UTILITY PROVIDERS.
          Provided that the same shall at all times (i) be reputable and of good
standing in the Philadelphia area, and (ii) comply with Landlord’s Building
standard procedures, rules and regulations, including required insurance and
indemnities, and subject to the provisions of this Section 39, Tenant may use
telecommunications and utility vendors, without having to obtain Landlord’s
pre-approval of such providers or vendors. Without limiting any other provisions
of this Lease, including, without limitation, Section 12.E., Tenant expressly
acknowledges and agrees that Landlord shall have no liability to Tenant or
others with respect any telecommunications and utility vendors used by Tenant,
or the services to be provided thereby, except if and to the extent attributable
to the gross negligence or willful misconduct of Landlord or its employees or
agents. All electricity shall nonetheless be on Landlord’s account, as provided
in Section 12.E., and shall otherwise be subject to all conditions and
provisions contained in Section 12.E. In no event shall Tenant have the right to
obtain electricity from any provider if obtaining the same would result in
Landlord or any other tenant or occupant of the Building thereafter being
charged a higher rate than that in effect prior to Tenant having obtained
electricity from such provider.
          40. CONFIDENTIAL INFORMATION.
               A. The term “Confidential Information” shall mean all proprietary
information related to the business and activities of a party that may be
obtained by the other party as a result of the Existing Lease, this Lease or the
relationship created thereby or hereby, including financial statements. The term
Confidential Information shall not be deemed to include any information which
(i) is in the possession of a party prior to receipt of such information from
the other party, (ii) is or becomes generally available to the public other than
as a result of a disclosure by such party or its partners, members, directors,
officers, employees, managers, agents or advisors, or (iii) becomes available to
a party on a non-confidential basis from a source other than the other party or
its partners, members, directors, officers, employees,

67



--------------------------------------------------------------------------------



 



managers, agents or advisors, provided that such party does not know nor have
reason to believe that such source is bound by a confidentiality agreement with,
or other obligation of secrecy to, the other. A “Representative” of a party
shall mean the directors, officers, shareholders, members, legal representatives
and financial advisors who need to know such information for the purpose of
assisting in connection with the matter that is the subject of review (it being
understood that such Representatives shall be informed of the confidential
nature of such information and shall be directed to treat such information
confidentially). Nothing herein shall prohibit Landlord from announcing publicly
the fact that Landlord and Tenant have entered into this transaction so long as
such announcement shall contain the information typically contained in a
“tombstone” announcement, or from disclosing the terms of this Lease to its
attorneys, agents, auditors, accountants or lenders, or prospective or potential
lenders, investors, superior lessors or purchasers, assignees or sublessees of
Landlord’s interest in the Property and/or this Lease.
               B. Without prior written consent from the other party, and except
as set forth in the succeeding paragraph, no party will cause or allow its
Representatives to disclose to any person any Confidential Information or the
fact that the Confidential Information has been made available to it or its
Representatives or that such party or its Representatives have reviewed the
Confidential Information.
               C. If any party or its Representatives are requested or required
(by interrogatories, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, or any other material containing or
reflecting information in the Confidential Information, such party will provide
the other with prompt notice of such request(s), to the extent practicable, so
that such other party may seek an appropriate protective order and/or waive its
compliance with the provisions of this Section. If, failing the entry of a
protective order or the receipt of a waiver hereunder, a party or its
Representatives are compelled to disclose Confidential Information or notes
under pain of liability for contempt or other censure or penalty, such party may
disclose such information (to the extent necessary to avoid such liability,
censure, or penalty) without liability hereunder.
          41. APPROVAL.
          This Lease shall be subject to and conditioned upon the approval of
Tenant’s Board of Directors, and Landlord’s Mortgagee, each to be exercised in
its sole discretion.
          42. LANDLORD’S REPRESENTATIONS.
          Landlord represents and warrants to Tenant as follows:
               a. Landlord is the owner of insurable title to a leasehold estate
in the Property, as such is more fully described on Exhibit B attached hereto
and made a part hereof.
               b. Landlord has no information to suggest that the Existing Date
Permitted Use will cause any additional charge or increase in the insurance
premiums on the Property.
               c. Landlord is duly organized, validly existing and legally
authorized to do business in the Commonwealth of Pennsylvania, and (b) the
persons executing this Lease are duly authorized to execute and deliver this
Lease on behalf of Landlord.

68



--------------------------------------------------------------------------------



 



               d. The execution and delivery of this Lease by Landlord and the
performance of its obligations hereunder will not violate, contravene or
conflict with any agreement or obligation to which Landlord is a party or by
which it is bound, including, without limitation the Ground Leases or any
Mortgage existing on the date hereof.
          43. SURRENDER OBLIGATIONS.
               A. Except as provided to the contrary in this Lease, Tenant shall
have no obligation to remove Removal Property from the Premises, or perform
Tenant’s Restoration Obligations therefrom, at the expiration or earlier
termination of the Lease Term.
               B. Notwithstanding anything to the contrary contained in
Section 43.A.:
                    (a) In the event that Tenant shall exercise the Additional
Surrender Option, Landlord shall, not later than the date which is thirty
(30) days in advance of the Additional Surrender Date, obtain three (3) bids or
estimates (with the bid or estimate that reflects neither the highest cost nor
the lowest cost being the “Middle Bid” (except in the event that multiple bids
or estimates reflect the same cost, in which event the cost reflected therein
shall be the Middle Bid)) from unaffiliated, third party contractors for the
cost of restoring the Additional Surrendered Premises to Slab Condition (as
hereinafter defined). As used herein, the term “Slab Condition” shall mean, with
respect to all or any portion of the Premises, the removal of all Removal
Property therefrom and the Premises (or the applicable portion thereof), being
taken back to the concrete floors (such that the Premises, or the applicable
portion thereof, then contain clean, smooth and level concrete floors), all
dropped ceilings removed and all internal partitions removed back to the window
lines and/or other structural supports, and with all damage caused in connection
with the performance thereof being repaired and with all materials demolished
and/or removed from the Premises in connection with the foregoing being disposed
of in compliance with all applicable laws and requirements (with the cost of
performing the same (as evidenced by the cost set forth in the Middle Bid),
being referred to as the “Slab Condition Cost”). On or before the later to occur
of (i) the thirtieth (30) day after notification to Tenant of the Slab Condition
Cost, and (ii) the first day of the twelfth (12th) month prior to the Additional
Surrender Date (provided that Tenant shall have received not less than thirty
(30) days notice of the Slab Condition Cost), Tenant shall deliver the amount of
the Slab Condition Cost to Landlord, in lawful money of the United States by
wire transfer of funds to Landlord’s account, as designated by Landlord, or by
unendorsed bank or certified check made payable to Landlord, and without any
set-off, counterclaim, abatement or deduction whatsoever, time being of the
essence with respect to the payment by Tenant of the Slab Condition Cost on such
date. Landlord may, in its discretion, use the Slab Condition Cost for any
purpose whatsoever.
                    (b) (1) Not later than five (5) months prior to the Lease
Expiration Date (the “5th Month Date”)(unless, in the case of the Initial Term
only, Tenant shall have duly and timely delivered to Landlord Tenant’s Renewal
Notice, as provided in Section 2.D), Landlord shall notify Tenant, in writing
(the “End of Term Election Notice”) which of the following two (2) surrender
options Landlord has elected. In the event that Landlord shall have failed to
deliver the End of Term Election Notice on or before the 5th Month Date, Tenant
may give Landlord written notice of such failure (an “Election Reminder
Notice”), and Landlord

69



--------------------------------------------------------------------------------



 



shall deliver the End of Term Election Notice within ten (10) days following
receipt of the Election Reminder Notice (the “Reminder Notice Deadline”), it
being agreed that in such event Landlord’s deadline for giving the End of Term
Election Notice shall extend until the Reminder Notice Deadline. If Tenant shall
have so delivered an Election Reminder Notice to Landlord, then any failure of
Landlord to make an election on or before the Reminder Notice Deadline shall be
deemed an election by Landlord of the Alternate Payment Option (as hereinafter
defined). If Tenant shall have not exercised the Additional Surrender Option,
then the references in this Section 43.B(b) to Premises shall refer to the
entire Premises, including the Additional Surrendered Premises, and if Tenant
shall have exercised the Additional Surrender Option, then the references in
this Section 43.B(b) to Premises shall refer to the Premises (excluding the
Additional Surrendered Premises)). The two (2) options are as follows:
                         (i) Tenant shall deliver vacant possession of the
Premises to Landlord in one of the following two (2) conditions, which condition
shall be selected by Landlord, in Landlord’s sole and absolute discretion, in
the End of Term Election Notice: (a) in Slab Condition or (b) in “Modified Slab
Condition” (i.e., in Slab Condition, except that all, or certain portions of the
Premises, or certain work that would be required to performed by Tenant in order
to bring the Premises to Slab Condition, as designated by Landlord in the End of
Term Election Notice, shall not be required to be demolished back to Slab
Condition, or performed), upon the Lease Expiration Date (with Landlord’s option
of having the Premises delivered in Slab Condition or Modified Slab Condition,
as the case may be, being referred to as the “Slab Condition Option”).
Notwithstanding the foregoing, in the event Landlord elects the Slab Condition
Option, Tenant shall have the right to extend the Term of this Lease by
providing Landlord with notice (the “Slab Condition Extension Notice”) not later
than twenty (20) days after receipt of the End of Term Election Notice, time
being of the essence with respect to the giving of such notice, for up to an
additional three (3) months (the “Slab Condition Extension Period”), as
designated in the Slab Condition Extension Notice, upon the same terms and
conditions as set forth herein for the purpose of allowing Tenant time to
complete its obligations hereunder. Base Rent and any regularly scheduled items
of Additional Rent during any Slab Condition Extension Period shall be at the
same rate payable as of the last day of the Initial Term or Renewal Term, as
applicable. In the event Landlord elects the Slab Condition Option, Landlord
shall reimburse Tenant for twenty (20%) of Tenant’s actual, out-of-pocket
expenses incurred in bringing the Premises back to Slab Condition or Modified
Slab Condition, as the case may be, in accordance with this Section 43
(“Landlord’s Contribution”); provided, however, Landlord shall have no liability
to reimburse Tenant for Tenant’s expenses incurred in removing Tenant’s Personal
Property, which expense shall be paid solely by Tenant. Landlord’s Contribution
shall be payable by Landlord to Tenant on or before the thirtieth (30th) day
following Tenant’s vacation of the Premises in accordance with this Section 43
and presentment of a written invoice to Landlord for Landlord’s Contribution
together with reasonable written back-up documentation therefor. In the event
Landlord fails to pay Landlord’s Contribution when due, interest shall accrue
from the date due until full payment thereof at the Default Rate. If Tenant
shall fail to vacate and deliver possession of the Premises (or any portion
thereof) to Landlord, in the condition required under this Section 43, on or
before the Expiration Date or the end of the Slab Condition Extension Period, in
the event that Tenant shall have exercised the Slab Condition Option, then,
immediately upon the expiration of the Expiration Date or the Slab Condition
Extension Period, as the case may be, and without

70



--------------------------------------------------------------------------------



 



the benefit of any Consequential Grace Period, Tenant shall be deemed to be a
holdover in respect of the Premises and shall be subject to all of Landlord’s
rights and remedies set forth in this Lease therefor, and Landlord may pursue
against Tenant any and all remedies available to it as Landlord under this Lease
or otherwise, at law or in equity. For the avoidance of doubt, Landlord shall
have no right to change the Modified Slab Condition after Landlord’s delivery of
the End of Term Notice.
                         (ii) Tenant shall deliver vacant possession of the
Premises to Landlord in broom clean condition, with all Tenant’s Personal
Property having been removed, but with all of the Removal Property (other than
Tenant’s Personal Property) remaining, and Tenant’s Restoration Obligations
performed therein, at Tenant’s sole cost and expense, in connection with the
property which is removed by Tenant, upon the Lease Expiration Date, time being
of the essence with respect to such date, with Tenant being obligated to pay to
Landlord a payment (the “End of Term Alternate Payment”) comprised of two
(2) components: (A) $1,500,000.00 plus (B) $1,500,000.00 multiplied by the
percentage increase in the Consumer Price Index from October 1, 2009, to the
Consumer Price Index in effect on the first day of the month prior to the month
in which the Lease Expiration Date shall occur, in lawful money of the United
States, by wire transfer of funds to Landlord’s account, as designated by
Landlord, or by unendorsed bank or certified check made payable to Landlord, and
without any set-off, counterclaim, abatement or deduction whatsoever (the
“Alternate Payment Option”). The End of Term Alternate Payment shall be payable
by Tenant to Landlord on or before the Lease Expiration Date, time being of the
essence with respect to the payment by Tenant of the End of Term Alternate
Payment on such date. The End of Term Alternate Payment may, in Landlord’s
discretion, be retained by Landlord and/or be used by Landlord for any purpose
whatsoever.
                         (2) If Tenant shall fail to pay, in full, the End of
Term Alternate Payment as aforesaid then, immediately upon the Lease Expiration
Date, and without the benefit of any Consequential Grace Period, and until
Tenant shall pay the End of Term Alternate Payment, in full, Tenant shall be
deemed to be a holdover in respect of the Premises and shall be subject to all
of Landlord’s rights and remedies set forth in this Lease therefor, and Landlord
may pursue against Tenant any and all remedies available to it as Landlord under
this Lease or otherwise, at law or in equity.
                    (c) If and to the extent that Tenant is permitted to leave
any Removal Property in the Premises, the same shall be left in working order as
of the Lease Expiration Date, reasonable wear and tear excepted. In all events,
all Outside Infrastructure shall remain and shall be left in working order as of
the Lease Expiration Date.
                    (d) The terms and conditions of this Section 43 shall
survive termination or earlier expiration of the Lease.

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under
seal as of the day and year first above written.

              WITNESS/ATTEST:   LANDLORD:    
 
                CALLOWHILL MANAGEMENT, INC., a Pennsylvania corporation, as
agent for 440 EAST 62ND STREET CO., L.P., a New York limited partnership    
 
           
By: /s/ Paula Schonberg
  By:   /s/ Abbott Stillman
 
   
 
      Name: Abbott Stillman    
 
      Its: President    
 
            WITNESS:   TENANT:    
 
                SUNGARD AVAILABILITY SERVICES LP,         a Pennsylvania limited
partnership    
 
           
/s/ Berenice Dwyer
  By:   /s/ Arjun Moorthy    
 
           
 
      Name: Arjun Moorthy    
 
      Its: VP Infrastructure    

72



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF LEASES AND AMENDMENTS
          1. Agreement of Lease dated April 12, 1984 (the “1984 Lease”) between
Broad and Noble Associates, Inc., as a predecessor to Landlord, and SunGard
Services Company, as a predecessor to Tenant, with respect to certain space on
the sixth (6th) floor of the Building.
          2. Agreement of Lease dated September 1, 1986 (the “1986 Lease”)
between Broad and Noble Associates, Inc., as a predecessor to Landlord, and
SunGard Services Company, as a predecessor to Tenant, with respect to certain
space on the Mezzanine floor of the “Building”.
          3. Amendment to Lease dated October 1989 (the “1989 Lease Amendment”)
between Broad and Noble Associates, Inc., as a predecessor to Landlord, and
SunGard Services Company, as a predecessor to Tenant, with respect to certain
space on the seventh (7th) floor of the Building.
          4. Amendment to Lease dated April 18, 1990 (the “1990 Lease
Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and SunGard Services Company, as a predecessor to Tenant, with respect
to additional space on seventh (7th) floor of the Building.
          5. Amendment to Lease dated September 30, 1991 (the “1991 Lease
Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and SunGard Services Company, as a predecessor to Tenant, with respect
to additional space on the seventh (7th) floor of the Building.
          6. Amendment to Lease dated November 19, 1992 (the “1992 Lease
Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and SunGard Services Company, as a predecessor to Tenant, with respect
to additional space on the seventh (7th) of the Building.
          7. Amendment to Lease dated November 22, 1996 (the “1996 November
Lease Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and SunGard Services Company, as a predecessor to Tenant, with respect
to certain space on the eighth (8th) floor of the Building.
          8. Amendment to Lease dated December 23, 1996 (the “1996 December
Lease Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and SunGard Services Company, as a predecessor to Tenant, with respect
to additional space on the eighth (8th) floor of the Building.
          9. Amendment to Lease dated as of March 1997 (the “1997 Lease
Amendment”) between Broad and Noble Associates, Inc., as a predecessor to
Landlord, and

A-1



--------------------------------------------------------------------------------



 



SunGard Services Company, as a predecessor to Tenant, with respect to space
leased on the tenth (10th) floor of the Building.
          10. Amendment to Leases dated as of June 9, 1999 (the “1999 Lease
Amendment”) between Callowhill Management, Inc., a Pennsylvania corporation,
successor in interest to Broad and Noble Associates, Inc., as managing agent for
440 East 62nd Street Company, and SunGard Recovery Services Inc. successor in
interest to SunGard Services Company, with respect to additional space on the
tenth (10th) floor and the mezzanine floor of the Building.
          11. Amendment to Lease dated as of June 29, 2000 (the “2000 Lease
Amendment”) between Callowhill Management, Inc., a Pennsylvania corporation
successor in interest to Broad and Noble Associates, Inc., as managing agent for
440 East 62nd Street Company, and SunGard Recovery Services Inc. successor in
interest to SunGard Services Company, with respect to space on the eleventh
(11th) floor and the ninth (9th) floor of the Building.
          12. Amendment to Lease dated as of September 20, 2002 (the “2002 Lease
Amendment”) between Callowhill Management, Inc., a Pennsylvania corporation
successor in interest to Broad and Noble Associates, Inc., as managing agent for
440 East 62nd Street Company, and SunGard Recovery Services LP, successor in
interest to SunGard Recovery Services Inc. and SunGard Services Company, with
respect to certain issues of capital expenditures and operating costs.
          13. Amendment to Lease dated as of March 31, 2006 (the “2006 (March)
Lease Amendment”) between Callowhill Management, Inc., a Pennsylvania
corporation successor in interest to Broad and Noble Associates, Inc., as
managing agent for 440 East 62nd Street Company, and SunGard Recovery Services
LP, successor in interest to SunGard Recovery Services Inc. and SunGard Services
Company for, inter alia, certain additional space on the Mezzanine and first
(1st) floors of the Building.
          14. Amendment to lease dated as of June 2006 (the “2006 (June) Lease
Amendment”) between Callowhill Management, Inc., a Pennsylvania corporation
successor in interest to Broad and Noble Associates, Inc., as managing agent for
440 East 62nd Street Company, and SunGard Recovery Services LP, successor in
interest to SunGard Recovery Services Inc. and SunGard Services Company for,
inter alia, certain additional space on the 10th Floor of the Building.
          15. Amendment to Lease dated as of May ___, 2009 (the “2009 Lease
Amendment”) between Callowhill Management, Inc., a Pennsylvania corporation
successor in interest to Broad and Noble Associates, Inc., as managing agent for
440 East 62nd Street Company, and SunGard Recovery Services LP, successor in
interest to SunGard Recovery Services Inc. and SunGard Services Company for,
inter alia, certain space on the fifth (5th) floor roof and additional space on
the track level of the Building.
          [For purposes hereof: (i) the 1986 Lease, the 1984 Lease, the 1989
Lease Amendment, the 1990 Lease Amendment, the 1991 Lease Amendment, the 1992
Lease Amendment, the 1996 November Lease Amendment, the 1996 December Lease
Amendment, the 1997 Lease

2



--------------------------------------------------------------------------------



 



Amendment, the 1999 Lease Amendment, the 2000 Lease Amendment, the 2002 Lease
Amendment, the 2004 (November) Lease Amendment, the 2004 (December) Lease
Amendment, and the 2005 Lease Amendment, the 2006 (March) Lease Amendment, the
2006 (June) Lease Amendment and the 2009 Lease Amendment, together with all
exhibits, riders, letter agreements, amendments and modifications thereto are
hereinafter collectively called the “Existing Lease.”]

3



--------------------------------------------------------------------------------



 



EXHIBIT B
DESCRIPTION OF LAND

B-1



--------------------------------------------------------------------------------



 



First American Title Insurance Company
Commitment No. NCS-406610-NY
SCHEDULE C
Premises A — Surface
ALL THAT CERTAIN lot or parcel of land, together with the building and
Improvements thereon erected.
SITUATE in the 14th Ward of the City of Philadelphia Commonwealth of
Pennsylvania, described in accordance with a Survey and Plan thereof made by Ban
J. Joseph, Esquire, Surveyor and Regulator of the Third District, dated
October 14, 1953 as follows, to wit:
BEGINNING as the Northeast corner of Broad Street (113 feet wide) and Callowhill
Street (50 feet wide); thence in a Northerly direction, along the Easterly line
of Broad Street a distance of 224 feet 6 1/2 inches to a point; thence in an
Easterly direction, along lands now or formerly of Reading Company, the two
following distances: (1) making an interior angle of 90 degrees 20 minutes with
the said line of Broad Street a distance of 440 feet 1 1/2 inches to a point,
and (2) making an interior angle of 170 degrees 37 minutes with the last
mentioned line, a distance of 88 feet 1-5/8 inches to a point on the Westerly
line of 13th Street (50 feet wide); thence in a Southwardly direction along said
line of 13th Street a distance of 210 feet 2 inches to the Northwest corner of
said 13th Street and said Callowhill Street; thence in a Westwardly direction
along the Northerly line of Callowhill Street a distance of 528 feet to a
corner, the place of beginning.
CONTAINING in area 117,931 square feet, more or less.
EXCEPTING thereout and therefrom the same rights with respect to portions of the
premises above described which were excepted and reserved thereout and therefrom
unto Reading Company, its successors and assigns, by Indenture dated 3/30/1954
and recorded 4/1/1954 in Deed Book MLS 633 page 517.
AND EXCEPTING THEREOUT AND THEREFROM Deed Conveyance recorded in Deed Book VCS
910 page 411.
TOGETHER WITH the right, liberty and privilege of maintaining over the tracks
and right of way of the City Branch of Reading Company the existing ramp
attached to the building and leading from Broad Street to the garage level of
such premises and also the fire escape attached thereto, and any replacement
thereof by a ramp and fire escape of substantially similar design and
dimensions.
BEING known as 401 North Broad Street
Premises B — Sub-surface
ALL THAT CERTAIN area below the level +45.10 feet elevation City Datum.
SITUATE in the 5th Ward of the City of Philadelphia, described according to a
Plan of Property prepared for 401 North Corp., by Barton & Martin, Engineers,
Philadelphia, Pa signed by William C. Barton, Registered Professional Engineer,
dated 7/11/1977 and revised 8/25/1977, to wit:

2



--------------------------------------------------------------------------------



 



First American Title Insurance Company
Commitment No. NCS-406610-NY
BEGINNING at a point formed by the intersection of the Easterly side of Broad
Street (113 feet wide) and the Northerly side of Callowhill Street (50 feet
wide); thence extending North 11 degrees 21 minutes East along the said Easterly
side of Broad Street passing along the Westerly sides of easements crossing
railroad tracks and passing along the Westerly end of a driveway easement which
lead Eastwardly from said Broad Street to 13th Street (50 feet wide) the
distance of 224 feet 6 1/2 inches to a point on the Southerly side of a ramp
easement area; thence South 78 degrees 59 minutes East passing along the
Southerly side of said ramp easement area and along the Northerly side of an
easement 440 feet 11 1/2 inches to an angle point; thence South 69 degrees 36
minutes East 88 feet 1 5/8 inches to a point on the Westerly side of 13th
Street; thence South 11 degrees 21 minutes West along the said Westerly side of
13th Street passing along the said Easterly end of said driveway easement 210
feet 2 inches to a point on the said Northerly side of Callowhill Street (50
feet wide); thence North 78 degrees 50 minutes West along the said Northerly
side of Callowhill Street passing along the Northerly side of a line escape and
passing along the Southerly side of an easement 528 feet to a point on the said
Easterly side of Broad Street being the first mentioned point and place of
beginning.
Also that rectangular area in the subsurface bed of Broad Street of
approximately 3,080 square feet (56 feet plus by 55 feet plus) designated
“Quitclaim Area” on Plan “A”, attached hereto and made a part hereof. It is
agreed that Landlord makes no representation or warranty of any kind as to the
Quitclaim Area; and that Tenant so accepts the same and shall have no recourse
in the event that title or possession thereof is asserted or claimed by parties
other than Landlord or its successors or assigns or parties claiming through it
or them.
Also certain easements as set forth in the Indenture between Reading Company and
Commerce Building of Philadelphia, Inc. recorded in Deed Book MLS 633 page 517,
for the purposes of access and support.
FEE:
BEING the same premises which Nathan P. Jacobs, Samuel A. Seaver, Phillip
Kessler, Arthur S. Mandlebaum and Gerald S. Kaufman, as Executor under the Last
Will and Testament of Benjamin Kaufman, deceased by Quitclaim Deed dated
5/2/1983 and recorded 8/27/1992 in the County of Philadelphia in Deed Book VCS
143 page 175, granted and conveyed unto Gerald S. Kaufman, as Nominee, in fee.
AND being the same premises which Gerald S. Kaufman, as Nominee by Deed dated
6/17/1999 and recorded 6/25/1999 in Deed Book JTD 1073 page 310, granted and
conveyed unto Gerald S. Kaufman Corporation, as Nominee, in fee.

3



--------------------------------------------------------------------------------



 



EXHIBIT C
FLOOR PLANS

C-1



--------------------------------------------------------------------------------



 



(GROUND FLOOR SPACE PLAN GRAPHIC) [w77517w7751700.gif]

2



--------------------------------------------------------------------------------



 



(MEZZANINE SPACE PLAN GRAPHIC) [w77517w7751701.gif]

3



--------------------------------------------------------------------------------



 



(MEZZANINE SPACE PLAN GRAPHIC) [w77517w7751702.gif]

4



--------------------------------------------------------------------------------



 



(SIXTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751703.gif]

5



--------------------------------------------------------------------------------



 



(SEVENTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751704.gif]

6



--------------------------------------------------------------------------------



 



(EIGHTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751705.gif]

7



--------------------------------------------------------------------------------



 



(NINTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751706.gif]

8



--------------------------------------------------------------------------------



 



(TENTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751707.gif]

9



--------------------------------------------------------------------------------



 



(ELEVENTH FLOOR SPACE PLAN GRAPHIC) [w77517w7751708.gif]

10



--------------------------------------------------------------------------------



 



EXHIBIT C-1
ROOF/TRACK PREMISES

C-1-1



--------------------------------------------------------------------------------



 



(ROOF PLAN GRAPHIC) [w77517w7751709.gif]

2



--------------------------------------------------------------------------------



 



(TRACK LEVEL SPACE PLAN GRAPHIC) [w77517w7751710.gif]

3



--------------------------------------------------------------------------------



 



EXHIBIT D
DECLARATION BY LANDLORD AND TENANT
AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION, LEASE COMMENCEMENT DATE, ETC
          THIS DECLARATION made this ___ day of ______, ___, is hereby attached
to and made a part of the Lease dated the ___ day of October, 2009 (the
“Lease”), entered into by and between CALLOWHILL MANAGEMENT, INC., a
Pennsylvania corporation, as agent for 440 EAST 62 ND STREET CO., L.P., a New
York limited partnership, as Landlord, and SUNGARD AVAILABILITY SERVICES LP, a
Pennsylvania limited partnership, as Tenant. All terms used in this Declaration
have the same meaning as they have in the Lease.
          1. Landlord and Tenant do hereby declare that possession of the
Premises was accepted by Tenant on January 1, 2010.
          2. As of the date hereof, the Lease is in full force and effect, and
Landlord has fulfilled all of its obligations under the Lease required to be
fulfilled by Landlord on or prior to said date.
          3. The Lease Commencement Date is hereby established to be January 1,
2010, and the Lease Expiration Date is hereby established to be December 31,
2024, unless the Lease is sooner terminated, or renewed/extended, pursuant to
any provision thereof.
WITNESS/ATTEST: LANDLORD:

            CALLOWHILL MANAGEMENT, INC., a Pennsylvania corporation, as agent
for 440 EAST 62 ND STREET CO., L.P., a New York limited partnership
    By:                                                               By:      
    Name:   Abbott Stillman        Its: President      WITNESS:   TENANT:

SUNGARD AVAILABILITY SERVICES LP,
a Pennsylvania limited partnership
                                                                  By:          
Name:           Its:        

[NOTE: NOT TO BE EXECUTED AT TIME OF EXECUTION OF LEASE]

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
OUTSIDE INFRASTRUCTURE

  1.   Generators;     2.   Fuel storage (if separate from the Generators);    
3.   HVAC Equipment (including ducting, piping, pumps and insulation) not
located within any portion of the Retained Premises;     4.   Staircase from 1st
Floor Lobby to Mezzanine (the “Mezzanine Staircase”);     5.   Elevator from 1st
Floor Lobby to Mezzanine (the “Mezzanine Elevator”).

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
RULES AND REGULATIONS
          The following rules and regulations have been formulated for the
safety and well-being of all the tenants of the Building. Adherence to these
rules and regulations by each and every tenant contributes to safe occupancy and
quiet enjoyment of the Building. Any violation of these rules and regulations by
any tenant which continues after notice from Landlord shall be a Default under
such tenant’s lease, at the option of Landlord.
          Landlord may, upon request by any tenant, waive compliance by such
tenant of any of the following rules and regulations, provided that (a) no
waiver shall be effective unless signed by Landlord or Landlord’s authorized
agent, (b) no such waiver shall relieve any tenant from the obligation to comply
with such rule or regulation in the future, unless expressly consented to by
Landlord, and (c) no such waiver granted to any tenant shall relieve any other
tenant from the obligation of complying with said rule or regulation unless such
other tenant has received a similar waiver in writing from Landlord.
     1. The sidewalks, entrances, passages, courtyards, elevators, vestibules,
stairways, corridors, halls and other parts of the Building not occupied by any
tenant (hereinafter “Common Areas”) shall not be obstructed or encumbered by any
tenant or used for any purposes other than ingress and egress to and from the
tenant’s premises. No tenant shall permit the visit to its premises of persons
in such numbers or under such conditions as to interfere with the use and
enjoyment of the Common Areas by other tenants.
     2. No awnings or other projections shall be attached to the outside walls
of the Building without the prior written consent of Landlord. No drapes,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of a tenant’s premises, without the prior written
consent of Landlord. Such awnings, projections, curtains, blinds, screens and
other fixtures shall be of a quality, type, design and color acceptable to
Landlord and shall be attached in a manner approved by Landlord.
     3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside or inside
of the tenant’s premises or in the Building without the prior written consent of
Landlord. In the event of any violation of the foregoing by any tenant, Landlord
may remove the same without any liability and may charge the expense incurred by
such removal to the tenant or tenants responsible for violating this rule. All
interior signs on the doors and directory tablet of the Building shall be
inscribed, painted or affixed by Landlord at the expense of each tenant, and
shall be of a size, color and style acceptable to Landlord.

 



--------------------------------------------------------------------------------



 



     4. No show cases or other articles shall be put in front of or affixed to
any part of the exterior of the Building, nor placed in the Common Areas without
the prior written consent of Landlord.
     5. The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. No tenant
shall throw anything out of the doors or windows or down any corridors of
stairs.
     6. There shall be no marking, painting, drilling into or other form of
defacing of or damage to any part of a tenant’s premises or the Building. No
boring, cutting or stringing of wires shall be permitted. No tenant shall
construct, maintain, use or operate within its premises or elsewhere within or
on the outside of the Building any electrical device, wiring or apparatus in
connection with a loud speaker system or other sound system. Upon prior written
approval by Landlord, a tenant may install Muzak or other internal music system
within the tenant’s premises if the music system cannot be heard outside of the
premises. No tenant shall make or permit to be made any disturbing noises or
disturb or interfere with the occupants of the Building or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, tape recorder, whistling, singing or any other way.
     7. No bicycles, vehicles, animals, birds or pets of any kind shall be
brought into or kept in or about a tenant’s premises or in the Building other
than areas specifically designed for such vehicles.
     8. No cooking shall be done or permitted by any tenant on its premises,
except that, with Landlord’s prior written approval (including approval of plans
and specifications therefor), a tenant may install and operate for convenience
of its employees a lounge or coffee room with a microwave, sink and
refrigerator; provided that in so doing the tenant shall comply with all
applicable building code requirements and any insurance or other requirements
specified by Landlord. Landlord acknowledges that, if and to the extent that the
same shall comply with applicable laws and requirements and shall have been
installed, and shall have been (and shall continue to be) maintained in good
order and repair, and in accordance with the manufacturer’s installation and
operational specifications, Tenant may continue to maintain, kitchenette(s) and
pantry(s) existing in the Premises on the date hereof. No tenant shall cause or
permit any unusual or objectionable odors to originate from its premises
     9. No space in or about the Building shall be used for the manufacture,
sale or auction of merchandise goods or property of any kind.
     10. No tenant shall buy or keep in the Building or its premises any
inflammable, combustible or explosive fluid, chemical or substance.

 



--------------------------------------------------------------------------------



 



     11. The doors leading to the corridors or main halls shall be kept closed
during business hours except as they may be used for ingress and egress. Each
tenant shall, upon the termination of its tenancy, return to Landlord all keys
used in connection with its premises, including any keys to the premises, to
rooms and offices within the premises, to storage rooms and closets, to cabinets
and other built-in furniture, and to toilet rooms, whether or not such keys were
furnished by Landlord or procured by the tenant, and in the event of the loss of
such keys, such tenant shall pay to Landlord the cost of replacing the locks. On
termination of a tenant’s lease, the tenant shall disclose to Landlord the
combination of all locks for safes, safe cabinets and vault doors, if any,
remaining in the premises.
     12. All removals, or the carrying in or out of any safes, freight,
furniture or bulky matter of any description, must take place in such manner and
during such hours as Landlord may require. Landlord reserves the right (but
shall not have the obligation) to inspect all freight brought into the Building
and to exclude from the Building all freight which violates any of these rules
and regulations or any provision of any tenant’s lease.
     13. Any person employed by any tenant to do janitorial work within the
tenant’s premises must obtain Landlord’s approval prior to commencing such work,
and such person shall comply with all instructions issued by the superintendent
of the Building while in the Building. No tenant shall engage or pay any
employees on the tenant’s premises or in the Building, except those actually
working for such tenant on said premises.
     14. No tenant shall purchase spring water, ice, coffee, soft drinks, towels
or other like merchandise or service from any company or person who has, in
Landlord’s opinion committed violations of Building regulations or caused a
hazard or nuisance to the Building and/or its occupants.
     15. Intentionally omitted.
     16. Landlord reserves the right to exclude from the Building at all times
any person who is not known or does not properly identify himself to the
Building’s management or its agents. Landlord may at its option require all
persons admitted to or leaving the Building to register with the Building
concierge. Each tenant shall be responsible for all persons for whom it
authorized entry into the Building, and shall be liable to Landlord for all acts
of such persons.
     17. Intentionally omitted.
     18. The requirements of tenants will be attended to only upon application
at the office of the Building. Building employees have been instructed not to
perform any work or do anything outside of their regular duties, except with
special instructions from the management of the Building.

 



--------------------------------------------------------------------------------



 



     19. Canvassing, soliciting and peddling in the Building is prohibited, and
each tenant shall cooperate to prevent the same.
     20. No water cooler, plumbing or electrical fixture shall be installed by
tenant without Landlord’s prior written consent.
     21. No hand trucks, except those equipped with rubber tires and side
guards, shall be used to deliver or receive any merchandise in any space or in
the Common Areas of the Building, either by tenant or its agents or contractors.
     22. Access plates to under floor conduits shall be left exposed. Where
carpet is installed, carpet shall be cut around the access plates.
     23. Mats, trash and other objects shall not be placed in the public
corridors.
     24. At least once a year, each tenant at its own expense shall clean all
drapes installed by Landlord for the use of the tenant and any drapes installed
by the tenant which are visible from the exterior of the Building.
     25. Intentionally omitted.
     26. Landlord’s employees are prohibited from receiving articles delivered
to the Building and, if any such employee receives any article for any tenant,
such employee shall be acting as the agent of such tenant for such purposes.
     27. No smoking shall be permitted in any of the Common Areas of the
Building or in the tenant’s premises, other than in areas designated for smoking
provided such premises are located within the Premises, such smoking areas are
permitted under applicable laws and such areas are properly vented to the
Landlord’s reasonable satisfaction.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
PARKING
     1. AVAILABILITY; RENT.
     Tenant shall be entitled to rent, on a month-to-month basis, terminable by
Tenant on 30 days notice, up to 106 reserved parking spaces in the first floor
level parking lot at the Building (the “Reserved Spaces”). The rent payable for
such Reserved Spaces shall be payable monthly, in advance. The initial rent for
such Reserved Spaces shall be $155/space/month. The rent payable for such
Reserved Spaces shall increase on each January 1st during the Term other than
during the First Lease Year to the then market rate for parking spaces in
comparable enclosed garages within a five (5) block radius of the Building, as
reasonably determined by Landlord. In the event that Tenant shall, at any time,
cease renting or otherwise lose or give up its right to so rent any such
Reserved Spaces (the “Returned Spaces”), Tenant shall thereafter have no rights
whatsoever with respect to such Returned Spaces and Landlord shall have no
obligation to rent such Returned Spaces (or any other spaces) to Tenant. In the
event that Tenant shall lose current parking rights at parking facilities
outside the Building, Tenant may notify Landlord and, to the extent that
Landlord then has available for rent additional parking spaces in the parking
lot at the Building, Landlord shall endeavor to rent all available additional
spaces to Tenant, on a month-to-month basis, terminable by Tenant on 30 days
notice, with the rate for such spaces being the rate charged by Landlord to
Tenant for the Reserved Spaces
     2. REGULATIONS; LIABILITY.
     Tenant and its employees, agents and invitees shall observe reasonable
safety precautions in the use of the parking areas and shall at all times abide
by all rules and regulations reasonably promulgated by Landlord and/or the
parking operator governing use of the parking areas provided such rules do not
create an additional financial burden on Tenant, to more than a de minimis
extent, and are applied in a non-discriminatory manner. Other than in the event
of Landlord’s negligence or willful misconduct, Landlord does not assume any
responsibility for, and shall not be held liable for, any damage or loss to any
automobiles parked in the parking lot or to any personal property located
therein, or for any injury sustained by any person in or about the parking
areas.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
COOLING CONDITION
          Notwithstanding anything to the contrary contained in Section 38, the
parties acknowledge that the Additional Surrender Option, and Tenant’s right to
exercise the Additional Surrender Option and to surrender the Additional
Surrendered Premises, are personal to Initial Tenant as defined in Section 6.A.,
and shall be conditioned upon Tenant demonstrating, in accordance with the terms
hereof, that the Cooling Condition is satisfied.
          The “Cooling Condition” shall mean that:
          [XXX]*
 

*   Omitted and submitted by the Filers separately to the U.S. Securities and
Exchange Commission under a request for confidential treatment.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF EXISTING GROUND LESSOR ESTOPPEL





--------------------------------------------------------------------------------



 



SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     THIS AGREEMENT, dated the 16th day of November, 1994, between 440 E. 62ND
STREET CO., a limited partnership, with an office at 670 White Plains Road,
Scarsdale, New York 10583 (hereinafter called “Master Lessee”), GERALD E.
KAUFMAN, as Nominee, with an office at 225 N. Wabash Avenue, Suite 310, Chicago,
Illinois 60601 (hereinafter called “Nominee”), and SUNGARD SERVICES COMPANY, a
Pennsylvania corporation, with an office at 1285 Drummers Lane, Wayne,
Pennsylvania 19087 (hereinafter called “Tenant”).
BACKGROUND:
     A. Commerce Building of Philadelphia Inc., as lessor, entered into a
certain lease agreement dated September 3, 1959 (the “Master Lease”) with Rose
Iacovone, as lessee, covering the building located at 401 North Broad Street,
Philadelphia, PA (the “Property”), which Property is more particularly described
in Exhibit “A” attached hereto and made a part hereof.
     B. Nominee, as Executor under the Last Will and Testament of Benjamin
Kaufman, deceased, Nathan P. Jacobs, Samuel A. Seaver, Philip Kessler and Arthur
S. Mandelbaum (hereinafter collectively called “Master Lessors”) are the
successor-in-interest to Commerce Building of Philadelphia Inc. pursuant to an
assignment of the Master Lease.
     C. Master Lessee is the successor-in-interest to Rose Iacovone pursuant to
various assignments of the Master Lease.
     D. The Master Lessors entered into a certain Nominee Agreement dated May 2,
1983 with Nominee, pursuant to which the Master Lessors conveyed exclusive
control of the management of the Property to Nominee.

1



--------------------------------------------------------------------------------



 



     E. Tenant has entered into various leases with Broad and Noble Associates,
Inc. (hereinafter called “Landlord”), as agent for Master Lessee, the first
lease dated April 12, 1984 covering the entire sixth floor (the “Sixth Floor
Space”) of the Property, the second lease dated September 1, 1986 covering
approximately 30,000 square feet of the mezzanine (the “Mezzanine Space”), the
third lease dated February 15, 1989 covering the roof (the “Roof Space”) of the
Property, an Amendment to Lease dated October ____________, 1989 covering 50,000
square feet of the seventh floor (the “Seventh Floor Space”) of the Property, an
Amendment to Lease dated April 18, 1990, changing the square footage of the
Seventh Floor Space to 51,000 square feet, an Amendment to Lease dated
September 30, 1991 covering an additional 6,000 square feet of the seventh floor
(the “Seventh Floor First Expansion Space”) and an Amendment to Lease dated
November 19, 1992 covering an additional 13,309 square feet of the seventh floor
(the “Seventh Floor Second Expansion Space”). The Sixth Floor Space, the
Mezzanine Space, the Roof Space, the Seventh Floor Space, the Seventh Floor
First Expansion Space, the Seventh Floor Second Expansion Space and any other
space currently or hereafter leased by Tenant in the Property is hereinafter
collectively referred to as the “Leased Premises”. The aforementioned leases as
amended and as may be further amended, modified or extended from time to time,
are hereinafter collectively referred to as the “Lease”.
     F. Tenant desires to be assured of continued occupancy of the Leased
Premises under the terms of the Lease and subject to the terms of the Master
Lease.
     NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) by each
party in hand paid to the other, the receipt of which is hereby acknowledged,
and in consideration of the mutual promises, covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, promise,
covenant and agree as follows:

2



--------------------------------------------------------------------------------



 



     1. The Lease is and shall be subject and subordinate to the Master Lease
insofar as it affects the real and personal property of which the Leased
Premises forms a part, but only so long as this Agreement shall main in full
force and effect.
     2. In the event Nominee takes possession of the Property and/or Leased
Premises by termination of the Master Lease, or otherwise, Nominee agrees not to
affect or disturb Tenant’s right to possession of the Leased Premises and any of
its other rights under the Lease in the exercise of Nominee’s rights so long as
Tenant is not then in default, after applicable notice and/or grace periods,
under any of the terms, covenants, or conditions of the Lease.
     3. In the event that Nominee succeeds to the interest of Master Lessor or
any other landlord under the Lease and/or to title to the Property and/or Leased
Premises, Nominee and Tenant hereby agree after such succession to be bound to
one another under all of the terms, covenants and conditions of the Lease;
accordingly, from and after such event, Nominee and Tenant shall have the same
remedies against one another for the breach of an agreement contained in the
Lease as Tenant and Master Lessor had before Nominee succeeded to the interest
of Master Lessor; provided, however, that Nominee shall not be:
          (a) bound by any rent or additional rent which Tenant might have paid
for more than the one month in advance to any prior landlord (including Master
Lessee); or
          (b) bound by any material amendment or modification of the Lease made
without Nominee’s written consent, which consent shall not be unreasonably
withheld or delayed; or
          (c) liable for any action or omission of Master Lessee under the Lease
occurring prior to Nominee’s succeeding to Master Lessee’s interest in the
Lease, except that Nominee agrees to cure any default of Master Lessee (or the
then landlord) that is continuing as

3



--------------------------------------------------------------------------------



 



of the date Nominee takes possession of the Property within thirty (30) days
from the date Tenant delivers written notice to Nominee of such continuing
default; provided, however, that with respect to any default which cannot be
remedied within such time (but which is capable of remedy), if Nominee commences
to cure such default within said thirty (30) day period and thereafter
diligently proceeds and continues with such efforts, Nominee shall have such
time as is reasonably necessary to complete curing such default.
     4. In the event that anyone else acquires title to or the right to
possession of the Property and/or Leased Premises upon the sale of the Property
and/or Leased Premises by Nominee or its successors or assigns, Tenant agrees
not to seek to terminate the Lease by reason thereof, but shall remain bound
unto the new owner so long as the new owner is bound to Tenant under all of the
terms, covenants and conditions of the Lease.
     5. Tenant agrees not to seek to terminate the Lease by reason of any
default of Master Lessee (or the then landlord) without prior written notice
thereof to Nominee and the lapse thereafter of such time as under the Lease was
granted to remedy the default, within which time Nominee, at its option, may
remedy any such default; provided, however, that with respect to any default of
Master Lessee (or the then landlord) under the Lease which cannot be remedied
within such time (but which is capable of remedy), if Nominee commences to cure
such default within such time and thereafter diligently proceeds and continues
with such efforts, Nominee shall have such time as is reasonably necessary to
complete curing such default.
     6. Nominee agrees to make insurance and condemnation proceeds available for
restoration as provided in the Lease notwithstanding any provisions in the
Master Lease or any other document to the contrary.

4



--------------------------------------------------------------------------------



 



     7. In the event the Property or any part thereof shall be taken for public
purposes by condemnation or transfer in lieu thereof or the same are damaged or
destroyed, the rights of the parties to any condemnation award or insurance
proceeds shall be determined and controlled by the applicable provisions of the
Lease.
     8. Should any action or proceeding be commenced to enforce any of the
provisions of this Agreement or in connection with its meaning, the prevailing
party in such action shall be awarded, in addition to any other relief it may
obtain, its reasonable costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs.
     9. Tenant shall not be enjoined as a party/defendant in any action or
proceeding which may be instituted or taken by reason of any default by Master
Lessee (or the then landlord) in the performance of the terms, covenants,
conditions and agreements set forth in the Master Lease.
     10. All notices which may or are required to be sent under this Agreement
shall be in writing and shall be sent by first-class certified U.S. mail,
postage prepaid, return receipt requested, and sent to the party at the address
appearing below or such other address as any party shall hereafter inform the
other party by written notice given as set forth above:

  If to Master Lessee:    440 E. 62nd Street Co.
c/o Broad and Nobel Associates
401 North Broad Street
Philadelphia, Pennsylvania
Attention: Allan Stillman, President     If to Nominee:    Gerald S. Kaufman
225 N. Wabash Avenue
Suite 310
Chicago, IL 60601     If to Tenant:    SunGard Recovery Services, Inc.
1285 Drummers Lane

5



--------------------------------------------------------------------------------



 



      Wayne, PA 19087
Attention: Controller

     All notices delivered as set forth above shall be deemed effective three
(3) days from the date deposited in the U.S. mail.
     11. This Agreement shall be binding upon and shall extend to and benefit
the successors and assigns of the parties hereto (and to the permitted
subtenants and concessionaires of Tenant) during the term of the Lease and any
extension or renewal thereof. The term “Nominee” when used in this Agreement
shall be deemed to include any person or entity which acquires title to or the
right to possession of the Property and/or Leased Premises by, through or under
Nominee and/or the Master Lease, whether directly or indirectly.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers the day and year first above written.

                          MASTER LESSEE:    
 
                        440 E. 62ND STREET CO.    
 
               
WITNESS:
      BY:   /s/ Allan Stillman    
 
          Its: Gen. Partner    
 
               
 
               
 
      NOMINEE:    
 
                WITNESS:       /s/ Gerald S. Kaufman    
 
      GERALD S. KAUFMAN    
 
                        TENANT:    
 
                        SUNGARD RECOVERY SERVICES INC.    
 
               
ATTEST:
      BY:   /s/ Michael Mulholland    
 
          Its: President, COO    

6



--------------------------------------------------------------------------------



 



         
STATE OF ILLINOIS
  :    
 
  :  SS    
COUNTY OF COOK
  :    

     On this, the 16th day of November, 1994, before me, the undersigned Notary
Public personally appeared Gerald S. Kaufman, who acknowledged himself to be the
Nominee, and that he as such Nominee being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing his name as
Nominee.
     Witness my hand and official seal.

                  /s/ Kathy L. Shea       Notary Public         

7



--------------------------------------------------------------------------------



 



         
STATE OF N.Y.
:      

   :  SS      
COUNTY OF WESTCHESTER
:       

     On this the 17th day of November, 1994, before me, the undersigned Notary
Public personally appeared Allen Stillman, who acknowledged himself to be a Gen.
Partner of 440 E. 62nd Street Co., a limited partnership, and that he as such
______________, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by signing the name of the ______________ by
himself as ______________.
     Witness my hand and official seal.

                  /s/ Frances Carroll       Notary Public         

8



--------------------------------------------------------------------------------



 



         

         
STATE OF
  :    
 
  :  SS    
COUNTY OF
  :    

     On this the 7th day of December, 1994, before me, the undersigned Notary
Public personally appeared Michael F. Mulholland, who acknowledged himself to be
the Pres. & COO of SunGard Services Company, now known as SunGard Recovery
Services, Inc. a Pennsylvania corporation, and that he as such officer being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself as Pres. & COO.
     Witness my hand and official seal.

                  /s/ Carolyn M. Keith       Notary Public         

9



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
ALL THAT CERTAIN lot or parcel of land, together with the building and
improvements hereon, erected, Situate, in the 5th (formerly the 14th) Ward of
the City of Philadelphia, Commonwealth of Pennsylvania, described in accordance
with a Survey and Plan thereof made by Ben J. Joseph, Esquire and Regulator of
the Third District, dated October 14, follows, to wit:
BEGINNING at the Northeast corner of Broad Street (113 feet wide) and Callowhill
Street (50 113 feet wide); thence in a Northwardly direction, along the Easterly
line of Broad Street, a distance of 224 feet 6-1/2 inches to a point; thence in
an Eastwardly direction along lands now or formerly of Reading Company, the two
following distances; (1) making an interior angle of 90 degrees, 20 minutes with
the said line of Broad Street, a distance of 440 feet, 11-1/2 inches to a point,
and (2) making an interior angle of 170 degrees, 37 minutes with last mentioned
line, a distance of 88 feet, 1-5/8 inches to a point on the Westerly line of
13th Street (50 feet wide); thence in a Southwardly direction along said line of
13th Street, a distance of 210 feet, 2 inches to the Northwest corner of said
13th Street and said Callowhill. Street; thence in a Westwardly direction along
the Northerly line of Callowhill Street, a distance of 528 feet to a corner; the
place of beginning.
EXCEPTING thereout and therefrom the same rights with respect to portions of the
premises above described respect to which were expected and reserved thereout
and therefrom unto said Reading Company, its successors and assigns, by said
Indenture dated March 30, 1954
TOGETHER with the rights, liberty and privilege of maintaining over the tracks
and right of way of the City Branch of Reading Company, the existing ramp
attached to the building and leading from Broad Street, to the garage level of
the premises hereinbefore described and also the fire escape attached thereto
and any replacement thereof by a ramp and fire escape of substantially similar
design and dimensions.
BEING 401 North Broad Street.

10